Exhibit 10.1

Execution Copy


DIAMOND RESORTS ISSUER 2008 LLC,
as Issuer
DIAMOND RESORTS FINANCIAL SERVICES, INC.,
as Servicer
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Indenture Trustee, Custodian and Back-Up Servicer
and
CREDIT SUISSE AG, NEW YORK BRANCH,
as Administrative Agent
    
SIXTH AMENDED AND RESTATED
INDENTURE
Dated as of January 30, 2015
                



KL2 2878899.10

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE I. DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION    3
SECTION 1.1.
General Definitions.    3

SECTION 1.2.
Compliance Certificates and Opinions.    3

SECTION 1.3.
Form of Documents Delivered to Indenture Trustee.    4

SECTION 1.4.
Acts of Noteholders, etc.    5

SECTION 1.5.
Notices; Waiver.    5

SECTION 1.6.
Effect of Headings and Table of Contents.    6

SECTION 1.7.
Successors and Assigns.    6

SECTION 1.8.
GOVERNING LAW.    6

SECTION 1.9.
Legal Holidays.    7

SECTION 1.10.
Execution in Counterparts.    7

SECTION 1.11.
Inspection.    7

SECTION 1.12.
Survival of Representations and Warranties.    7

ARTICLE II. THE NOTES    8
SECTION 2.1.
General Provisions.    8

SECTION 2.2.
[Reserved].    9

SECTION 2.3.
Definitive Notes. The Notes shall only be issued in definitive form.    9

SECTION 2.4.
Registration, Transfer and Exchange of Notes.    9

SECTION 2.5.
Mutilated, Destroyed, Lost and Stolen Notes.    11

SECTION 2.6.
Payment of Interest and Principal; Rights Preserved.    11

SECTION 2.7.
Persons Deemed Owners.    12

SECTION 2.8.
Cancellation.    12

SECTION 2.9.
Noteholder Lists.    12

SECTION 2.10.
Confidentiality.    12

SECTION 2.11.
Optional Prepayment.    13

ARTICLE III. ACCOUNTS; COLLECTION AND APPLICATION OF MONEYS; REPORTS    13
SECTION 3.1.
Trust Accounts; Investments by Indenture Trustee.    13

SECTION 3.2.
Establishment and Administration of the Accounts.    16

SECTION 3.3.
[Reserved].    18

SECTION 3.4.
Distributions.    18

SECTION 3.5.
Reports to Noteholders.    20

SECTION 3.6.
Tax Matters.    21

ARTICLE IV. THE TRUST ESTATE    21
SECTION 4.1.
Conveyance of Trust Estate/Acceptance by Indenture Trustee.    21

SECTION 4.2.
Acquisition of Timeshare Loans.    22

SECTION 4.3.
Additional Timeshare Loans.    22

SECTION 4.4.
Tax Treatment.    22


i
KL2 2878899.10

--------------------------------------------------------------------------------



SECTION 4.5.
Further Action Evidencing Assignments.    23

SECTION 4.6.
Repurchase and Substitution of Timeshare Loans.    24

SECTION 4.7.
Release of Lien.    25

SECTION 4.8.
Appointment of Custodian.    26

SECTION 4.9.
Sale of Timeshare Loans.    27

ARTICLE V. SERVICING OF TIMESHARE LOANS    27
SECTION 5.1.
Appointment of Servicer; Servicing Standard.    27

SECTION 5.2.
Payments on the Timeshare Loans.    27

SECTION 5.3.
Duties and Responsibilities of the Servicer.    28

SECTION 5.4.
Servicer Events of Default.    32

SECTION 5.5.
Accountings; Statements and Reports.    33

SECTION 5.6.
Records.    35

SECTION 5.7.
Fidelity Bond; Errors and Omissions Insurance.    35

SECTION 5.8.
Merger or Consolidation of the Servicer.    35

SECTION 5.9.
Sub-Servicing.    36

SECTION 5.10.
Servicer Resignation.    36

SECTION 5.11.
Fees and Expenses.    36

SECTION 5.12.
Access to Certain Documentation.    37

SECTION 5.13.
No Offset.    37

SECTION 5.14.
Cooperation.    37

SECTION 5.15.
Indemnification, Third Party Claim.    37

SECTION 5.16.
Back-Up Servicer and Successor Servicer.    38

SECTION 5.17.
Limitation of Liability.    41

SECTION 5.18.
Recordation.    41

SECTION 5.19.
St. Maarten Notice.    41

ARTICLE VI. EVENTS OF DEFAULT; REMEDIES    41
SECTION 6.1.
[Reserved].    41

SECTION 6.2.
Acceleration of Maturity; Rescission and Annulment.    41

SECTION 6.3.
Remedies.    42

SECTION 6.4.
Indenture Trustee May File Proofs of Claim.    43

SECTION 6.5.
Indenture Trustee May Enforce Claims Without Possession of Notes.    44

SECTION 6.6.
Allocation of Money Collected.    44

SECTION 6.7.
Limitation on Suits.    45

SECTION 6.8.
Unconditional Right of Noteholders to Receive Principal and Interest.    46

SECTION 6.9.
Restoration of Rights and Remedies.    46

SECTION 6.10.
Rights and Remedies Cumulative.    46

SECTION 6.11.
Delay or Omission Not Waiver.    46

SECTION 6.12.
Control by Administrative Agent.    47

SECTION 6.13.
Waiver of Events of Default.    47

SECTION 6.14.
Undertaking for Costs.    48

SECTION 6.15.
Waiver of Stay or Extension Laws.    48

SECTION 6.16.
Sale of Trust Estate.    48


ii
KL2 2878899.10

--------------------------------------------------------------------------------



SECTION 6.17.
Action on Notes.    49

SECTION 6.18.
Performance and Enforcement of Certain Obligations.    49

ARTICLE VII. THE INDENTURE TRUSTEE    49
SECTION 7.1.
Certain Duties.    49

SECTION 7.2.
Notice of Events of Default and Amortization Events.    51

SECTION 7.3.
Certain Matters Affecting the Indenture Trustee.    51

SECTION 7.4.
Indenture Trustee Not Liable for Notes or Timeshare Loans.    52

SECTION 7.5.
Indenture Trustee May Own Notes.    53

SECTION 7.6.
Indenture Trustee’s Fees and Expenses.    53

SECTION 7.7.
Eligibility Requirements for Indenture Trustee.    53

SECTION 7.8.
Resignation or Removal of Indenture Trustee.    53

SECTION 7.9.
Successor Indenture Trustee.    54

SECTION 7.10.
Merger or Consolidation of Indenture Trustee.    55

SECTION 7.11.
Appointment of Co-Indenture Trustee or Separate Indenture Trustee.    55

SECTION 7.12.
Note Registrar Rights.    57

SECTION 7.13.
Authorization.    57

ARTICLE VIII. COVENANTS    57
SECTION 8.1.
Payment of Principal and Interest.    57

SECTION 8.2.
Maintenance of Office or Agency; Chief Executive Office.    57

SECTION 8.3.
Money for Payments to Noteholders to be Held in Trust.    58

SECTION 8.4.
Existence; Merger; Consolidation, etc.    58

SECTION 8.5.
Protection of Trust Estate; Further Assurances.    59

SECTION 8.6.
Additional Covenants.    59

SECTION 8.7.
Taxes.    60

SECTION 8.8.
Treatment of Notes as Debt for Tax Purposes.    61

SECTION 8.9.
Hedge Agreements.    61

SECTION 8.10.
Further Instruments and Acts.    61

ARTICLE IX. SUPPLEMENTAL INDENTURES    61
SECTION 9.1.
[Reserved].    61

SECTION 9.2.
Supplemental Indentures.    61

SECTION 9.3.
Execution of Supplemental Indentures.    61

SECTION 9.4.
Effect of Supplemental Indentures.    62

SECTION 9.5.
Reference in Notes to Supplemental Indentures.    62

ARTICLE X. BORROWINGS    62
SECTION 10.1.
Optional Borrowings    62

ARTICLE XI. SATISFACTION AND DISCHARGE    63
SECTION 11.1.
Satisfaction and Discharge of Indenture.    63

SECTION 11.2.
Application of Trust Money.    64

SECTION 11.3.
Trust Termination Date.    64


iii
KL2 2878899.10

--------------------------------------------------------------------------------



ARTICLE XII. REPRESENTATIONS AND WARRANTIES    64
SECTION 12.1.
Representations and Warranties of the Issuer.    64

SECTION 12.2.
Representations and Warranties of the Initial Servicer.    68

SECTION 12.3.
Representations and Warranties of the Indenture Trustee and Back-Up
Servicer.    70

SECTION 12.4.
Multiple Roles.    72

ARTICLE XIII. MISCELLANEOUS    72
SECTION 13.1.
Statements Required in Certificate or Opinion.    72

SECTION 13.2.
Notices.    72

SECTION 13.3.
No Proceedings.    74

SECTION 13.4.
Limitation of Liability.    75

SECTION 13.5.
Entire Agreement.    75

SECTION 13.6.
Severability of Provisions.    75

SECTION 13.7.
Indulgences; No Waivers.    75

SECTION 13.8.
Benefit of Indenture.    75

SECTION 13.9.
JURISDICTION; WAIVER OF TRIAL BY JURY.    75

ARTICLE XIV. NON-PETITION AND NON-RECOURSE    76
SECTION 14.1.
Limited Recourse Against Conduit.    76

SECTION 14.2.
No Bankruptcy Petition Against Conduit.    76



EXHIBIT A    Form of Note
EXHIBIT B    Form of Investor Representation Letter
EXHIBIT C    Collection Policy
EXHIBIT D    Form of Monthly Servicer Report
EXHIBIT E     Form of Servicer’s Officer’s Certificate
EXHIBIT F     Form of Record Layout for Data Conversion
EXHIBIT G     Form of St. Maarten Notice
EXHIBIT H    Form of Additional Timeshare Loan Supplement
EXHIBIT I    Form of Funding Date Officer’s Certificate


ANNEX A     Sixth Amended and Restated Standard Definitions



iv
KL2 2878899.10

--------------------------------------------------------------------------------



SIXTH AMENDED AND RESTATED INDENTURE
This SIXTH AMENDED AND RESTATED INDENTURE (this “Indenture”), dated as of
January 30, 2015, is among Diamond Resorts Issuer 2008 LLC, a Delaware limited
liability company, as issuer (the “Issuer”), Diamond Resorts Financial Services,
Inc. (“DFS”), a Nevada corporation, as servicer (the “Servicer”), Wells Fargo
Bank, National Association, a national banking association, as trustee (the
“Indenture Trustee”), as custodian (the “Custodian”) and as back-up servicer
(the “Back-Up Servicer”) and Credit Suisse AG, New York Branch, as
Administrative Agent of the Purchasers pursuant to the Note Funding Agreement
(the “Administrative Agent”) and hereby amends and restates in its entirety that
certain fifth amended and restated indenture, dated as of April 1, 2013 (the
“Fifth A/R Indenture”), among the parties thereto, which amended and restated in
its entirety that certain fourth amended and restated indenture, dated as of
October 1, 2012 (the “Fourth A/R Indenture”), among the parties thereto, which
amended and restated in its entirety that certain third amended and restated
indenture, dated as of August 31, 2010 (the “Third A/R Indenture”), among the
parties thereto, which amended and restated in its entirety that certain second
amended and restated indenture, dated as of July 16, 2010 (the “Second A/R
Indenture”), among the parties thereto, which amended and restated in its
entirety that certain amended and restated indenture, dated as of March 27, 2009
(the “Amended and Restated Indenture”), among the parties thereto, which amended
and restated in its entirety that certain indenture, dated as of November 3,
2008 (the “Original Indenture”), among the parties thereto.
RECITALS OF THE ISSUER
WHEREAS, the parties hereto desire to amend and restate in its entirety the
Fifth A/R Indenture as provided herein, and all actions required to do so under
the Fifth A/R Indenture have been taken;
WHEREAS, the Issuer had duly authorized the execution and delivery of the
Original Indenture to provide for the issuance of a single class of variable
funding notes designated the Diamond Resorts Issuer 2008 LLC, Variable Funding
Notes (the “Original Notes”);
WHEREAS, the Issuer had duly authorized the execution and delivery of the
Amended and Restated Indenture to provide for the issuance of a single class of
variable funding notes designated the Diamond Resorts Issuer 2008 LLC, Variable
Funding Notes (the “A/R Notes”) and the exchange of the Original Notes for the
A/R Notes;
WHEREAS, the Issuer had duly authorized the execution and delivery of the Second
A/R Indenture to provide for the issuance of a single class of variable funding
notes designated the Diamond Resorts Issuer 2008 LLC, Variable Funding Notes
(the “Second A/R Notes”) and the exchange of the A/R Notes for the Second A/R
Notes;
WHEREAS, the Issuer had duly authorized the execution and delivery of the Third
A/R Indenture to provide for the issuance of a single class of variable funding
notes designated the Diamond Resorts Issuer 2008 LLC, Variable Funding Notes
(the “Third A/R Notes”) and the exchange of the Second A/R Notes for the Third
A/R Notes;

1
KL2 2878899.10

--------------------------------------------------------------------------------



WHEREAS, the Issuer had duly authorized the execution and delivery of the Fourth
A/R Indenture to provide for the issuance of a single class of variable funding
notes designated the Diamond Resorts Issuer 2008 LLC, Variable Funding Notes
(the “Fourth A/R Notes”) and the exchange of the Third A/R Notes for the Fourth
A/R Notes;
WHEREAS, the Issuer had duly authorized the execution and delivery of the Fifth
A/R Indenture to provide for the issuance of a single class of variable funding
notes designated the Diamond Resorts Issuer 2008 LLC, Variable Funding Notes
(the “Fifth A/R Notes”) and the exchange of the Fourth A/R Notes for the Fifth
A/R Notes;
WHEREAS, the Issuer has duly authorized (a) the execution and delivery of this
Indenture to provide for the issuance of a single class of variable funding
notes designated the Diamond Resorts Issuer 2008 LLC, Variable Funding Notes
(the “Notes”) and (b) the exchange of the Fifth A/R Notes for the Notes;
WHEREAS, the Notes will evidence Borrowings made from time to time prior to the
Facility Termination Date by the Issuer in accordance with the terms described
herein and in the Note Funding Agreement;
WHEREAS, the Servicer has agreed to service and administer the Timeshare Loans
securing the Notes and the Back-Up Servicer has agreed to, among other things,
service and administer the Timeshare Loans if the Servicer shall no longer be
the Servicer hereunder;
WHEREAS, the Administrative Agent, as nominee of the Purchasers shall be
entitled to exercise certain rights and remedies under this Indenture; and
WHEREAS, all things necessary to make the Notes, when executed by the Issuer and
authenticated and delivered by the Indenture Trustee hereunder, the valid
recourse obligations of the Issuer, and to make this Indenture a valid agreement
of the Issuer, in accordance with its terms, have been done.
NOW, THEREFORE, THIS INDENTURE WITNESSETH:
For and in consideration of the premises and the purchase of the Notes by the
holders thereof, it is mutually covenanted and agreed, for the benefit of the
Secured Parties, as follows:
GRANTING CLAUSE
To secure the payment of the principal of and interest on the Notes in
accordance with their terms, the payment of all of the sums payable under this
Indenture and the performance of the covenants contained in this Indenture, the
Issuer hereby Grants to the Indenture Trustee, for the benefit of the Secured
Parties, all of the Issuer’s right, title and interest in and to the following
whether now owned or hereafter acquired and any and all benefits accruing to the
Issuer from, (i) the Timeshare Loans, (ii) the Qualified Substitute Timeshare
Loans and Additional Timeshare Loans, if any, (iii) the Receivables in respect
of each Timeshare Loan due on and after the applicable Cut-Off Date, (iv) the
related Timeshare Loan Documents, (v) all Related Security in respect of each

2
KL2 2878899.10

--------------------------------------------------------------------------------



Timeshare Loan, (vi) all rights and remedies under the Transfer Agreements, the
Sale Agreement, the Purchase Agreement, any Hedge Agreements and the Custodial
Agreement, (vii) all rights and remedies under the Undertaking Agreement, (viii)
all amounts in or to be deposited to each Trust Account, (ix) any Retained
Assets and (x) proceeds of the foregoing (including, without limitation, all
cash proceeds, accounts, accounts receivable, notes, drafts, acceptances,
chattel paper, checks, deposit accounts, Insurance Proceeds, condemnation
awards, rights to payment of any and every kind, and other forms of obligations
and receivables which at any time constitute all or part or are included in the
proceeds of any of the foregoing, including, without limitation, any Retained
Asset Proceeds) (collectively, the “Trust Estate”). Notwithstanding the
foregoing, the Trust Estate shall not include any (i) Miscellaneous Payments and
Processing Charges made by an Obligor and (ii) Timeshare Loan released from the
lien of this Indenture in accordance with the terms hereof and any Related
Security, Timeshare Loan Files, income or proceeds related to such released
Timeshare Loan.
Such Grant is made in trust to secure (i) the payment of all amounts due on the
Notes in accordance with their terms, equally and ratably except as otherwise
may be provided in this Indenture, without prejudice, priority, or distinction
between any Note by reason of differences in time of issuance or otherwise, and
(ii) the payment of all other sums payable under the Notes and this Indenture.
The Indenture Trustee acknowledges such Grant, accepts the trusts hereunder in
accordance with the provisions hereof, and agrees to perform the duties herein
required to the best of its ability and to the end that the interests of the
Secured Parties may be adequately and effectively protected as hereinafter
provided.
ARTICLE I.
DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION
SECTION 1.1.    General Definitions.
In addition to the terms defined elsewhere in this Indenture, capitalized terms
shall have the meanings given them in the Sixth Amended and Restated Standard
Definitions attached hereto as Annex A.
SECTION 1.2.    Compliance Certificates and Opinions.
Upon any written application or request (or oral application with prompt written
or electronic confirmation) by the Issuer to the Indenture Trustee to take any
action under any provision of this Indenture, other than any request that (a)
the Indenture Trustee authenticate the Notes specified in such request, (b) the
Indenture Trustee invest moneys in any of the Trust Accounts pursuant to the
written directions specified in such request, or (c) the Indenture Trustee pay
moneys due and payable to the Issuer hereunder to the Issuer’s assignee
specified in such request, the Indenture Trustee may require the Issuer to
furnish to the Indenture Trustee an Officer’s Certificate stating that all
conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with and that the request otherwise is in
accordance with the terms of this Indenture, and an Opinion

3
KL2 2878899.10

--------------------------------------------------------------------------------



of Counsel stating that in the opinion of such counsel all such conditions
precedent, if any, have been complied with, except that, in the case of any such
requested action as to which other evidence of satisfaction of the conditions
precedent thereto is specifically required by any provision of this Indenture,
no additional certificate or opinion need be furnished.
SECTION 1.3.    Form of Documents Delivered to Indenture Trustee.
In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.
Any certificate or opinion of an officer of the Issuer delivered to the
Indenture Trustee may be based, insofar as it relates to legal matters, upon an
Opinion of Counsel, unless such officer knows that the Opinion of Counsel with
respect to the matters upon which his certificate or opinion is based is
erroneous. Any such officer’s certificate or opinion and any Opinion of Counsel
may be based, insofar as it relates to factual matters, upon a certificate or
opinion of, or representations by, an officer or officers of the Issuer as to
such factual matters unless such officer or counsel knows that the certificate
or opinion or representations with respect to such matters is erroneous. Any
Opinion of Counsel may be based on the written opinion of other counsel, in
which event such Opinion of Counsel shall be accompanied by a copy of such other
counsel’s opinion and shall include a statement to the effect that such counsel
believes that such counsel and the Indenture Trustee may reasonably rely upon
the opinion of such other counsel.
Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.
Wherever in this Indenture, in connection with any application or certificate or
report to the Indenture Trustee, it is provided that the Issuer shall deliver
any document as a condition of the granting of such application, or as evidence
of compliance with any term hereof, it is intended that the truth and accuracy,
at the time of the granting of such application or at the effective date of such
certificate or report (as the case may be), of the facts and opinions stated in
such document shall in such case be conditions precedent to the right of the
Issuer to have such application granted or to the sufficiency of such
certificate or report. The foregoing shall not, however, be construed to affect
the Indenture Trustee’s right to rely upon the truth and accuracy of any
statement or opinion contained in any such document as provided in Section
7.1(b) hereof.
Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default, Event of Default, Servicer Event of Default or
Amortization Event is a condition precedent to the taking of any action by the
Indenture Trustee at the request or direction of the Issuer, then,
notwithstanding that the satisfaction of such condition is a condition precedent
to the Issuer’s right to make such request or direction, the Indenture Trustee
shall be protected in acting in accordance with such request or direction if it
does not have knowledge of the occurrence and

4
KL2 2878899.10

--------------------------------------------------------------------------------



continuation of such event. For all purposes of this Indenture, the Indenture
Trustee shall not be deemed to have knowledge of any Default, Event of Default,
Servicer Event of Default or Amortization Event nor shall the Indenture Trustee
have any duty to monitor or investigate to determine whether a Default, Event of
Default (other than an Event of Default of the kind described in Section 6.1(a)
hereof), Servicer Event of Default or Amortization Event has occurred unless a
Responsible Officer of the Indenture Trustee shall have actual knowledge thereof
or shall have been notified in writing thereof by the Issuer, the Servicer or
any Secured Party.
SECTION 1.4.    Acts of Noteholders, etc.
(a)    Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Noteholders may
be embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Noteholders in person or by agents duly appointed in
writing, including, but not limited to, trust agents and administrative agents;
and except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Indenture
Trustee and, where it is hereby expressly required, to the Issuer. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Noteholders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and (subject to Section 7.1 hereof) conclusive in
favor of the Indenture Trustee and the Issuer, if made in the manner provided in
this Section 1.4.
(b)    The fact and date of the execution by any Person of any such instrument
or writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him or her the execution thereof. Where such
execution is by a signer acting in a capacity other than his or her individual
capacity, such certificate or affidavit shall also constitute sufficient proof
of his authority. The fact and date of the execution of any such instrument or
writing, or the authority of the Person executing the same, may also be proved
in any other manner which the Indenture Trustee deems sufficient.
(c)    Any request, demand, authorization, direction, notice, consent, waiver or
other Act of the holder of any Note shall bind every future holder of the same
Note and the holder of every Note issued upon the registration of transfer
thereof or in exchange therefor or in lieu thereof in respect of anything done,
omitted or suffered to be done by the Indenture Trustee or the Issuer in
reliance thereon, whether or not notation of such action is made upon such Note.
(d)    By accepting the Notes issued pursuant to this Indenture, each Noteholder
irrevocably appoints the Indenture Trustee hereunder as the special
attorney-in-fact for such Noteholder vested with full power on behalf of such
Noteholder to effect and enforce the rights of such Noteholder for the benefit
of such Noteholder; provided that nothing contained in this Section 1.4(d)
hereof shall be deemed to confer upon the Indenture Trustee any duty or power to
vote on behalf of the Noteholders with respect to any matter on which the
Noteholders have a right to vote pursuant to the terms of this Indenture.

5
KL2 2878899.10

--------------------------------------------------------------------------------



SECTION 1.5.    Notices; Waiver.
(a)    Where this Indenture provides for notice to Noteholders or the
Administrative Agent of any event, or the mailing of any report to Noteholders
or the Administrative Agent, such notice or report shall be sufficiently given
(unless otherwise herein expressly provided) if in writing and mailed, certified
mail return receipt requested, or sent by private courier or confirmed
electronically to each Noteholder and the Administrative Agent affected by such
event or to whom such report is required to be mailed, at its address as it
appears in the Note Register or in Section 13.2 hereof, not later than the
latest date, and not earlier than the earliest date, prescribed for the giving
of such notice or the mailing of such report. In any case where a notice or
report to Noteholders or the Administrative Agent is mailed, neither the failure
to mail such notice or report, nor any defect in any notice or report so mailed,
to any particular Noteholder or the Administrative Agent shall affect the
sufficiency of such notice or report with respect to other Noteholders or the
Administrative Agent. Where this Indenture provides for notice in any manner,
such notice may be waived in writing by the Person entitled to receive such
notice, either before or after the event, and such waiver shall be the
equivalent of such notice. Waivers of notice by Noteholders or the
Administrative Agent shall be filed with the Indenture Trustee, but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.
(b)    In case by reason of the suspension of regular mail service or by reason
of any other cause it shall be impracticable to mail or send notice to
Noteholders or the Administrative Agent, in accordance with Section 1.5(a)
hereof, of any event or any report to Noteholders or the Administrative Agent
when such notice or report is required to be delivered pursuant to any provision
of this Indenture, then such notification or delivery as shall be made with the
approval of the Indenture Trustee shall constitute a sufficient notification for
every purpose hereunder.
(c)    To the extent that any Purchaser which the Administrative Agent has
confirmed holds at least a 15% interest in the Notes shall give written
direction to any of the parties hereto that it wishes to directly receive copies
of any notices and other communications that the Noteholders or the
Administrative Agent is entitled to receive hereunder, the parties hereto agree
to comply with such direction.
SECTION 1.6.    Effect of Headings and Table of Contents.
The Article and Section headings herein and in the Table of Contents are for
convenience only and shall not affect the construction hereof.
SECTION 1.7.    Successors and Assigns.
All covenants and agreements in this Indenture by each of the parties hereto
shall bind its respective successors and permitted assigns, whether so expressed
or not.
SECTION 1.8.    GOVERNING LAW.
THIS INDENTURE AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW

6
KL2 2878899.10

--------------------------------------------------------------------------------



YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.
UNLESS MADE APPLICABLE IN A SUPPLEMENT HERETO, THIS INDENTURE IS NOT SUBJECT TO
THE TRUST INDENTURE ACT OF 1939, AS AMENDED, AND SHALL NOT BE GOVERNED THEREBY
AND CONSTRUED IN ACCORDANCE THEREWITH.
SECTION 1.9.    Legal Holidays.
In any case where any Payment Date or the Stated Maturity or any other date on
which principal of or interest on any Note is proposed to be paid shall not be a
Business Day, then (notwithstanding any other provision of this Indenture or of
the Notes) such payment need not be made on such date, but may be made on the
next succeeding Business Day with the same force and effect as if made on such
Payment Date, Stated Maturity, or other date on which principal of or interest
on any Note is proposed to be paid, provided that no penalty interest shall
accrue for the period from and after such Payment Date, Stated Maturity, or any
other date on which principal of or interest on any Note is proposed to be paid,
as the case may be, until such next succeeding Business Day.
SECTION 1.10.    Execution in Counterparts.
This Indenture may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument. Delivery of an executed
counterpart of this Indenture by facsimile or other electronic transmission
(i.e., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart hereof and deemed an original.
SECTION 1.11.    Inspection.
The Issuer agrees that, on reasonable prior notice (or, upon the occurrence of a
Default, Event of Default, Amortization Event, without prior notice), it will
permit the representatives of the Indenture Trustee, the Administrative Agent,
any Noteholder or any Purchaser holding Notes or interests in the Notes
evidencing at least 15% of the aggregate Outstanding Note Balance, during the
Issuer’s normal business hours, to examine all of the books of account, records,
reports and other papers of the Issuer to make copies thereof and extracts
therefrom, and to discuss its affairs, finances and accounts with its designated
officers, employees and independent accountants in the presence of such
designated officers and employees (and by this provision the Issuer hereby
authorizes its accountants to discuss with such representatives such affairs,
finances and accounts), all at such reasonable times and as often as may be
reasonably requested for the purpose of reviewing or evaluating the financial
condition or affairs of the Issuer or the performance of and compliance with the
covenants and undertakings of the Issuer and the Servicer in this Indenture or
any of the other documents referred to herein or therein. Any expense incident
to the exercise by the Indenture Trustee, the Administrative Agent, a Noteholder
or a Purchaser during the continuance of any Default, Event of Default or
Amortization Event, of any right under this Section 1.11 shall be borne by the
Issuer. Nothing contained herein shall be construed as a duty of the Indenture
Trustee to perform such inspection.

7
KL2 2878899.10

--------------------------------------------------------------------------------



SECTION 1.12.    Survival of Representations and Warranties.
The representations, warranties and certifications of the Issuer made in this
Indenture or in any certificate or other writing delivered by the Issuer
pursuant hereto shall survive the authentication and delivery of the Notes
hereunder.
ARTICLE II.    
THE NOTES
SECTION 2.1.    General Provisions.
(a)    Form of Notes. The Notes shall be designated as the “Diamond Resorts
Issuer 2008 LLC, Variable Funding Notes”. The Notes shall be issued in only one
class and, together with their certificates of authentication, shall be in
substantially the form set forth in Exhibit A hereto, with such appropriate
insertions, omissions, substitutions and other variations as are required or are
permitted by this Indenture, and may have such letters, numbers or other marks
of identification and such legends or endorsements placed thereon, as may
consistently herewith, be determined by the officer executing such Notes, as
evidenced by such officer’s execution of such Notes.
(b)    Maximum Facility Balance and Denominations. The Outstanding Note Balance
of the Notes shall not exceed the Maximum Facility Balance. Notwithstanding the
outstanding principal amount of a Note held by any single Purchaser Group or any
single Non-Conduit Committed Purchaser, no Purchaser shall be obligated to make
any advances in excess of the then-effective Commitment for such Purchaser Group
or Non-Conduit Committed Purchaser. The Notes shall be issuable only as
registered Notes, without interest coupons, in the denominations of at least
$1,000,000 and in integral multiples of $1,000; provided, however, that the
foregoing shall not restrict or prevent the transfer in accordance with Section
2.4 hereof of any Note with a remaining Outstanding Note Balance of less than
$1,000,000; provided, further, that the foregoing shall not restrict or prevent
the issuance of the Notes on the Amendment Closing Date.
(c)    Execution, Authentication, Delivery and Dating. The Fifth A/R Notes are
hereby exchanged for the Notes. For the avoidance of doubt, the indebtedness
evidenced by the Fifth A/R Notes remains outstanding and is consolidated with
the indebtedness evidenced by the Notes. The Notes shall be manually executed by
an Authorized Officer of the Issuer. Any Note bearing the signature of an
individual who was at the time of execution thereof an Authorized Officer of the
Issuer shall bind the Issuer, notwithstanding that such individual ceases to
hold such office prior to the authentication and delivery of such Note or did
not hold such office at the date of such Note. No Note shall be entitled to any
benefit under this Indenture or be valid or obligatory for any purpose unless
there appears on such Note a certificate of authentication substantially in the
form set forth in Exhibit A hereto, executed by the Indenture Trustee by manual
signature, and such certificate upon any Note shall be conclusive evidence, and
the only evidence, that such Note has been duly authenticated and delivered
hereunder. Each Note shall be dated the date of its authentication. The Notes
may from time to time be executed by the Issuer and delivered to the Indenture
Trustee for authentication together with an Issuer Order to the Indenture
Trustee directing the authentication

8
KL2 2878899.10

--------------------------------------------------------------------------------



and delivery of such Notes and thereupon the same shall be authenticated and
delivered by the Indenture Trustee in accordance with such Issuer Order.
SECTION 2.2.    [Reserved].
SECTION 2.3.    Definitive Notes. The Notes shall only be issued in definitive
form.
SECTION 2.4.    Registration, Transfer and Exchange of Notes.
(a)    Note Register. At all times during the term of this Indenture, there
shall be kept at the Corporate Trust Office a register (the “Note Register”) for
the registration, transfer and exchange of Notes. The Indenture Trustee is
hereby appointed “Note Registrar” for purposes of registering Notes and
transfers of Notes as herein provided. The names and addresses of all
Noteholders and the names and addresses of the transferees of any Notes shall be
registered in the Note Register. The Person in whose name any Note is so
registered shall be deemed and treated as the sole owner and Noteholder thereof
for all purposes of this Indenture and the Note Registrar, the Issuer, the
Indenture Trustee, the Servicer and any agent of any of them shall not be
affected by any notice or knowledge to the contrary. A Note is transferable or
exchangeable only upon the surrender of such Note to the Note Registrar at the
Corporate Trust Office together with an assignment and transfer (executed by the
Holder or his duly authorized attorney), subject to the applicable requirements
of this Section 2.4. Upon request of the Indenture Trustee, the Note Registrar
shall provide the Indenture Trustee with the names and addresses of Noteholders.
(b)    Surrender. Upon surrender for registration of transfer of any Note,
subject to the applicable requirements of this Section 2.4, the Issuer shall
execute and the Indenture Trustee shall duly authenticate in the name of the
designated transferee or transferees, one or more new Notes in denominations of
a like aggregate denomination as the Note being surrendered. Each Note
surrendered for registration of transfer shall be canceled and subsequently
destroyed by the Note Registrar. Each new Note issued pursuant to this Section
2.4 shall be registered in the name of any Person as the transferring Holder may
request, subject to the applicable provisions of this Section 2.4. All Notes
issued upon any registration of transfer or exchange of Notes shall be entitled
to the same benefits under this Indenture as the Notes surrendered upon such
registration of transfer or exchange.
(c)    Securities Laws Restrictions. The issuance of the Notes will not be
registered or qualified under the Securities Act or the securities laws of any
state. No resale or transfer of any Note by a Noteholder or the registered
holder of a Note may be made unless such resale or transfer is made pursuant to
an effective registration statement under the Securities Act and an effective
registration or a qualification under applicable state securities laws, or is
made in a transaction that does not require such registration or qualification
because the transfer satisfies one of the following: (i) such resale or transfer
is in compliance with Rule 144A under the Securities Act, to a person who the
transferor reasonably believes is a Qualified Institutional Buyer (as defined in
Rule 144A) that is purchasing for its own account or for the account of a
Qualified Institutional Buyer and to whom notice is given that such resale or
transfer is being made in reliance upon Rule 144A under the Securities Act and,
in the case of the registered holder of a Note, as certified by registered
holder (other than the Administrative Agent and its initial transferees) in a
letter in the form of Exhibit B

9
KL2 2878899.10

--------------------------------------------------------------------------------



hereto or (ii) pursuant to an exemption from registration under the Securities
Act. Each Person that purchases or otherwise acquires any beneficial interest in
a Note shall be deemed, by its purchase or other acquisition thereof, to have
represented, warranted and agreed as provided in the legends of such Note and
shall be deemed to have made the representations, warranties and covenants set
forth with respect to a transferee in the letter attached as Exhibit B hereto.
Any purported transfer of a Note not in accordance with this Section 2.4 shall
be null and void and shall not be given effect for any purpose hereunder. None
of the Issuer, the Servicer or the Indenture Trustee is obligated to register or
qualify the Notes under the Securities Act or any other securities law or to
take any action not otherwise required under this Indenture to permit the
transfer of any Note without registration.
(d)    ERISA Considerations. No resale or other transfer of any Note or any
interest therein may be made to any purchaser or transferee unless (i) such
purchaser or transferee is not, and will not acquire such Note or any interest
therein on behalf of or with the assets of, any Benefit Plan or (ii) no
non-exempt “prohibited transaction” under ERISA or Section 4975 of the Code or
violation of Similar Law will occur in connection with such purchaser’s or such
transferee’s acquisition, holding or disposition of such Note or any interest
therein. In addition, neither the Notes nor any interest therein may be
purchased by or transferred to any Benefit Plan, or person acting on behalf of
or with assets of any Benefit Plan, unless it represents that it is not
sponsored (within the meaning of Section 3(16)(B) of ERISA) by a Diamond Resorts
Entity, the Indenture Trustee or the Administrative Agent, or by any Affiliate
of any such Person.
(e)    Transfer Fees, Charges and Taxes. No fee or service charge shall be
imposed by the Note Registrar for its services in respect of any registration of
transfer or exchange referred to in this Section 2.4. The Note Registrar may
require payment by each transferor of a sum sufficient to cover any tax, expense
or other governmental charge payable in connection with any such transfer.
(f)    No Obligation to Register. None of the Issuer, the Indenture Trustee, the
Servicer or the Note Registrar is obligated to register or qualify the Notes
under the Securities Act or any other securities law or to take any action not
otherwise required under this Indenture to permit the transfer of such Notes
without registration or qualification. Any such Noteholder desiring to effect
such transfer shall, and does hereby agree to, indemnify the Issuer, the
Indenture Trustee, the Servicer and the Note Registrar against any loss,
liability or expense that may result if the transfer is not so exempt or is not
made in accordance with such federal and state laws.
(g)    Rule 144A Information. The Servicer agrees to cause the Issuer and the
Issuer agrees to provide such information as required under Rule 144A(d)(4)
under the Securities Act so as to allow resales of Notes to Qualified
Institutional Buyers in accordance herewith.
(h)    Sole Obligation.The Notes represent the sole obligation of the Issuer
payable from the Trust Estate and do not represent the obligations of the
Originator, the Servicer, the Depositor, the Back-Up Servicer, the Indenture
Trustee, the Administrative Agent or the Custodian.
(i)    Note Funding Agreement. Notwithstanding anything in this Section 2.4 or
elsewhere in this Indenture or the Notes, the transfer restrictions described
herein shall apply only to the Noteholders and shall not apply to the Purchasers
whose rights to transfer interests in the Notes are governed solely by Section 8
of the Note Funding Agreement.

10
KL2 2878899.10

--------------------------------------------------------------------------------



SECTION 2.5.    Mutilated, Destroyed, Lost and Stolen Notes.
(a)    If any mutilated Note is surrendered to the Indenture Trustee, the Issuer
shall execute and the Indenture Trustee shall authenticate and deliver in
exchange therefor a replacement Note of like tenor and principal amount and
bearing a number not contemporaneously outstanding.
(b)    If there shall be delivered to the Issuer and the Indenture Trustee (i)
evidence to their satisfaction of the destruction, loss or theft of any Note and
(ii) such security or indemnity as may be required by them to save each of them
and any agent of either of them harmless then, in the absence of actual notice
to the Issuer or the Indenture Trustee that such Note has been acquired by a
bona fide purchaser, the Issuer shall execute and upon its request the Indenture
Trustee shall authenticate and deliver, in lieu of any such destroyed, lost or
stolen Note, a replacement Note of like tenor and principal amount and bearing a
number not contemporaneously outstanding.
(c)    In case the final installment of principal on any such mutilated,
destroyed, lost or stolen Note has become or will at the next Payment Date
become due and payable, the Issuer in its discretion may, instead of issuing a
replacement Note, pay such Note.
(d)    Upon the issuance of any replacement Note under this Section 2.5, the
Issuer or the Indenture Trustee may require the payment by the Noteholder of a
sum sufficient to cover any tax or other governmental charge that may be imposed
as a result of the issuance of such replacement Note.
(e)    Every replacement Note issued pursuant to this Section 2.5 in lieu of any
destroyed, lost or stolen Note, shall constitute an original additional
contractual obligation of the Issuer, whether or not the destroyed, lost or
stolen Note shall be at any time enforceable by anyone, and shall be entitled to
all the benefits of this Indenture equally and proportionately with any and all
other Notes duly issued hereunder.
(f)    The provisions of this Section 2.5 are exclusive and shall preclude (to
the extent lawful) all other rights and remedies with respect to the replacement
or payment of mutilated, destroyed, lost or stolen Notes.
SECTION 2.6.    Payment of Interest and Principal; Rights Preserved.
(a)    Any installment of interest or principal, payable on any Note that is
punctually paid or duly provided for by or on behalf of the Issuer on the
applicable Payment Date shall be paid to the Person in whose name such Note was
registered at the close of business on the Record Date for such Payment Date by
check mailed to the address specified in the Note Register (or, if the
Noteholder is the Administrative Agent, at such addresses as the Administrative
Agent shall specify in writing), or if a Noteholder has provided wire transfer
instructions to the Indenture Trustee at least five Business Days prior to the
applicable Payment Date, upon the request of a Noteholder, by wire transfer of
federal funds to the accounts and numbers specified in the Note Register (or, if
the Noteholder is the Administrative Agent, at such accounts and numbers as the
Administrative Agent shall specify in writing), in each case on such Record Date
for such Person.

11
KL2 2878899.10

--------------------------------------------------------------------------------



(b)    All reductions in the principal amount of a Note effected by payments of
installments of principal made on any Payment Date or prepayment date as set
forth in a Prepayment Notice shall be binding upon all Holders of such Note and
of any Note issued upon the registration of transfer thereof or in exchange
therefor or in lieu thereof, whether or not such payment is noted on such Note.
All payments on the Notes shall be paid without any requirement of presentment,
except that each Holder of any Note shall be deemed to agree, by its acceptance
of the same, to surrender such Note at the Corporate Trust Office prior to
receipt of payment of the final installment of principal of such Note.
SECTION 2.7.    Persons Deemed Owners.
Prior to due presentment of a Note for registration of transfer, the Issuer, the
Indenture Trustee, and any agent of the Issuer or the Indenture Trustee may
treat the registered Noteholder as the owner of such Note for the purpose of
receiving payment of principal of and interest on such Note and for all other
purposes whatsoever, whether or not such Note be overdue, and neither the
Issuer, the Indenture Trustee, nor any Administrative Agent of the Issuer or the
Indenture Trustee shall be affected by notice to the contrary.
SECTION 2.8.    Cancellation.
All Notes surrendered for registration of transfer or exchange or following
final payment shall, if surrendered to any Person other than the Indenture
Trustee, be delivered to the Indenture Trustee and shall be promptly canceled by
it. The Issuer may at any time deliver to the Indenture Trustee for cancellation
any Notes previously authenticated and delivered hereunder which the Issuer may
have acquired in any manner whatsoever, and all Notes so delivered shall be
promptly canceled by the Indenture Trustee. No Notes shall be authenticated in
lieu of or in exchange for any Notes canceled as provided in this Section 2.8,
except as expressly permitted by this Indenture. All canceled Notes held by the
Indenture Trustee may be disposed of in the normal course of its business or as
directed by an Issuer Order.
SECTION 2.9.    Noteholder Lists.
The Indenture Trustee shall preserve in as current a form as is reasonably
practicable the most recent list available to it of the names and addresses of
Noteholders. In the event the Indenture Trustee no longer serves as the Note
Registrar, the Issuer shall furnish to the Indenture Trustee at least five
Business Days before each Payment Date (and in all events in intervals of not
more than six months) and at such other times as the Indenture Trustee may
request in writing a list in such form and as of such date as the Indenture
Trustee may reasonably require of the names and addresses of Noteholders.
SECTION 2.10.    Confidentiality.
The Administrative Agent may, in all cases, distribute information obtained
pursuant to, or otherwise in connection with, this Indenture or the other
Transaction Documents to the Purchasers. The parties hereto agree that the
Administrative Agent (or Purchasers) may disclose such information (i) to its
officers, directors, members, employees, Administrative Agents, counsel,
accountants,

12
KL2 2878899.10

--------------------------------------------------------------------------------



auditors, advisors or representatives who have an obligation to maintain the
confidentiality of such information, (ii) to the extent such information has
become available to the public other than as a result of a disclosure by or
through the Noteholder, Administrative Agent or such Purchaser, (iii) to the
extent such information was available to the Noteholder, Administrative Agent or
such Purchaser on a non-confidential basis prior to its disclosure to the
Noteholder, Administrative Agent or such Purchaser in connection with this
transaction, (iv) with the consent of the Servicer, (v) to the extent the
Noteholder, Administrative Agent or such Purchaser should be (A) required in
connection with any legal or regulatory proceeding or (B) requested by any
Governmental Authority to disclose such information; provided, that, in the case
of this clause (v), the Noteholder, the Administrative Agent or such Purchaser,
as the case may be, will (unless otherwise prohibited by law or in connection
with regular regulatory reviews) notify the Issuer and the Servicer of its
intention to make any such disclosure as early as practicable prior to making
such disclosure and cooperate with the Servicer in connection with any action to
obtain a protective order with respect to such disclosure; or (vi) in the case
of a Conduit, to any rating agency rating or proposing to rate any commercial
paper issued by such Conduit or a related Support Party.
SECTION 2.11.    Optional Prepayment.
(a)    The Issuer may prepay the Notes on any day, in whole or in part, on five
Business Days’ prior written notice to the Administrative Agent, the Purchasers
and the Indenture Trustee (or such lesser notice period as shall be acceptable
to the Administrative Agent, the Purchasers and the Indenture Trustee) (such
notice, a “Prepayment Notice”) in accordance with Section 2.2 of the Note
Funding Agreement, provided that the Issuer pays, subject to Section 3.2(b)
hereof, on the date of prepayment, the amounts set forth in the Note Funding
Agreement.
(b)    The applicable Prepayment Notice shall state (i) the principal amount of
Notes to be paid and (ii) the Aggregate Loan Balance, as of the close of
business on the day immediately preceding the date on which such Prepayment
Notice is delivered, of the Borrowing Base Loans to be released under Section
4.7 hereof at the time of the prepayment of the Notes, with the Aggregate Loan
Balance in an amount such that, after giving effect to such release and
prepayment, the Outstanding Note Balance shall not exceed the Borrowing Base.
Reference is made to Section 4.7 hereof for the conditions to and procedure for
the release of the Timeshare Loans and the Related Security in connection with
any such prepayment.
(c)    Upon prepayment of the Notes in accordance with subsection (a) above, the
Issuer shall modify any Hedge Agreements accordingly.
ARTICLE III.    
ACCOUNTS; COLLECTION AND APPLICATION OF MONEYS; REPORTS
SECTION 3.1.    Trust Accounts; Investments by Indenture Trustee.
(a)    The Indenture Trustee has established and shall maintain at the Corporate
Trust Office in the name of the Indenture Trustee for the benefit of the
Noteholders as provided in this Indenture, the Trust Accounts, which accounts
shall be Eligible Bank Accounts maintained at the Corporate Trust Office. From
time to time, the Indenture Trustee shall establish, to the extent

13
KL2 2878899.10

--------------------------------------------------------------------------------



required under this Indenture, accounts in the name of the Indenture Trustee for
the benefit of the Secured Parties, which accounts shall be Eligible Bank
Accounts.
Subject to the further provisions of this Section 3.1(a) hereof, the Indenture
Trustee shall, upon receipt or upon transfer from another account, as the case
may be, deposit into such Trust Accounts all amounts received by it which are
required to be deposited therein in accordance with the provisions of this
Indenture. All such amounts and all investments made with such amounts,
including all income and other gain from such investments, shall be held by the
Indenture Trustee in such accounts as part of the Trust Estate as herein
provided, subject to withdrawal by the Indenture Trustee in accordance with, and
for the purposes specified in the provisions of, this Indenture.
(b)    The Indenture Trustee shall assume that any amount remitted to it in
respect of the Trust Estate is to be deposited into the Collection Account
pursuant to Section 3.2(a) hereof.
(c)    None of the parties hereto shall have any right of set-off with respect
to any Trust Account, or any investment therein.
(d)    So long as no Event of Default shall have occurred and be continuing, all
or a portion of the amounts in any Trust Account shall be invested and
reinvested by the Indenture Trustee pursuant to an Issuer Order in one or more
Eligible Investments. Subject to the restrictions on the maturity of investments
set forth in Section 3.1(f) hereof, each such Issuer Order may authorize the
Indenture Trustee to make the specific Eligible Investments set forth therein,
to make Eligible Investments from time to time consistent with the general
instructions set forth therein, or to make specific Eligible Investments
pursuant to instructions received in writing or by electronic or facsimile
transmission from the employees or agents of the Issuer, as the case may be,
identified therein, in each case in such amounts as such Issuer Order shall
specify.
(e)    In the event that either (i) the Issuer shall have failed to give
investment directions to the Indenture Trustee by 9:30 A.M., New York City time
on any Business Day on which there may be uninvested cash or (ii) an Event of
Default shall be continuing, the Indenture Trustee shall promptly invest and
reinvest the funds then in the designated Trust Account to the fullest extent
practicable in Wells Fargo Advantage Funds Heritage Money Market Fund (or
successor money market funds thereto). All investments made by the Indenture
Trustee shall mature no later than the maturity date therefor permitted by
Section 3.1(f) hereof.
(f)    No investment of any amount held in any Trust Account shall mature later
than the Business Day immediately preceding the Payment Date which is scheduled
to occur immediately following the date of investment. All income or other gains
(net of losses) from the investment of moneys deposited in any Trust Account
shall be deposited by the Indenture Trustee in such account immediately upon
receipt.
(g)    Any investment of any funds in any Trust Account and any sale of any
investment held in such accounts, shall be made under the following terms and
conditions:

14
KL2 2878899.10

--------------------------------------------------------------------------------



(i)    each such investment shall be made in the name of the Indenture Trustee,
in each case in such manner as shall be necessary to maintain the identity of
such investments as assets of the Trust Estate;
(ii)    any certificate or other instrument evidencing such investment shall be
delivered directly to the Indenture Trustee and the Indenture Trustee shall have
sole possession of such instrument, and all income on such investment;
(iii)    the proceeds of any sale of an investment shall be remitted by the
purchaser thereof directly to the Indenture Trustee for deposit in the account
in which such investment was held; provided that no such sale may occur on any
day other than the Business Day immediately preceding a Payment Date (for the
avoidance of doubt, any full or partial liquidation of an investment in any
money market fund is not subject to the foregoing restriction); and
(iv)    during the continuance of a Default, Event of Default, Amortization
Event or Servicer Event of Default, neither the Issuer nor any of its Affiliates
may exercise any voting rights with respect to an investment.
(h)    If any amounts are needed for disbursement from any Trust Account and
sufficient uninvested funds are not collected and available therein to make such
disbursement, in the absence of an Issuer Order for the liquidation of
investments held therein in an amount sufficient to provide the required funds,
the Indenture Trustee shall select and cause to be sold or otherwise converted
to cash a sufficient amount of the investments in such account.
(i)    The Indenture Trustee shall not in any way be held liable by reason of
any insufficiency in any Trust Account resulting from losses on investments made
in accordance with the provisions of this Section 3.1 including, but not limited
to, losses resulting from the sale or depreciation in the market value of such
investments (but the institution serving as Indenture Trustee shall at all times
remain liable for its own obligations, if any, constituting part of such
investments). The Indenture Trustee shall not be liable for any investment made
by it in accordance with this Section 3.1 on the grounds that it could have made
a more favorable investment or a more favorable selection for sale of an
investment.
(j)    Each party hereto agrees that each of the Trust Accounts constitutes a
“securities account” within the meaning of Article 8 of the UCC and in such
capacity Wells Fargo Bank, National Association shall be acting as a “securities
intermediary” within the meaning of 8-102 of the UCC and that, regardless of any
provision in any other agreement, for purposes of the UCC, the State of New York
shall be deemed to be the “securities intermediary’s jurisdiction” under Section
8-110 of the UCC. The Indenture Trustee shall be the “entitlement holder” within
the meaning of Section 8-102(a)(7) of the UCC with respect to the Trust
Accounts. In furtherance of the foregoing, Wells Fargo Bank, National
Association, acting as a “securities intermediary,” shall comply with
“entitlement orders” within the meaning of Section 8-102(a)(8) of the UCC
originated by the Indenture Trustee with respect to the Trust Accounts, without
further consent by the Issuer. Each item of property (whether investment
property, financial asset, security, instrument or cash) credited to each Trust
Account shall be treated as a “financial asset” within the meaning of Section

15
KL2 2878899.10

--------------------------------------------------------------------------------



8-102(a)(9) of the UCC. All securities or other property underlying any
financial assets credited to each Trust Account shall be registered in the name
of the Indenture Trustee or indorsed to the Indenture Trustee or in blank and in
no case will any financial asset credited to any Trust Account be registered in
the name of the Issuer, payable to the order of the Issuer or specially indorsed
to the Issuer. The Trust Accounts shall be under the sole dominion and control
(as defined in Section 8-106 of the UCC) of the Indenture Trustee and the Issuer
shall have no right to close, make withdrawals from, or give disbursement
directions with respect to, or receive distributions from, the Collection
Account except in accordance with Section 3.4 hereof.
(k)    In the event that Wells Fargo Bank, National Association, as securities
intermediary, has or subsequently obtains by agreement, by operation of law or
otherwise a security interest in the Trust Accounts or any security entitlement
credited thereto, it hereby agrees that such security interest shall be
subordinate to the security interest created by this Indenture and that the
Indenture Trustee’s rights to the funds on deposit therein shall be subject to
Section 3.4 hereof. The financial assets credited to, and other items deposited
to the Trust Accounts will not be subject to deduction, set-off, banker’s lien,
or any other right in favor of any Person other than as created pursuant to this
Indenture.
(l)    If at any time a Trust Account shall cease to be an Eligible Bank
Account, the Indenture Trustee shall, within 30 days, establish a new Trust
Account that is an Eligible Bank Account.
SECTION 3.2.    Establishment and Administration of the Accounts.
(a)    Collection Account.
(i)    The Indenture Trustee has caused to be established and shall cause to be
maintained an account (the “Collection Account”) for the benefit of the Secured
Parties. The Collection Account shall be an Eligible Bank Account initially
established at the Corporate Trust Office of the Indenture Trustee, bearing the
following designation “Diamond Resorts Issuer 2008 LLC -- Collection Account,
Wells Fargo Bank, National Association, as Indenture Trustee for the benefit of
the Secured Parties”. The Indenture Trustee on behalf of the Secured Parties
shall possess all right, title and interest in all funds on deposit from time to
time in the Collection Account and in all proceeds thereof. The Collection
Account shall be under the sole dominion and control of the Indenture Trustee
for the benefit of the Secured Parties as their interests appear in the Trust
Estate. If, at any time, the Collection Account ceases to be an Eligible Bank
Account, the Indenture Trustee shall, in accordance with Section 3.1(l),
establish a new Collection Account (which if not maintained by the Indenture
Trustee is subject to an account control agreement satisfactory to the Indenture
Trustee and the Administrative Agent) which shall be an Eligible Bank Account,
transfer any cash and/or any investments to such new Collection Account and from
the date such new Collection Account is established, it shall be the “Collection
Account”. The Indenture Trustee agrees to immediately deposit any amounts
received by it into the Collection Account. Amounts on deposit in the Collection
Account shall be invested in accordance with Section 3.1 hereof. Withdrawals and
payments from the Collection Account will be made on each Payment Date as
provided in Sections 3.3, 3.4 and 6.6 hereof.

16
KL2 2878899.10

--------------------------------------------------------------------------------



(ii)    Prepayment. On any date on which the Notes are prepaid as provided in
Section 2.11 hereof and Timeshare Loans are released as provided in Section 4.7
hereof, the Indenture Trustee shall, if so directed by the Issuer and the
Administrative Agent, accept funds for deposit into the Collection Account and
deposit such funds into the Collection Account; provided, however, that any
funds received for distribution on a prepayment date must be received in the
Collection Account one Business Day prior to such prepayment date. Any such
amount deposited into the Collection Account for a prepayment shall be used to
first make the payments due in connection with such prepayment and release in
accordance with the terms hereof on the prepayment date and any remaining
amounts so deposited shall be paid by the Indenture Trustee as the Indenture
Trustee is instructed in writing by the Administrative Agent and the Issuer.
(b)    Reserve Account. The Indenture Trustee shall cause to be established and
maintained an account (the “Reserve Account”) for the benefit of the Secured
Parties. The Reserve Account shall be an Eligible Bank Account initially
established at the Corporate Trust Office of the Indenture Trustee, bearing the
following designation “Diamond Resorts Issuer 2008 LLC -- Reserve Account, Wells
Fargo Bank, National Association, as Indenture Trustee for the benefit of the
Secured Parties”. The Indenture Trustee on behalf of the Secured Parties shall
possess all right, title and interest in all funds on deposit from time to time
in the Reserve Account and in all proceeds thereof. The Reserve Account shall be
under the sole dominion and control of the Indenture Trustee for the benefit of
the Secured Parties as their interests appear in the Trust Estate. If, at any
time, the Reserve Account ceases to be an Eligible Bank Account, the Indenture
Trustee shall, in accordance with Section 3.1(l), establish a new Reserve
Account (which if not maintained by the Indenture Trustee is subject to an
account control agreement satisfactory to the Indenture Trustee and the
Administrative Agent) which shall be an Eligible Bank Account, transfer any cash
and/or any investments to such new Reserve Account and from the date such new
Reserve Account is established, it shall be the “Reserve Account.” Amounts on
deposit in the Reserve Account shall be invested in accordance with Section 3.1
hereof. Deposits to the Reserve Account shall be made in accordance with Section
3.4(a) hereof. Funding, withdrawals and payments from the Reserve Account shall
be made in the following manner:
(i)    Funding. On each Funding Date, the Issuer shall deposit or shall cause to
be deposited into the Reserve Account an amount equal to the Reserve Account
Required Funding Date Deposit (after giving effect to the addition of Additional
Timeshare Loans on such date) and thereafter, on each Payment Date if the amount
on deposit in the Reserve Account (after giving effect to any deposit of the
applicable portion of the proceeds of any Borrowing on such Payment Date) is
less than the Reserve Account Required Balance on the related Determination
Date, a deposit shall be made to the Reserve Account, to the extent of Available
Funds as provided in Section 3.4 hereof.
(ii)    Withdrawals. If, (A) on any Determination Date, the amounts on deposit
in the Collection Account (after giving effect to all deposits thereto required
hereunder) are insufficient to pay the Required Payments for the related Payment
Date, on such Payment Date, the Indenture Trustee shall, based on the Monthly
Servicer Report and to the extent of funds available in the Reserve Account,
withdraw from the Reserve Account

17
KL2 2878899.10

--------------------------------------------------------------------------------



and deposit into the Collection Account an amount equal to the lesser of such
insufficiency and the amount on deposit in such Reserve Account (the amount
withdrawn, the “Reserve Account Draw Amount”).
(iii)    Stated Maturity or Payment in Full. On the earliest to occur of the
Stated Maturity and the Payment Date on which the Outstanding Note Balance will
be reduced to zero, the Indenture Trustee shall withdraw all amounts on deposit
in the Reserve Account and shall deposit such amounts into the Collection
Account to be used as Available Funds in accordance with Section 3.4 hereof.
(iv)    Amortization Event and Event of Default. Upon the occurrence of an
Amortization Event or Event of Default, the Indenture Trustee shall withdraw all
amounts on deposit in the Reserve Account and shall deposit such amounts to the
Collection Account to be used as Available Funds in accordance with Section 3.4
or Section 6.6, as applicable.
(v)    Amounts in Excess of Reserve Account Required Balance. If, on any Payment
Date, amounts on deposit in the Reserve Account are greater than the Reserve
Account Required Balance (after giving effect to all other distributions and
disbursements on such Payment Date), the Indenture Trustee shall, based on the
Monthly Servicer Report, withdraw funds in excess of the Reserve Account
Required Balance from the Reserve Account and deposit such funds into the
Collection Account as Available Funds on such Payment Date for application in
accordance with Section 3.4 hereof.
SECTION 3.3.    [Reserved].
SECTION 3.4.    Distributions.
So long as the Notes have not been accelerated, (x) on each Payment Date (other
than the Stated Maturity and each Payment Date after the Stated Maturity), to
the extent of Available Funds on deposit in the Collection Account and with
respect to the payment in item (ix) below only, to the extent of Available
Funds, in all cases, based on the Monthly Servicer Report, and (y) on and after
the Stated Maturity, to the extent of all funds on deposit in the Collection
Account, at the written direction of the Servicer, the Indenture Trustee shall,
make the following disbursements and distributions to the following parties no
later than 3:00 P.M. (New York City time), in the following order of priority:
(i)    to the Indenture Trustee and the Custodian, ratably based on their
respective entitlements, the Indenture Trustee Fee and the Custodial Fee,
respectively, plus any accrued and unpaid Indenture Trustee Fees and Custodial
Fees, respectively, with respect to prior Payment Dates and all expenses,
including indemnities, incurred and charged by the Indenture Trustee and the
Custodian during the related Due Period (up to an aggregate total of $25,000,
including all expenses reimbursed on prior Payment Dates pursuant to this clause
(i), per twelve month period);
(ii)    to the Qualified Hedge Counterparty, any payments due under any Hedge
Agreement, if any, other than any termination payments with respect to which the
Qualified

18
KL2 2878899.10

--------------------------------------------------------------------------------



Hedge Counterparty is the “Defaulting Party” or the sole “Affected Party” (as
such terms are defined in the applicable Hedge Agreement);
(iii)    to the Back-Up Servicer, the Back-Up Servicing Fee, plus any accrued
and unpaid Back-Up Servicing Fees with respect to prior Payment Dates plus any
Transition Expenses incurred during the related Due Period (up to an aggregate
cumulative total of $100,000);
(iv)    to the Servicer, the Servicing Fee, plus any accrued and unpaid
Servicing Fees with respect to prior Payment Dates; provided, however, that
immediately after receipt of such Servicing Fee, the Servicer shall remit the
Issuer’s portion of any then due and owing Lockbox Bank Fees to each Lockbox
Bank;
(v)    to the Administrative Agent, any Administrative Agent Fees, plus any
accrued and unpaid Administrative Agent Fees from prior Payment Dates;
(vi)    to the Administrative Agent, as Noteholder and nominee of the
Purchasers, all Non-Usage Fees, plus any accrued and unpaid Non-Usage Fees from
prior Payment Dates;
(vii)    to the Administrative Agent, as Noteholder and nominee of the
Purchasers, the Interest Distribution Amount, plus any unpaid Interest
Distribution Amount from prior Payment Dates;
(viii)    to the Administrative Agent, as Noteholder and nominee of the
Purchasers, the Principal Distribution Amount, plus any unpaid Principal
Distribution Amount from prior Payment Dates;
(ix)    to the Reserve Account, all remaining amounts until the amounts on
deposit in the Reserve Account shall equal the Reserve Account Required Balance;
(x)    except if an Amortization Event shall have occurred, to the
Administrative Agent, as Noteholder on behalf of each Non-Extending Purchaser,
an amount equal to the Non-Extending Principal Reduction Amount until each
Non-Extending Purchaser’s interest in the Notes has been reduced to zero;
(xi)    to the Administrative Agent, as Noteholder and nominee of the
Purchasers, to the extent applicable, amounts specified by the Administrative
Agent as payable pursuant the Note Funding Agreement (including but not limited
to Sections 2.3, 6.1, 6.2, 6.3 and/or 6.5 thereof);
(xii)    to the Qualified Hedge Counterparty, any payments in respect of the
Hedge Agreements not paid in (ii) above;
(xiii)    if an Amortization Event shall have occurred, to the Administrative
Agent, as Noteholder and nominee of the Purchasers, all remaining Available
Funds, until the Outstanding Note Balance has been reduced to zero;

19
KL2 2878899.10

--------------------------------------------------------------------------------



(xiv)    to the Indenture Trustee, the Custodian and the Back-Up Servicer, any
expenses and indemnities not paid pursuant to clause (i) or (iii) above, as
applicable;
(xv)    except if an Amortization Event shall have occurred, to the
Administrative Agent, as Noteholder on behalf of each Non-Extending Purchaser,
an amount equal to 90% of its ratable share (calculated, without giving effect
to payments made on such Payment Date, as a percentage, the numerator of which
is such Non-Extending Purchaser’s Outstanding Note Balance and the denominator
of which is the Outstanding Note Balance of the Notes) of the remaining
Available Funds in reduction of each Non-Extending Purchaser’s interest in the
Notes; and
(xvi)    to the Issuer, any remaining amounts.
SECTION 3.5.    Reports to Noteholders.
On each Payment Date the Indenture Trustee shall account to the Administrative
Agent, the Issuer and each Noteholder (i) the portion of payments then being
made which represents principal and the amount which represents interest, and
(ii) the amounts on deposit in each Trust Account and identifying the
investments included therein. The Indenture Trustee may satisfy its obligations
under this Section 3.5 by making available electronically the Monthly Servicer
Report to the Administrative Agent, the Noteholders, and the Issuer; provided,
however, the Indenture Trustee shall have no obligation to provide such
information described in this Section 3.5 until it has received the requisite
information from the Issuer or the Servicer. On or before the 5th day prior to
the final Payment Date of the Notes, the Indenture Trustee shall send notice of
such Payment Date to the Administrative Agent and the Noteholders. Such notice
shall include a statement that if such Notes are paid in full on the final
Payment Date, interest shall cease to accrue as of the day immediately preceding
such final Payment Date.
The Indenture Trustee may make available to the Administrative Agent, the
Noteholders and the Purchasers, via the Indenture Trustee’s Internet Website,
the Monthly Servicer Report available each month and, with the consent or at the
direction of the Issuer, such other information regarding the Notes and/or the
Timeshare Loans as the Indenture Trustee may have in its possession, but only
with the use of a password provided by the Indenture Trustee. The Indenture
Trustee will make no representation or warranties as to the accuracy or
completeness of such documents and will assume no responsibility therefor.
The Indenture Trustee’s Internet Website shall be initially located at
www.CTSLink.com or at such other address as shall be specified by the Indenture
Trustee from time to time in writing to the Issuer, the Servicer, the
Noteholders, the Purchasers and the Administrative Agent. In connection with
providing access to the Indenture Trustee’s Internet Website, the Indenture
Trustee may require registration and the acceptance of a disclaimer. The
Indenture Trustee shall not be liable for the dissemination of information in
accordance with this Indenture.
The Indenture Trustee shall have the right to change the way Monthly Servicer
Reports are distributed in order to make such distribution more convenient
and/or more accessible to the above

20
KL2 2878899.10

--------------------------------------------------------------------------------



parties and the Indenture Trustee shall provide timely and adequate notification
to all above parties regarding any such changes.
Notwithstanding any other provision of this Indenture, the Indenture Trustee
shall comply with all federal income tax withholding and information
requirements with respect to payments of interest to Noteholders. If the
Indenture Trustee does withhold any amount from an interest payment, pursuant to
federal income tax withholding requirements, the Indenture Trustee shall
indicate the amount withheld to the Noteholder.
SECTION 3.6.    Tax Matters.The Indenture Trustee, on behalf of the Issuer,
shall comply with all requirements of the Code and applicable Treasury
Regulations promulgated thereunder and applicable state and local law with
respect to the withholding (including U.S. federal withholding taxes under
FATCA) from any payments or distributions made by it to any Noteholder or any
holder of a beneficial interest in the Issuer of any applicable withholding
taxes imposed thereon and with respect to any applicable reporting requirements
in connection therewith. Each Noteholder, by acceptance of a Note, hereby agrees
that (i) it will provide it’s Noteholder Tax Identification Information and to
the extent FATCA Withholding Tax is applicable, Noteholder FATCA Information (to
the extent not included in the Noteholder Tax Identification Information) to the
Indenture Trustee and (ii) it agrees that the Indenture Trustee has the right to
withhold any amount of interest, principal and other payment (properly
withholdable under law and without any corresponding gross-up) payable to a
Noteholder that fails to comply with the requirements of Section 12.1(o)(iii)
hereof.
Annually (and more often, if required by applicable law), the Indenture Trustee
shall distribute to the Noteholders any Form 1099 or similar information returns
required by applicable tax law to be distributed to the Noteholders and the
Purchasers. The Paying Agent shall prepare or cause to be prepared all such
information for distribution by the Indenture Trustee to the Noteholders and the
Purchasers.
ARTICLE IV.    
THE TRUST ESTATE
SECTION 4.1.    Conveyance of Trust Estate/Acceptance by Indenture Trustee.
(a)    The Indenture Trustee hereby acknowledges the conveyance by the Issuer of
the assets constituting the Trust Estate. The Indenture Trustee shall hold the
Trust Estate in trust for the benefit of the Secured Parties, subject to the
terms and provisions hereof. In connection with any transfer of Timeshare Loans
to the Issuer, the Issuer will deliver or cause to be delivered (i) to the
Custodian, the Timeshare Loan Files and (ii) to the Servicer, the Timeshare Loan
Servicing Files.
(b)    The Indenture Trustee shall perform its duties under this Section 4.1 and
hereunder on behalf of the Trust Estate and for the benefit of the Secured
Parties in accordance with the terms of this Indenture and applicable law and,
in each case, taking into account its other obligations hereunder, but without
regard to:

21
KL2 2878899.10

--------------------------------------------------------------------------------



(i)    any relationship that the Indenture Trustee or any Affiliate of the
Indenture Trustee may have with an Obligor;
(ii)    the ownership of any Note by the Indenture Trustee or any Affiliate of
the Indenture Trustee;
(iii)    the Indenture Trustee’s right to receive compensation for its services
hereunder or with respect to any particular transaction; or
(iv)    the ownership, or holding in trust for others, by the Indenture Trustee
of any other assets or property.
SECTION 4.2.    Acquisition of Timeshare Loans.
The Issuer covenants that, except as provided in Section 4.3 hereof, it shall
only acquire Timeshare Loans in accordance with the provisions of the Sale
Agreement and, without limiting the generality of the Granting Clause, upon any
such acquisition, such Timeshare Loans shall be deemed to be a part of the Trust
Estate.
SECTION 4.3.    Additional Timeshare Loans.
(a)    Subject to the limitations and conditions specified in this Section 4.3,
the Issuer may from time to time identify additional Eligible Timeshare Loans
(“Additional Timeshare Loans”) to be acquired by or Granted to the Issuer on a
Transfer Date. Such Additional Timeshare Loans and the Related Security shall be
included in the Trust Estate as provided herein.
(b)    The acquisition or Grant of the Additional Timeshare Loans shall be
subject to the satisfaction of the following conditions:
(i)    at least two Business Days preceding the proposed Transfer Date, the
Issuer shall have delivered to the Administrative Agent a schedule of such
proposed Additional Timeshare Loans;
(ii)    the Issuer and the Servicer shall execute an Additional Timeshare Loan
Supplement substantially in the form of Exhibit H hereto;
(iii)    the Commitment Expiration Date shall not have occurred and no
Amortization Event, Servicer Event of Default, Event of Default or Default shall
have occurred and be continuing or would occur as a result of the addition of
the Timeshare Loans;
(iv)    on or prior to the Transfer Date, the Custodian shall have possession of
the related Timeshare Loan File and shall have delivered a Trust Receipt
therefor in accordance with the provisions of the Custodial Agreement;
(v)    the Issuer shall have taken any actions necessary or advisable to
maintain the Indenture Trustee’s perfected security interest in the Trust Estate
for the benefit of the Noteholders; and

22
KL2 2878899.10

--------------------------------------------------------------------------------



(vi)    each Additional Timeshare Loan shall be an Eligible Timeshare Loan.
SECTION 4.4.    Tax Treatment.
(a)    The provisions of this Indenture shall be construed in furtherance of the
Intended Tax Characterization (as defined below). The conveyance by the Issuer
of the Timeshare Loans to the Indenture Trustee shall not constitute and is not
intended to result in an assumption by the Indenture Trustee, any Noteholder or
Purchaser of any obligation of the Issuer or the Servicer to the Obligors, the
insurers under any insurance policies, or any other Person in connection with
the Timeshare Loans.
(b)    It is the intention of the parties hereto that, with respect to all
taxes, the Notes will be treated as indebtedness to the Noteholders secured by
the Timeshare Loans (the “Intended Tax Characterization”). The Issuer, the
Servicer and the Indenture Trustee, by entering into this Indenture, and each
Noteholder by the purchase of a Note, agree to report such transactions for
purposes of all taxes in a manner consistent with the Intended Tax
Characterization, unless otherwise required by applicable law. If the Notes are
not properly treated as indebtedness with respect to all taxes, then the parties
intend that they shall constitute interests in a partnership for such purposes
and, in that regard, agree that no election to treat the Issuer in any part as a
corporation under Treasury Regulation section 301.7701-3 shall be made by any
Person.
(c)    The Issuer, the Servicer and the Back-Up Servicer shall take no action
inconsistent with the Indenture Trustee’s interest in the Timeshare Loans and
shall indicate or shall cause to be indicated in its books and records held on
its behalf that each Timeshare Loan constituting the Trust Estate has been
assigned to the Indenture Trustee on behalf of the Noteholders.
SECTION 4.5.    Further Action Evidencing Assignments.
(a)    The Issuer and the Servicer each agrees that, from time to time, at its
respective expense, it will promptly execute and deliver all further instruments
and documents, and take all further action, that may be necessary or
appropriate, or that the Servicer or the Indenture Trustee or Administrative
Agent may reasonably request, in order to perfect, protect or more fully
evidence the security interest in the Timeshare Loans or to enable the Indenture
Trustee to exercise or enforce any of its rights hereunder. Without limiting the
generality of the foregoing, the Issuer will, without the necessity of a request
or upon the request of the Servicer or the Indenture Trustee, execute and file
(or cause to be executed and filed) such financing or continuation statements,
or amendments thereto or assignments thereof, and such other instruments or
notices, as may be necessary or appropriate to create and maintain in the
Indenture Trustee a first priority perfected security interest, at all times, in
the Trust Estate, including, without limitation, recording and filing UCC-1
financing statements, amendments or continuation statements prior to the
effective date of any change of the name, identity or structure or relocation of
its chief executive office or its jurisdiction of formation or any change that
would or could affect the perfection pursuant to any financing statement or
continuation statement or assignment previously filed or make any UCC-1 or
continuation statement previously filed pursuant to this Indenture seriously
misleading within the meaning of applicable provisions of the UCC (and the
Issuer shall give the Indenture Trustee at least 30 Business Days

23
KL2 2878899.10

--------------------------------------------------------------------------------



prior notice of the expected occurrence of any such circumstance). The Issuer
shall deliver promptly to the Indenture Trustee file-stamped copies of any such
filing.
(b)    (i) The Issuer hereby grants to each of the Servicer and the Indenture
Trustee a power of attorney to execute and file all documents including, but not
limited to assignments of Mortgage, UCC financing statements, amendments or
continuation statements, on behalf of the Issuer as may be necessary or
desirable to effectuate the foregoing and any recordation pursuant to Section
5.18 hereof and (ii) the Servicer hereby grants to the Indenture Trustee a power
of attorney to execute and file all documents on behalf of the Servicer as may
be necessary or desirable to effectuate the foregoing; provided, however, that
such grant shall not create a duty on the part of the Indenture Trustee or the
Servicer to file, prepare, record or monitor, or any responsibility for the
contents or adequacy of, any such documents.
SECTION 4.6.    Repurchase and Substitution of Timeshare Loans.
(a)    Mandatory Repurchase and Substitution of Timeshare Loans for Breach of
Representation or Warranty. If at any time, any party hereto obtains knowledge,
discovers, or is notified by any other party hereto, that any of the
representations and warranties of the Depositor in the Sale Agreement were
incorrect as of the date such representations and warranties were made, then the
party discovering such defect, omission, or circumstance shall promptly notify
the other parties to this Indenture and the Depositor. In the event any
representation or warranty of the Depositor is incorrect as of the date such
representation or warranty was made and materially and adversely affects the
value of a Timeshare Loan or the interests of the Noteholders or Purchasers
therein, then the Issuer and the Indenture Trustee shall require the Depositor,
within 30 days after the date it is first notified of, or otherwise discovers
such breach, to eliminate or otherwise cure in all material respects the
circumstance or condition which has caused such representation or warranty to be
incorrect or either: (i) repurchase such Defective Timeshare Loan at the
Repurchase Price or (ii) provide one or more Qualified Substitute Timeshare
Loans and pay the Substitution Shortfall Amount, if any; provided, that to the
extent an Amortization Event shall have occurred and is continuing, the
Depositor shall use its best efforts to repurchase each Timeshare Loan instead
of replacing such Timeshare Loan. The Indenture Trustee is hereby appointed
attorney-in-fact, which appointment is coupled with an interest and is therefore
irrevocable, to act on behalf and in the name of the Issuer to enforce the
Depositor’s repurchase or substitution obligations if the Depositor has not
complied with its repurchase or substitution obligations under the Sale
Agreement within 15 days of the end of the aforementioned 30 day period.
(b)    Optional Repurchase and Substitution of 60-Day Plus Delinquent Loans. On
any date, pursuant to the Sale Agreement, DFHC shall have the option, but not
the obligation, to either: (i) repurchase a 60-Day Plus Delinquent Loan from the
Issuer for a price equal to the Repurchase Price therefor, or (ii) substitute
one or more Qualified Substitute Timeshare Loans for a 60-Day Plus Delinquent
Loan and pay the related Substitution Shortfall Amount, if any.
(c)    [Reserved].
(d)    Limitation on Optional Repurchases and Substitutions of 60-Day Plus
Delinquent Loans. The aggregate Cut-Off Date Loan Balance of 60-Day Plus
Delinquent Loans that may be

24
KL2 2878899.10

--------------------------------------------------------------------------------



repurchased and substituted pursuant to Section 4.6(b) hereof shall be limited
on any date to 15% and 20%, respectively of the highest aggregate Loan Balance
of all Timeshare Loans owned by the Issuer since the Amendment Closing Date,
less the aggregate of the Cut-Off Date Loan Balances of all 60-Day Plus
Delinquent Loans previously repurchased or substituted, as applicable, pursuant
to Section 4.6(b) hereof since the Amendment Closing Date. The prepayment of a
Timeshare Loan resulting from an Obligor electing to enter into an Upgraded
Timeshare Loan shall not be considered an exercise by DFHC of the repurchase or
substitution option described in Section 4.6(b) hereof.
(e)    Repurchase Prices and Substitution Shortfall Amounts. The Issuer and the
Indenture Trustee shall direct that the Depositor and DFHC to remit all amounts
in respect of Repurchase Prices and Substitution Shortfall Amounts to the
Indenture Trustee for deposit in the Collection Account. In the event that more
than one Timeshare Loan is substituted pursuant to any of Sections 4.4(a)
through 4.4(c) hereof on any Substitution Date, the Substitution Shortfall
Amounts and the Loan Balances of Qualified Substitute Timeshare Loans shall be
calculated on an aggregate basis for all substitutions made on such Substitution
Date.
(f)    Schedule of Timeshare Loans. The Issuer shall cause the Depositor or
DFHC, as applicable, to provide the Indenture Trustee on any date on which a
Timeshare Loan is repurchased or substituted, with a revised Schedule of
Timeshare Loans to the Sale Agreement reflecting the removal of Timeshare Loans
and subjecting any Qualified Substitute Timeshare Loans to the provisions
thereof.
(g)    Officer’s Certificate. No substitution of a Timeshare Loan shall be
effective unless the Issuer and the Indenture Trustee shall have received an
Officer’s Certificate from the Depositor or DFHC, as applicable, indicating that
the new Timeshare Loan meets all the criteria of the definition of “Qualified
Substitute Timeshare Loan” and that the Timeshare Loan Files for such Qualified
Substitute Timeshare Loan have been delivered to the Custodian.
SECTION 4.7.    Release of Lien.
(a)    The Issuer shall be entitled to obtain a release from the Lien of the
Indenture for any Timeshare Loan repurchased or substituted pursuant to Section
4.6 hereof: (i) in the case of any repurchase, after payment of the Repurchase
Price of the Timeshare Loan, or (ii) in the case of any substitution, after
payment of the applicable Substitution Shortfall Amount, if any, and the
delivery of the Timeshare Loan Files for the related Qualified Substitute
Timeshare Loan to the Custodian.
(b)    The Issuer shall be entitled to obtain a release from the Lien of the
Indenture for any Timeshare Loan which has been paid in full or for which the
assets securing such Timeshare Loan have been liquidated and remarketed in
accordance with the Servicing Standard and all related recoveries have been
deposited to the Collection Account.
(c)    If the Issuer exercises its right to prepay the Notes in whole or in part
as provided in Section 2.11 hereof, the Issuer shall notify the Administrative
Agent and the Indenture Trustee in writing of the prepayment date and principal
amount of Notes to be prepaid on the prepayment date and the amount of interest
and other amounts due and payable on such date in accordance with this Indenture
and the Note Funding Agreement. On the prepayment date, upon receipt by the

25
KL2 2878899.10

--------------------------------------------------------------------------------



Indenture Trustee of all amounts to be paid to the Noteholders in accordance
with this Indenture and the Note Funding Agreement as a result of such
prepayment and the satisfaction of the conditions set forth in the following
paragraphs, then, the Indenture Trustee and the Custodian shall release from the
Lien of this Indenture those Timeshare Loans and the Related Security, all
monies due or to become due with respect thereto and all Collections with
respect thereto from and including the last day of the Due Period immediately
preceding the date of such release which the Indenture Trustee and the Custodian
is directed to release as described in the following paragraph.
The Issuer shall provide to the Indenture Trustee and the Custodian a list of
the Timeshare Loans which are to be released, shall direct the Custodian to
release such Timeshare Loan Files in accordance with the Custodial Agreement and
shall direct the Servicer to delete such Timeshare Loans from the Schedule of
Timeshare Loans.
In addition to receipt by the Indenture Trustee of the principal amount of the
Notes to be prepaid, the interest thereon and other amounts due and payable in
connection with such prepayment and the list of Timeshare Loans to be released,
the following conditions shall be met before the Lien is released under this
Section 4.7:
(i)    except with the prior written consent of the Administrative Agent and the
Required Purchasers, after giving effect to such release, no Default, Servicer
Event of Default, Amortization Event or Event of Default shall exist;
(ii)    as determined by the Administrative Agent and the Required Purchasers,
after giving effect to such release, the remaining pool of Timeshare Loans in
the Trust Estate meet all of the eligibility criteria set forth in the
Transaction Documents; and
(iii)    as determined by the Administrative Agent and the Required Purchasers,
the Timeshare Loans to be released from the Lien of this Indenture were not
selected in a manner involving any selection procedures materially adverse to
the Noteholders.
(d)    In connection with (a), (b) and (c) above, the Indenture Trustee will
execute and deliver as directed in writing such endorsements and assignments as
are provided to it by the Depositor or the Issuer, in each case without
recourse, representation or warranty, as shall be necessary to vest in the
Depositor the legal and beneficial ownership of each repurchased or substituted
Timeshare Loan being released pursuant to this Section 4.7. The Custodian shall
release the related Timeshare Loan Files upon receipt of a Request for Release
from the Servicer, substantially in the form of Exhibit B to the Custodial
Agreement.
(e)    In connection with the release of Timeshare Loans as set forth in this
Section 4.7, the Issuer and the Servicer shall cooperate in providing the
Administrative Agent or any Purchaser with reasonably requested information
regarding the Trust Estate.
SECTION 4.8.    Appointment of Custodian.
The Indenture Trustee may appoint one or more custodians to hold all of the
Timeshare Loan Files as agent for the Indenture Trustee. Each custodian shall be
a depository

26
KL2 2878899.10

--------------------------------------------------------------------------------



institution supervised and regulated by a federal or state banking authority or
such other entity approved by the Administrative Agent, shall have combined
capital and surplus of at least $10,000,000, shall be qualified to do business
in the jurisdiction in which it holds any Timeshare Loan File and shall not be
the Issuer or an Affiliate of the Issuer. The initial Custodian shall be Wells
Fargo Bank, National Association, pursuant to the terms of the Custodial
Agreement. The Custodial Fees and expenses shall be paid as provided in Section
3.4 hereof.
SECTION 4.9.    Sale of Timeshare Loans.The parties hereto agree that none of
the Timeshare Loans in the Trust Estate may be sold or disposed of in any manner
except as expressly provided for herein.
ARTICLE V.    
SERVICING OF TIMESHARE LOANS
SECTION 5.1.    Appointment of Servicer; Servicing Standard.
Subject to the terms and conditions herein, the Issuer hereby confirms the
appointment of DFS as the initial Servicer hereunder. The Servicer shall service
and administer the Timeshare Loans and perform all of its duties hereunder in
accordance with applicable law, the Collection Policy, the terms of the
respective Timeshare Loans and, to the extent consistent with the foregoing, in
accordance with the customary and usual procedures employed by institutions
servicing timeshare loans secured by timeshare estates, or if a higher standard,
the highest degree of skill and attention that the Servicer exercises with
respect to comparable assets that the Servicer services for itself or its
Affiliates (the “Servicing Standard”).
SECTION 5.2.    Payments on the Timeshare Loans.
(a)    The Servicer shall, in a manner consistent with the Collection Policy
(with respect to the initial Servicer, the Collection Policy attached hereto as
Exhibit C), direct or otherwise cause the Obligors as to all Timeshare Loans
(other than Obligors paying by means of credit cards) to mail or deposit by
electronic means all Receivables and other payments due thereunder, or to make
or credit such payments pursuant to automated clearing house debit and credit
payments or credit card processing, payment, remittance and collection
agreements, directly to the Servicer’s existing centralized collection lockbox
account (the “Centralized Lockbox Account”), which Centralized Lockbox Account
shall consist of one or more accounts maintained by the Servicer at an Approved
Financial Institution (each, a “Lockbox Bank”), acting with the consent, or at
the direction, of the Administrative Agent (or, if the Indenture Trustee shall
have so required pursuant to Section 5.4(c) hereof, to a Lockbox Bank maintained
by the Indenture Trustee for the benefit of the Noteholders). At all times, the
Centralized Lockbox Account shall be subject to a Deposit Account Control
Agreement in form and substance approved by the Administrative Agent. The
Centralized Lockbox Account shall initially be maintained at Wells Fargo Bank,
N.A.
(b)    Within one Business Day after receipt of any Receivables or other
payments due under the Timeshare Loans in the Centralized Lockbox Account, the
Servicer shall determine and segregate such Receivables and other payments from
any monies or other items in the Centralized Lockbox Account that do not relate
to Receivables or other payments made on the Timeshare Loans,

27
KL2 2878899.10

--------------------------------------------------------------------------------



and within one Business Day thereafter the Servicer shall remit such Receivables
and other payments to the Collection Account. The Servicer is not required to
remit any Miscellaneous Payments or Processing Charges, to the extent received,
to the Collection Account.
(c)    Subject to Section 5.2(h) hereof, if, notwithstanding such instructions
as provided in Section 5.2(a) hereof, any such Receivables or other payments are
delivered to the Depositor, the Servicer or to any other Diamond Resorts Entity
(an “Erroneous Payee”), the Depositor shall (or cause the Servicer to) deposit
such Receivables or other payments into the Collection Account within two
Business Days following the receipt. Subject to Section 5.2(h) hereof, in the
event the Servicer receives any Receivables or other payments directly from or
on behalf of any Obligors, the Servicer shall receive all such Receivables and
other payments in trust for the sole and exclusive benefit of the Indenture
Trustee, and the Servicer shall deliver to the Indenture Trustee for deposit in
the Collection Account all such Receivables and other payments (in the form so
received by the Servicer) within two Business Days, unless the Indenture Trustee
shall have notified the Servicer to deliver such Receivables and other payments
elsewhere, in which event such Receivables and other payments (in the form
received) shall be endorsed by the Depositor to the Indenture Trustee and
delivered to such account as the Indenture Trustee shall specify within two
Business Days of the Servicer’s receipt thereof.
(d)    All interest earned on funds received with respect to Timeshare Loans and
any Processing Charges deposited in accounts of the Servicer or in the
Centralized Lockbox Account prior to deposit to the Collection Account pursuant
to Section 5.2(b) hereof shall be deemed to be additional compensation to the
Servicer for the performance of its duties and obligations hereunder.
(e)    On the Closing Date, the Amendment Closing Date, each Funding Date and
each Transfer Date, the Servicer shall deposit to the Collection Account all
Receivables and other payments collected and received in respect of the
Timeshare Loans (other than the amounts described in Section 5.2(d) hereof)
after the related Cut-Off Date.
(f)    Subject to Sections 5.2(b), (c), (d), (g) and (h) hereof, within two
Business Days of receipt, the Servicer shall segregate all Receivables and other
payments in respect of the Timeshare Loans and shall remit such amounts to the
Collection Account. In the event that Miscellaneous Payments or Processing
Charges are erroneously deposited in the Collection Account, the Indenture
Trustee shall pay such funds to the Servicer prior to any distributions under
Section 3.4 hereof on the next Payment Date as instructed by the Servicer.
(g)    The Servicer shall net out Liquidation Expenses from any Liquidation
Proceeds on 60-Day Plus Delinquent Loans prior to deposit of the net Liquidation
Proceeds into the Collection Account pursuant to Section 5.2(f) hereof. To the
extent that the Servicer shall subsequently recover any portion of such
Liquidation Expenses from the related Obligor, the Servicer shall deposit such
amounts into the Collection Account in accordance with Section 5.2(f) hereof.
SECTION 5.3.    Duties and Responsibilities of the Servicer.
(a)    In addition to any other customary services which the Servicer may
perform or may be required to perform hereunder, the Servicer shall perform or
cause to be performed through sub-

28
KL2 2878899.10

--------------------------------------------------------------------------------



servicers, the following servicing and collection activities in accordance with
the Servicing Standard:
(i)    perform standard accounting services and general record keeping services
with respect to the Timeshare Loans;
(ii)    respond to telephone or written inquiries of Obligors concerning the
Timeshare Loans;
(iii)    keep Obligors informed of the proper place and method for making
payment with respect to the Timeshare Loans;
(iv)    contact Obligors to effect collection and to discourage delinquencies in
the payment of amounts owed under the Timeshare Loans and doing so by any lawful
means, including but not limited to (A) mailing of routine past due notices, (B)
preparing and mailing collection letters, (C) contacting delinquent Obligors by
telephone to encourage payment, and (D) mailing of reminder notices to
delinquent Obligors;
(v)    report tax information to Obligors and taxing authorities to the extent
required by law;
(vi)    take such other action as may be necessary or appropriate in the
discretion of the Servicer for the purpose of collecting and transferring to the
Indenture Trustee for deposit into the Collection Account all payments received
by the Servicer or remitted to any of the Servicer’s accounts in respect of the
Timeshare Loans (except as otherwise expressly provided herein), and to carry
out the duties and obligations imposed upon the Servicer pursuant to the terms
of this Indenture;
(vii)    in the Servicer’s sole discretion, acquire Nonfinancial Assets on
behalf of the Issuer and to be held as part of the Trust Estate for such period
of time as the Servicer deems it advisable to do so, and to manage, lease or
rent, encumber and sell such Nonfinancial Assets, so long as the Servicer acts
under the reasonable belief that it is doing so in the best interests of the
Issuer, and to deposit any Retained Asset Proceeds in the Collection Account;
(viii)    remarketing Timeshare Interests;
(ix)    arranging for Liquidations of Timeshare Properties and Right-to-Use
Interests related to 60-Day Plus Delinquent Loans;
(x)    disposing of Timeshare Interests related to the Timeshare Loans whether
following repossession, foreclosure or otherwise;
(xi)    to the extent requested by the Indenture Trustee, use reasonable best
efforts to enforce the purchase and substitution obligation of the Depositor
under the Sale Agreement;

29
KL2 2878899.10

--------------------------------------------------------------------------------



(xii)    not modify, waive or amend the terms of any Timeshare Loan unless a
default on such Timeshare Loan has occurred or is imminent or unless such
modification, amendment or waiver will not: (i) alter the interest rate on or
the principal balance of such Timeshare Loan, (ii) shorten the final maturity
of, lengthen the timing of payments of either principal or interest under, or
any other terms of, such Timeshare Loan, (iii) adversely affect the Timeshare
Interest underlying such Timeshare Loan or (iv) reduce materially the likelihood
that payments of interest and principal on such Timeshare Loan will be made when
due; provided, however, that the Servicer may make the modifications, amendments
or waivers described in clause (i) through (iv) above, so long as such
modifications, amendments or waivers are not made with respect to more than 2%
of the Timeshare Loans by Aggregate Loan Balance as of the end of the calendar
month prior to such modification, amendment or waiver; provided, further, the
Servicer may grant an extension of the final maturity of a Timeshare Loan if the
Servicer, in its reasonable discretion, determines that (i) such Timeshare Loan
is in default or default on such Timeshare Loan is likely to occur in the
foreseeable future, and (ii) the value of such Timeshare Loan will be enhanced
by such extension, provided that the Servicer will not (a) grant more than one
extension per calendar year with respect to a Timeshare Loan, (b) grant an
extension for more than one calendar month with respect to a Timeshare Loan in
any calendar year or (c) grant an extension that would cause the stated maturity
of a Timeshare Loan to be later than 24 months prior to the Stated Maturity;
(xiii)    work with Obligors in connection with any transfer of ownership of a
Timeshare Interest by an Obligor to another Person and the Servicer may consent
to the assumption by such Person of the Timeshare Loan related to such Timeshare
Interest; provided, however, in connection with any such assumption, the rate of
interest borne by, the maturity date of, the principal amount of, the timing of
payments of principal and interest in respect of, and all other material terms
of, the related Timeshare Loan shall not be changed other than as permitted in
(xii) above; and
(xiv)    deliver such information and data to the Back-Up Servicer as is
required under the Back-Up Servicing Agreement.
(b)    For so long as a Diamond Resorts Entity controls the Resorts, the
Servicer shall use commercially reasonable best efforts to maintain or cause to
maintain the Resorts in good repair, working order and condition (ordinary wear
and tear excepted).
(c)    For so long as a Diamond Resorts Entity controls the Resorts, the
manager, related management contract and master marketing and sale contract (if
applicable) for each Resort at all times shall be reasonably satisfactory to the
Administrative Agent. For so long as a Diamond Resorts Entity controls the
Association for a Resort, and a Diamond Resorts Entity is the manager, (i) if an
amendment or modification to the related management contract and master
marketing and sale contract materially and adversely affects the Noteholders or
the Purchasers, then it may only be amended or modified with the prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld or delayed and (ii) if an amendment or modification to the related
management contract and master marketing and sale contract does not materially
and adversely

30
KL2 2878899.10

--------------------------------------------------------------------------------



affect the Noteholders or the Purchasers, the Servicer shall send a copy of such
amendment or modification to the Administrative Agent with the Monthly Report to
be delivered subsequent to the effective date of such amendment or modification.
(d)    In the event any Lien (other than a Permitted Lien) attaches to any
Timeshare Loan or related collateral from any Person claiming from and through a
Diamond Resorts Entity which materially adversely affects the Issuer’s interest
in such Timeshare Loan, the Servicer shall, within the earlier to occur of ten
Business Days after receiving notice of such attachment or the respective
lienholders’ action to foreclose on such lien, either (i) cause such Lien to be
released of record, (ii) provide the Indenture Trustee with a bond in accordance
with the applicable laws of the state in which the Timeshare Property is
located, issued by a corporate surety acceptable to the Administrative Agent, in
an amount and in form reasonably acceptable to the Administrative Agent or (iii)
provide the Administrative Agent with such other security as the Administrative
Agent may reasonably require.
(e)    The Servicer shall: (i) promptly notify the Indenture Trustee, the
Purchasers and the Administrative Agent of (A) receiving notice of any claim,
action or proceeding which may be reasonably expected to have a material adverse
effect on the Trust Estate, or any material part thereof, and (B) any action,
suit, proceeding, order or injunction of which Servicer becomes aware after the
date hereof pending or threatened against or affecting Servicer or any Affiliate
which may be reasonably expected to have a material adverse effect on the Trust
Estate or the Servicer’s ability to service the same; (ii) at the request of
Indenture Trustee with respect to a claim or action or proceeding which arises
from or through the Servicer or one of its Affiliates, appear in and defend, at
Servicer’s expense, any such claim, action or proceeding which would have a
material adverse effect on the Timeshare Loans or the Servicer’s ability to
service the same; and (iii) comply in all respects, and shall cause all
Affiliates to comply in all respects, with the terms of any orders imposed on
such Person by any governmental authority the failure to comply with which would
have a material adverse effect on the Timeshare Loans or the Servicer’s ability
to service the same.
(f)    Except as contemplated by the Transaction Documents, the Servicer shall
not, and shall not permit any Person to, encumber, pledge or otherwise grant a
Lien (other than in the normal course of business) or security interest in and
to the Reservation System (including, without limitation, all hardware, software
and data in respect thereof) and furthermore agrees, and shall use commercially
reasonable efforts to keep the Reservation System operational, not to dispose of
the same and to allow the Collection the use of, and access to, the Reservation
System.
(g)    The Servicer shall (i) notify the Administrative Agent and each of the
Purchasers ten days prior to any material amendment or change to the Collection
Policy or the Underwriting Guidelines and (ii) obtain the Administrative Agent’s
prior written consent (which consent will not be unreasonably withheld or
delayed) for any material amendment or change; provided, that the Servicer may
immediately implement any changes (and provide notice to the Administrative
Agent subsequent thereto) as may be required under applicable law from time to
time upon the reasonable determination of the Servicer; and provided, further,
that the Servicer shall deliver a copy of any non-material amendments or changes
to the Collection Policy or the Underwriting Guidelines to

31
KL2 2878899.10

--------------------------------------------------------------------------------



the Administrative Agent, each of the Purchasers and the Indenture Trustee with
the Monthly Servicer Report to be delivered subsequent to the effective date of
such amendments or changes.
(h)    In connection with the Servicer’s duties under (vii), (viii), (ix) and
(x) of subsection (a) above, the Servicer will undertake such duties in the
ordinary course in a manner similar and consistent with (or better than) the
manner in which the Servicer sells or markets other Timeshare Interests it or
its Affiliates owns. In addition, in connection with the Servicer’s duties under
(viii), (ix) and (x) of subsection (a) above, the Servicer agrees that it shall
remarket and sell the Timeshare Interests related to the Timeshare Loans owned
by the Issuer before it remarkets and sells Timeshare Interests of the same type
owned by the Servicer or any of the Servicer’s Affiliates (other than Affiliates
engaged primarily in Receivables Securitizations).
(i)    To the extent that any Timeshare Interest related to a 60-Day Plus
Delinquent Loan is not a Retained Asset and is remarketed, or that a Retained
Asset is subsequently remarketed or otherwise sold, the Servicer agrees that it
shall require that Liquidation Proceeds be in the form of cash only.
(j)    [Reserved].
(k)    Notwithstanding any discretion provided in the Collection Policy, the
initial Servicer hereby covenants that, with respect to a Timeshare Interest
underlying a Right-to-Use Loan that is 181 days past due or a Right-to-Use Loan
that is less than 181 days past due but for the Servicer has determined should
be “charged-off”, it will re-market such Timeshare Interest within 30 days from
such 181st date or date of determination and deposit the proceeds therefrom into
the Collection Account within such 30-day time period; provided, however, that
the foregoing 30-day requirement shall not apply to Right-to-Use Loans that are
subject to the (1) the Servicemembers Civil Relief Act of 2003, (2) where the
related Obligor is a debtor in a bankruptcy case, (3) where the related Obligor
has demanded a UCC foreclosure or (4) where the related Obligor is a Foreign
Obligor (other than Canadian Obligors).
(q)    Notwithstanding any discretion provided in the Collection Policy, the
initial Servicer hereby covenants that, with respect to a Timeshare Property
underlying a Mortgage Loan that is 181 days past due or a Mortgage Loan that is
less than 181 days past due but for the Servicer has determined should be
“charged-off”, it will forward the Mortgage Loan to outside legal counsel to
commence foreclosure proceedings and it will re-market such Timeshare Property
within 30-days following completion of foreclosure date and deposit the proceeds
therefrom into the Collection Account within such 30-day time period.
SECTION 5.4.    Servicer Events of Default.
(a)    If any Servicer Event of Default shall have occurred and not been waived
hereunder, the Indenture Trustee may, and upon notice from the Administrative
Agent shall, terminate, on behalf of the Noteholders, by notice in writing to
the Servicer, all of the rights and obligations of the Servicer, as Servicer
under this Indenture.

32
KL2 2878899.10

--------------------------------------------------------------------------------



(b)    If any Authorized Officer of the Servicer shall have knowledge of the
occurrence of a default by the Servicer hereunder, the Servicer shall promptly
notify the Indenture Trustee, the Issuer, the Administrative Agent and each
Purchaser, and shall specify in such notice the action, if any, the Servicer is
taking in respect of such default. Unless consented to by the Administrative
Agent, neither the Issuer nor the Indenture Trustee may waive any Servicer Event
of Default.
(c)    If any Servicer Event of Default shall have occurred and not been waived
hereunder, the Indenture Trustee shall direct and the Servicer shall cause to be
delivered notices to the Obligors related to the Timeshare Loans instructing
such Obligors to remit payments in respect thereof to a lockbox account
specified by the Indenture Trustee, such lockbox to be maintained as an Eligible
Bank Account for the benefit of the Noteholders. The Indenture Trustee shall
cause to be established a lockbox account in accordance with Section 3.1 hereof.
SECTION 5.5.    Accountings; Statements and Reports.
(a)    Monthly Servicer Report. Not later than the fourth Business Day preceding
a Payment Date, the Servicer shall deliver to the Issuer, the Indenture Trustee,
the Back-Up Servicer, the Qualified Hedge Counterparty, each Purchaser and the
Administrative Agent a report (the “Monthly Servicer Report”) substantially in
the form of Exhibit D hereto, detailing certain activity relating to the
Timeshare Loans. The Monthly Servicer Report shall be completed with the
information specified therein for the related Due Period and shall contain such
other information as may be reasonably requested by the Issuer, the Indenture
Trustee, any Purchaser or the Administrative Agent in writing at least five
Business Days prior to the date on which the Servicer is required to deliver the
Monthly Servicer Report. Each such Monthly Servicer Report shall be accompanied
by an Officer’s Certificate of the Servicer in the form of Exhibit E hereto,
certifying the accuracy of the computations reflected in such Monthly Servicer
Report. The Servicer agrees to consult and cooperate with the Administrative
Agent in the preparation of the Monthly Servicer Report.
(b)    Certification as to Compliance. The Servicer shall deliver to the Issuer,
the Indenture Trustee, the Administrative Agent and each Purchaser, an Officer’s
Certificate on or about December 31 of each year commencing in 2014: (i) to the
effect that a review of the activities of the Servicer’s performance under this
Indenture during 2014 and each following year for so long as the Indenture is in
effect has been made under the supervision of the officers executing such
Officer’s Certificate with a view to determining whether during such period the
Servicer had performed and observed all of its obligations under this Indenture,
and either (A) stating that based on such review no Servicer Event of Default is
known to have occurred and is continuing, or (B) if such a Servicer Event of
Default is known to have occurred and is continuing, specifying such Servicer
Event of Default and the nature and status thereof, and (ii) describing in
reasonable detail to his knowledge any occurrence in respect of any Timeshare
Loan which would be of adverse significance to a Person owning such Timeshare
Loan.
(c)    Annual Accountants’ Reports. Within 120 days of the Servicer’s fiscal
year end commencing with the end of the 2014 fiscal year, the Servicer shall:

33
KL2 2878899.10

--------------------------------------------------------------------------------



(i)    cause a firm of independent public accountants or other diligence firm
approved by the Administrative Agent to furnish a certificate or statement (and
the Servicer shall provide a copy of such certificate or statement to the
Issuer, the Indenture Trustee and the Administrative Agent), to the effect that
such firm has performed certain procedures with respect to the Servicer’s
servicing controls and procedures for the previous fiscal year and that, on the
basis of such firms’ procedures, conducted substantially in compliance with
standards established by the American Institute of Certified Public Accountants,
nothing has come to the attention of such firm indicating that the Servicer has
not complied with the minimum servicing standards identified in the Uniform
Single Attestation Program for Mortgage Bankers established by the Mortgage
Bankers Association of America (“USAP”), except for such significant exceptions
or errors that, in the opinion of such firm, it is required to report;
(ii)    cause a firm of independent public accountants or other diligence firm
approved by the Administrative Agent to furnish a certificate or statement to
the Issuer, the Indenture Trustee and the Administrative Agent, to the effect
that such firm has (A) read this Indenture, (B) has performed certain
procedures, in accordance with USAP, with respect to the records and
calculations set forth in the Monthly Servicer Reports delivered by the Servicer
during the reporting period and certain specified documents and records relating
to the servicing of the Timeshare Loans and the reporting requirements with
respect thereto and (C) on the basis of such firm’s procedures, certifies that
except for such exceptions as such firm shall believe immaterial and such other
exceptions as shall be set forth in such statement, (1) the information set
forth in such Monthly Servicer Reports was correct; and (2) the servicing and
reporting requirements have been conducted in compliance with this Indenture;
and
(iii)    cause a firm of independent public accountants or other diligence firm
approved by the Administrative Agent to furnish a certificate or statement to
the Issuer, the Indenture Trustee and the Administrative Agent, to the effect
that such firm has, using a sample of Timeshare Loans, confirmed that (A)
charge-offs have been made in accordance with the policies of the Servicer and
in accordance with the Transaction Documents, (B) current outstanding Loan
Balances are accurate, (C) remittances to the Trust Accounts are timely and
accurate, (D) any automated clearing house debits have been made properly, and
(E) the data from the Monthly Servicer Reports agree with data in the Servicer’s
systems.
In the event such independent public accountants require the Indenture Trustee
to agree to the procedures to be performed by such firm in any of the reports
required to be prepared pursuant to this Section 5.05(c), the Servicer shall
direct the Indenture Trustee in writing to so agree; it being understood and
agreed that the Indenture Trustee will deliver such letter of agreement in
conclusive reliance upon the direction of the Servicer, and the Indenture
Trustee has not made any independent inquiry or investigation as to, and shall
have no obligation or liability in respect of, the sufficiency, validity or
correctness of such procedures.
(d)    Report on Proceedings and Servicer Event of Default. (i) Promptly upon
the Servicer’s becoming aware of any proposed or pending investigation of it by
any Governmental

34
KL2 2878899.10

--------------------------------------------------------------------------------



Authority or any court or administrative proceeding which involves or may
involve the possibility of materially and adversely affecting the properties,
business, prospects, profits or conditions (financial or otherwise) of the
Servicer and subsidiaries, as a whole, a written notice specifying the nature of
such investigation or proceeding and what action the Servicer is taking or
proposes to take with respect thereto and evaluating its merits, or (ii)
immediately upon becoming aware of the existence of any condition or event which
constitutes a Servicer Event of Default, a written notice to the Issuer, the
Indenture Trustee, the Qualified Hedge Counterparty, each Purchaser and the
Administrative Agent describing its nature and period of existence and what
action the Servicer is taking or proposes to take with respect thereto.
(e)    Reports. The initial Servicer will cause to be delivered all reports
required to be delivered by Diamond Resorts Corporation under the Note Funding
Agreement.
SECTION 5.6.    Records.
The Servicer shall maintain all data for which it is responsible (including,
without limitation, computerized tapes or disks) relating directly to or
maintained in connection with the servicing of the Timeshare Loans (which data
and records shall be clearly marked to reflect that the Timeshare Loans have
been Granted to the Indenture Trustee on behalf of the Noteholders and
constitute property of the Trust Estate) at the address specified in Section
13.2 hereof or, upon 15 days’ notice to the Issuer and the Indenture Trustee, at
such other place where any Servicing Officer of the Servicer is located, and
shall give the Issuer and the Indenture Trustee or their authorized agents
access to all such information at all reasonable times, upon 72 hours’ written
notice.
SECTION 5.7.    Fidelity Bond; Errors and Omissions Insurance.
The Servicer shall maintain or cause to be maintained a fidelity bond and errors
and omissions insurance with respect to the Servicer in such form and amount as
is customary for institutions acting as custodian of funds in respect of
timeshare loans or receivables on behalf of institutional investors. Any such
fidelity bond or errors and omissions insurance shall be maintained in a form
and amount that would meet the requirements of prudent institutional loan
servicers.
No provision of this Section 5.7 requiring such fidelity bond and errors and
omissions insurance policy shall diminish or relieve the Servicer from its
duties and obligations as set forth in this Indenture. The Servicer shall be
deemed to have complied with this provision if one of its respective Affiliates
has such fidelity bond coverage and errors and omissions insurance policy which,
by the terms of such fidelity bond and such errors and omissions insurance
policy, the coverage afforded thereunder extends to the Servicer. Upon a request
of the Indenture Trustee, the Servicer shall deliver to the Indenture Trustee, a
certification evidencing coverage under such fidelity bond or such errors and
omissions insurance policy. Any such fidelity bond or errors and omissions
insurance policy shall not be canceled or reduced without ten days’ prior
written notice to the Indenture Trustee.
SECTION 5.8.    Merger or Consolidation of the Servicer.

35
KL2 2878899.10

--------------------------------------------------------------------------------



(a)    The Servicer shall promptly provide written notice to the Indenture
Trustee and the Administrative Agent of any merger or consolidation of the
Servicer. The Servicer shall keep in full effect its existence, rights and
franchise as a corporation under the laws of the state of its incorporation
except as permitted herein, and shall obtain and preserve its qualification to
do business as a foreign corporation in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Indenture or any of the Timeshare Loans and to perform
its duties under this Indenture.
(b)    Any Person into which the Servicer may be merged or consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Servicer shall be a party, or any Person succeeding to the business of the
Servicer, shall be the successor of the Servicer hereunder, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding; provided,
however, that the successor or surviving Person (i) is a company whose business
includes the servicing of assets similar to the Timeshare Loans and shall be
authorized to transact business in the state or states in which the related
Timeshare Properties it is to service are situated; (ii) is a U.S. Person, and
(iii) delivers to the Indenture Trustee (A) an agreement, in form and substance
reasonably satisfactory to the Indenture Trustee and the Noteholders, which
contains an assumption by such successor entity of the due and punctual
performance and observance of each covenant and condition to be performed or
observed by the Servicer under this Indenture and (B) an Opinion of Counsel as
to the enforceability of such agreement.
SECTION 5.9.    Sub-Servicing.
(a)    The Servicer may enter into one or more subservicing agreements with a
subservicer so long as any such subservicer is reasonably acceptable to the
Administrative Agent. References herein to actions taken or to be taken by the
Servicer in servicing the Timeshare Loans include actions taken or to be taken
by a subservicer on behalf of the Servicer. Any subservicing agreement will be
upon such terms and conditions as the Servicer may reasonably agree and as are
not inconsistent with this Indenture. The Servicer will be responsible for
compliance with the Fair Debt Collection Practices Act and any other applicable
laws, rules or regulations by any entity to which the Servicer delegates its
duties. The Servicer shall be solely responsible for any subservicing fees.
(b)    Notwithstanding any subservicing agreement, the Servicer (and the
Successor Servicer if it is acting as such pursuant to Section 5.16 hereof)
shall remain obligated and liable for the servicing and administering of the
Timeshare Loans in accordance with this Indenture without diminution of such
obligation or liability by virtue of such subservicing agreement and to the same
extent and under the same terms and conditions as if the Servicer alone were
servicing and administering the Timeshare Loans.
SECTION 5.10.    Servicer Resignation.
The Servicer shall not resign from the duties and obligations hereby imposed on
it under this Indenture unless and until (a) the Successor Servicer shall have
assumed the responsibilities and obligations of the Servicer hereunder, and (b)
the Indenture Trustee shall have

36
KL2 2878899.10

--------------------------------------------------------------------------------



received the consent of the Administrative Agent. Upon such resignation, the
Servicer shall comply with Section 5.4(b) hereof.
SECTION 5.11.    Fees and Expenses.
As compensation for the performance of its obligations under this Indenture, the
Servicer shall be entitled to receive on each Payment Date, from amounts on
deposit in the Collection Account and in the priorities described in Section 3.4
and Section 6.6 hereof, the Servicing Fee and as additional compensation, the
amounts described in Section 5.2(b) hereof. Other than Liquidation Expenses, the
Servicer shall pay all expenses incurred by it in connection with its servicing
activities hereunder.
SECTION 5.12.    Access to Certain Documentation.
Upon five Business Days’ prior written notice (or without prior written notice
following a Servicer Event of Default), the Servicer will, from time to time
during regular business hours, as requested by the Issuer, the Indenture
Trustee, the Administrative Agent or any Purchaser which the Administrative
Agent has confirmed holds at least a 15% interest in the Notes and, prior to the
occurrence of a Servicer Event of Default, at the expense of the Issuer, the
Indenture Trustee, the Administrative Agent or such Purchaser, and upon the
occurrence and continuance of a Servicer Event of Default, at the expense of the
Servicer, permit such Issuer, Indenture Trustee, Administrative Agent or
Purchaser or its agents or representatives, as the case may be, (i) to examine
and make copies of and abstracts from all books, records and documents
(including, without limitation, computer tapes and disks) in the possession or
under the control of the Servicer relating to the servicing of the Timeshare
Loans serviced by it and (ii) to visit the offices and properties of the
Servicer for the purpose of examining such materials described in clause (i)
above, and to discuss matters relating to the Timeshare Loans with any of the
officers, employees or accountants of the Servicer having knowledge of such
matters. Nothing in this Section 5.12 shall affect the obligation of the
Servicer to observe any applicable law prohibiting disclosure of information
regarding the Obligors, and the failure of the Servicer to provide access to
information as a result of such obligation shall not constitute a breach of this
Section 5.12.
SECTION 5.13.    No Offset.
Prior to the termination of this Indenture, the obligations of Servicer under
this Indenture shall not be subject to any defense, counterclaim or right of
offset which the Servicer has or may have against the Issuer, the Indenture
Trustee, the Administrative Agent or any Purchaser, whether in respect of this
Indenture, any Timeshare Loan or otherwise.
SECTION 5.14.    Cooperation.
The Indenture Trustee agrees to cooperate with the Servicer in connection with
the Servicer’s preparation of the Monthly Servicer Report, including without
limitation, providing account balances of Trust Accounts and notification of the
Events of Default or Amortization Events and other information of which the
Indenture Trustee has knowledge which may affect the Monthly Servicer Report.

37
KL2 2878899.10

--------------------------------------------------------------------------------



SECTION 5.15.    Indemnification, Third Party Claim.
The Servicer agrees to indemnify the Issuer, the Indenture Trustee, Backup
Servicer, the Custodian, the Administrative Agent and the Purchasers
(collectively, the “Indemnified Parties”) from and against any and all actual
damages (excluding economic losses related to the collectibility of any
Timeshare Loan), claims, reasonable attorneys’ fees and related costs,
judgments, and any other costs, fees and expenses that each may sustain
(collectively, the “Indemnified Amounts”) because of the failure of the Servicer
to service the Timeshare Loans in accordance with the Servicing Standard or
otherwise perform its obligations and duties hereunder in compliance with the
terms of this Indenture, or because of any act or omission by the Servicer due
to its negligence or willful misconduct in connection with its maintenance and
custody of any funds, documents and records under this Indenture, or its release
thereof except as contemplated by this Indenture. The Servicer shall immediately
notify the Issuer, the Administrative Agent and the Indenture Trustee if it has
knowledge or should have knowledge of a claim made by a third party with respect
to the Timeshare Loans, and, if such claim relates to the servicing of the
Timeshare Loans by the Servicer, assume, with the consent of the Indenture
Trustee, the defense of any such claim and pay all expenses in connection
therewith, including counsel fees, and promptly pay, discharge and satisfy any
judgment or decree which may be entered against it. This Section 5.15 shall
survive the termination of this Indenture or the resignation or removal of the
Servicer hereunder.
The Issuer agrees to indemnify, defend, and hold harmless the Indenture Trustee,
the Servicer, the Custodian and the Back-up Servicer and each of their
respective officers, directors, employees and agents from and against all costs,
expenses, losses, claims, damages and liabilities (including reasonable
attorneys’ fees and expenses) arising out of or incurred in connection with the
acceptance or performance of the trusts and duties herein contained, except,
with respect to any such indemnified party, to the extent that such cost,
expense, loss, claim, damage, or liability shall be due to the willful
misconduct, bad faith or negligence of such indemnified party. Indemnification
under this paragraph of Section 5.15 by the Issuer shall survive the termination
of this Indenture. The indemnified parties in this paragraph of Section 5.15
agree that any indemnification by the Issuer shall be subject to the priority of
distributions in Sections 3.4 and 6.6, and such obligations are limited recourse
obligations of the Issuer payable solely from the Trust Estate.
SECTION 5.16.    Back-Up Servicer and Successor Servicer.
(a)    Subject to the terms and conditions herein, the Issuer hereby appoints
Wells Fargo Bank, National Association as the initial Back-Up Servicer
hereunder. The Back-Up Servicer shall perform all of its duties hereunder in
accordance with applicable law, the terms of this Indenture, the respective
Timeshare Loans and, to the extent consistent with the foregoing, in accordance
with the customary and usual procedures employed by the Back-Up Servicer with
respect to comparable assets that the Back-Up Servicer services for itself or
other Persons. The Back-Up Servicer shall be compensated for its services
hereunder by the Back-Up Servicing Fee.
(b)    Not later than the fourth Business Day preceding a Payment Date (unless
otherwise requested more frequently by the Indenture Trustee), the Servicer
shall prepare and deliver to the Back-Up Servicer: (i) a copy of the Monthly
Servicer Report and all other reports and notices, if any, delivered to the
Issuer and the Indenture Trustee (collectively, the “Monthly Reports”); (ii) a

38
KL2 2878899.10

--------------------------------------------------------------------------------



computer file or files stored on compact disc, magnetic tape or provided
electronically, prepared in accordance with the record layout for data
conversion attached hereto as Exhibit F and made a part hereof (the “Tape(s)”);
and (iii) a computer file or files stored on compact disc, magnetic tape or
provided electronically containing cumulative payment history for the Timeshare
Loans, including servicing collection notes (the “Collection Reports”). The
Tape(s) shall contain (y) all information with respect to the Timeshare Loans as
of the close of business on the last day of the Due Period necessary to store
the appropriate data in the Back-Up Servicer’s system from which the Back-Up
Servicer will be capable of preparing a daily trial balance relating to the data
and (z) an initial trial balance showing balances of the Timeshare Loans as of
the last business day corresponding to the date of the Tape(s) (the “Initial
Trial Balance”). The Back-Up Servicer shall have no obligations as to the
Collection Reports other than to insure that they are able to be opened and read
(which it shall determine promptly upon receipt). The Servicer shall give prompt
written notice to the Indenture Trustee, the Back-Up Servicer and the
Administrative Agent of any modifications in the Servicer’s servicing systems.
(c)    The Back-Up Servicer shall use the Tape(s) and Initial Trial Balance to
ensure that the Monthly Reports are complete on their face and the following
items in such Monthly Reports have been accurately calculated, if applicable,
and reported: (i) the Aggregate Loan Balance, (ii) the aggregate Outstanding
Note Balance, (iii) the payments to be made pursuant to Section 3.4 hereof, (iv)
the Default Level, (v) the Delinquency Level and (vi) Gross Excess Spread Level.
The Back-Up Servicer shall give prompt written notice to the Indenture Trustee
and the Administrative Agent of any discrepancies discovered pursuant to its
review of the items required by this Section 5.16(c) or if any of the items in
Section 5.16(b) cannot be open and read.
(d)    Other than the duties specifically set forth in this Indenture and those
additional standard reports or services the Servicer or the Indenture Trustee
may request of the Back-Up Servicer from time to time, the Back-Up Servicer
shall have no obligation hereunder, including, without limitation, to supervise,
verify, monitor or administer the performance of the Servicer. The Back-Up
Servicer shall have no liability for any action taken or omitted to be taken by
the Servicer.
(e)    From and after the receipt by the Servicer of a written termination
notice pursuant to Section 5.4(a) hereof, the resignation of the Servicer
pursuant to Section 5.10 hereof or non-renewal by the Administrative Agent
pursuant to Section 5.20 hereof, and upon written notice thereof to the Back-Up
Servicer from the Indenture Trustee, all authority and power of the Servicer
under this Indenture, whether with respect to the Timeshare Loans or otherwise,
shall pass to and be vested in the Back-Up Servicer, as the Successor Servicer,
on the Assumption Date (as defined in Section 5.16(f) hereof).
(f)    The Servicer shall perform such actions as are reasonably necessary to
assist the Indenture Trustee and the Successor Servicer in such transfer of the
Servicer’s duties and obligations pursuant to Section 5.16(e) hereof. The
Servicer agrees that it shall promptly (and in any event no later than five
Business Days subsequent to its receipt of the notice of termination) provide
the Successor Servicer (with costs being borne by the Servicer) with all
documents and records (including, without limitation, those in electronic form)
reasonably requested by it to enable the Successor Servicer to assume the
Servicer’s duties and obligations hereunder, and shall cooperate

39
KL2 2878899.10

--------------------------------------------------------------------------------



with the Successor Servicer in effecting the assumption by the Successor
Servicer of the Servicer’s obligations hereunder, including, without limitation,
the transfer within two Business Days to the Successor Servicer for
administration by it of all cash amounts which shall at the time or thereafter
received by it with respect to the Timeshare Loans (provided, however, that the
Servicer shall continue to be entitled to receive all amounts accrued or owing
to it under this Indenture on or prior to the date of such termination). If the
Servicer fails to undertake such action as is reasonably necessary to effectuate
such transfer of its duties and obligations, the Indenture Trustee, or the
Successor Servicer if so directed by the Indenture Trustee, is hereby authorized
and empowered to execute and deliver, on behalf of and at the expense of the
Servicer, as attorney-in-fact or otherwise, any and all documents and other
instruments, and to do or accomplish all other acts or things reasonably
necessary to effect the purposes of such notice of termination. Promptly after
receipt by the Successor Servicer of such documents and records, the Successor
Servicer will commence the performance of such servicing duties and obligations
as successor Servicer in accordance with the terms and conditions of this
Indenture (such date, the “Assumption Date”), and from and after the Assumption
Date the Successor Servicer shall receive the Servicing Fee and agrees to and
shall be bound by all of the provisions of this Article V and any other
provisions of this Indenture relating to the duties and obligations of the
Servicer, except as otherwise specifically provided herein.
(i)    Notwithstanding anything contained in this Indenture to the contrary, the
Successor Servicer is authorized to accept and rely on all of the accounting,
records (including computer records) and work of the Servicer relating to the
Timeshare Loans (collectively, the “Predecessor Servicer Work Product”) without
any audit or other examination thereof, and the Successor Servicer shall have no
duty, responsibility, obligation or liability for the acts and omissions of the
Servicer. If any error, inaccuracy, omission or incorrect or non-standard
practice or procedure (collectively, “Errors”) exist in any Predecessor Servicer
Work Product and such Errors make it materially more difficult to service or
should cause or materially contribute to the Successor Servicer making or
continuing any Errors (collectively, “Continued Errors”), the Successor Servicer
shall have no duty, responsibility, obligation or liability for such Continued
Errors; provided, however, that the Successor Servicer agrees to use its best
efforts to prevent further Continued Errors. In the event that the Successor
Servicer becomes aware of Errors or Continued Errors, the Successor Servicer
shall, with the prior consent of the Administrative Agent, use its best efforts
to reconstruct and reconcile such data as is commercially reasonable to correct
such Errors and Continued Errors and to prevent future Continued Errors and
shall be entitled to recover its costs thereby.
(ii)    The Successor Servicer shall have: (A) no liability with respect to any
obligation which was required to be performed by the terminated or resigned
Servicer prior to the Assumption Date or any claim of a third party based on any
alleged action or inaction of the terminated or resigned Servicer, (B) no
obligation to perform any repurchase or advancing obligations, if any, of the
Servicer, (C) no obligation to pay any taxes required to be paid by the
Servicer, (D) no obligation to pay any of the fees and expenses of any other
party involved in this transaction and (E) no liability or obligation with
respect to any Servicer indemnification obligations of any prior Servicer
including the original Servicer.

40
KL2 2878899.10

--------------------------------------------------------------------------------



(g)    In the event that Wells Fargo Bank, National Association as the initial
Back-Up Servicer is terminated for any reason, or fails or is unable to act as
Back-Up Servicer and/or as Successor Servicer, the Indenture Trustee may enter
into a back-up servicing agreement with a back-up servicer, and may appoint a
successor servicer to act under this Indenture, in either event on such terms
and conditions as are provided herein as to the Back-Up Servicer or the
Successor Servicer, as applicable, or on such other terms and conditions as may
be reasonably acceptable to the Administrative Agent.
SECTION 5.17.    Limitation of Liability.
It is expressly understood and agreed by the parties hereto that DFS is
executing this Indenture solely as Servicer and DFS undertakes to perform such
duties and only such duties as are specifically set forth in this Indenture
applicable to the Servicer. It is expressly understood and agreed by the parties
hereto that Wells Fargo Bank, National Association, other than in its capacity
as Indenture Trustee, is executing this Indenture solely as Custodian and
Back-Up Servicer, and Wells Fargo Bank, National Association undertakes to
perform such duties and only such duties as are specifically set forth in this
Indenture applicable to the Custodian, the Back-Up Servicer, the Back-Up
Servicer as Successor Servicer, and the Indenture Trustee, as the case may be.
SECTION 5.18.    Recordation.
The Servicer agrees to cause all evidences of recordation of the original
Mortgage and Installment Sale Notice to be delivered to the Custodian to be held
as part of the Timeshare Loan Files. After the occurrence of an event which, but
for the passage of time or the giving of notice or both, would constitute an
Event of Default, if so directed by the Administrative Agent, the Indenture
Trustee shall cause either the Custodian or a third party appointed by the
Indenture Trustee to complete the assignments of mortgage and (at the Servicer’s
expense) record such assignments of mortgage in all appropriate jurisdictions.
SECTION 5.19.    St. Maarten Notice.
Within 45 days of any Funding Date or any Transfer Date (with respect to a
Qualified Substitute Timeshare Loan), as the case may be, the Servicer shall
give notice to each Obligor under a Timeshare Loan with respect to any Resort in
the territory of St. Maarten that such Timeshare Loan has been transferred and
assigned to the Indenture Trustee, in trust, for the benefit of the Noteholders.
Such notice may include any notice or notices that the Issuer’s predecessors in
title to the Timeshare Loan may give to the same Obligor with respect to any
transfers and assignments of the Timeshare Loan by such predecessors. Such
notice shall be in the form attached hereto as Exhibit G, as the same may be
amended, revised or substituted by the Indenture Trustee and the Servicer from
time to time.
ARTICLE VI.    
EVENTS OF DEFAULT; REMEDIES
SECTION 6.1.    [Reserved].

41
KL2 2878899.10

--------------------------------------------------------------------------------



SECTION 6.2.    Acceleration of Maturity; Rescission and Annulment.
(a)    If an Event of Default of the kind specified in clause (e) or clause (f)
of the definition of “Event of Default” occurs, the Notes shall automatically
become due and payable at the Outstanding Note Balance together with all accrued
and unpaid interest thereon. If an Event of Default (other than an Event of
Default of the kind described in the preceding sentence) shall occur and is
continuing, the Indenture Trustee shall, upon notice from the Administrative
Agent, declare the Notes to be immediately due and payable at the Outstanding
Note Balance together with all accrued and unpaid interest thereon. Upon any
such declaration or automatic acceleration, the Outstanding Note Balance of the
Notes together with all accrued and unpaid interest thereon shall become
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Issuer. The Indenture Trustee
shall promptly send a notice of any declaration or automatic acceleration to the
Administrative Agent and to each Purchaser.
(b)    At any time after such a declaration of acceleration has been made, or
after such acceleration has automatically become effective and before a judgment
or decree for payment of the money due has been obtained by the Indenture
Trustee as hereinafter in this Article provided, the Administrative Agent by
written notice to the Issuer and the Indenture Trustee, may rescind and annul
such declaration and its consequences if:
(i)    the Issuer has paid or deposited with the Indenture Trustee a sum
sufficient to pay (without duplication):
(A)    all principal due on the Notes which has become due otherwise than by
such declaration of acceleration and interest thereon from the date when the
same first became due until the date of payment or deposit at the applicable
Note Rate,
(B)    all interest due with respect to the Notes and, to the extent that
payment of such interest is lawful, interest upon overdue interest from the date
when the same first became due until the date of payment or deposit at a rate
per annum equal to the applicable Note Rate, and
(C)    all sums paid or advanced by the Indenture Trustee hereunder and the
reasonable compensation, expenses, disbursements, and advances of each of the
Indenture Trustee, the Servicer and the Lockbox Banks, its agents and counsel;
and
(ii)    all Events of Default with respect to the Notes, other than the
non-payment of the Outstanding Note Balance of the Notes which became due solely
by such declaration of acceleration, have been cured or waived as provided in
Section 6.13 hereof.
No such rescission shall affect any subsequent Event of Default or impair any
right consequent thereon.

42
KL2 2878899.10

--------------------------------------------------------------------------------



(c)    The Indenture Trustee shall provide notice to the Qualified Hedge
Counterparty of the occurrence of an Event of Default for which it has received
written notice and any acceleration of the Notes hereunder.
SECTION 6.3.    Remedies.
(a)    If an Event of Default with respect to the Notes occurs and is continuing
of which a Responsible Officer of the Indenture Trustee has actual knowledge,
the Indenture Trustee shall immediately give notice to the Administrative Agent,
each Purchaser, each Noteholder and the Qualified Hedge Counterparty as set
forth in Section 7.2 hereof and shall solicit the Administrative Agent for
advice. The Indenture Trustee shall then take such action as so directed by the
Administrative Agent subject to the provisions of this Indenture.
(b)    Following any acceleration of the Notes, the Indenture Trustee shall have
all of the rights, powers and remedies with respect to the Trust Estate as are
available to secured parties under the UCC or other applicable law, subject to
subsection (d) below. Such rights, powers and remedies may be exercised by the
Indenture Trustee in its own name as trustee of an express trust.
(c)    (i)    If an Event of Default specified in clause (a) of the definition
of “Event of Default” occurs and is continuing, the Indenture Trustee is
authorized to recover judgment in its own name and as trustee of an express
trust against the Issuer for the aggregate Outstanding Note Balance and interest
remaining unpaid with respect to the Notes.
(i)    If an Event of Default occurs and is continuing, the Indenture Trustee
may in its discretion, and at the instruction of the Administrative Agent shall,
proceed to protect and enforce its rights and the rights of the Noteholders by
such appropriate judicial or other proceedings as the Indenture Trustee shall
deem most effectual to protect and enforce any such rights, whether for the
specific enforcement of any covenant or agreement in this Indenture or in aid of
the exercise of any power granted herein, or to enforce any other proper remedy.
The Indenture Trustee shall notify the Issuer, the Administrative Agent, the
Servicer and the Noteholders of any such action.
(d)    If the Indenture Trustee shall have received instructions within 45 days
from the date notice pursuant to Section 6.3(a) hereof is first given from the
Administrative Agent, to the effect that such Persons approve of or request the
liquidation of the Timeshare Loans or upon an Event of Default set forth in
clause (e) or clause (f) of the definition of “Event of Default”, the Indenture
Trustee shall to the extent lawful promptly sell, dispose of or otherwise
liquidate the Timeshare Loans in a commercially reasonable manner and on
commercially reasonable terms, which shall include the solicitation of
competitive bids; provided, however, that, upon an Event of Default set forth in
clause (e) or clause (f) of the definition of “Event of Default”, the
Administrative Agent may notify the Indenture Trustee that such liquidation
shall not occur. The Indenture Trustee may obtain a prior determination from any
conservator, receiver or liquidator of the Issuer that the terms and manner of
any proposed sale, disposition or liquidation are commercially reasonable.

43
KL2 2878899.10

--------------------------------------------------------------------------------



SECTION 6.4.    Indenture Trustee May File Proofs of Claim.
(a)    In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Issuer or the property of the Issuer, the
Indenture Trustee (irrespective of whether the principal of the Notes shall then
be due and payable as therein expressed or by declaration or otherwise and
irrespective of whether the Indenture Trustee shall have made any demand on the
Issuer for the payment of overdue principal or interest) shall be entitled and
empowered, by intervention in such proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Notes and to file such other papers or
documents as may be necessary or advisable in order to have the claims of the
Indenture Trustee and any predecessor Indenture Trustee (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Indenture Trustee and any predecessor Indenture Trustee, their agents and
counsel) and of the Noteholders allowed in such judicial proceeding;
(ii)    to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same; and
(iii)    to participate as a member, voting or otherwise, of any official
committee of creditors appointed in such matter;
and any custodian, receiver, liquidator, assignee, trustee, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Noteholder to make such payments to the Indenture Trustee and to pay to the
Indenture Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Indenture Trustee and any predecessor
Indenture Trustee, their agents and counsel, and any other amounts due the
Indenture Trustee and any predecessor Indenture Trustee under Section 7.6
hereof.
(b)    Nothing herein contained shall be deemed to authorize the Indenture
Trustee to authorize or consent to or accept or adopt on behalf of any
Noteholder, the Administrative Agent or any Purchaser any plan of
reorganization, agreement, adjustment or composition affecting the Notes or the
rights of any Noteholder thereof or affecting the Timeshare Loans or the other
assets constituting the Trust Estate or to authorize the Indenture Trustee to
vote in respect of the claim of any Noteholder in any such proceeding.
SECTION 6.5.    Indenture Trustee May Enforce Claims Without Possession of
Notes.
All rights of action and claims under this Indenture, the Notes, the Timeshare
Loans or the other assets constituting the Trust Estate may be prosecuted and
enforced by the Indenture Trustee without the possession of any of the Notes or
the production thereof in any proceeding relating thereto, and any such
proceeding instituted by the Indenture Trustee shall be brought in its own name
as trustee of an express trust, and any recovery of judgment shall, after
provisions for the payment of the reasonable compensation, expenses,
disbursements and advances of the Indenture

44
KL2 2878899.10

--------------------------------------------------------------------------------



Trustee and any predecessor Indenture Trustee, their agents and counsel, be for
the benefit of the Noteholders in respect of which such judgment has been
recovered, and pursuant to the priorities contemplated by Section 3.4 hereof.
SECTION 6.6.    Allocation of Money Collected.
Subject to the following paragraph, if the Notes have been declared, have
automatically become, or otherwise become due and payable following an Event of
Default and such declaration or automatic acceleration has not been rescinded or
annulled, any money collected by the Indenture Trustee in respect of the Trust
Estate and any other money that may be held thereafter by the Indenture Trustee
as security for the Notes, including, without limitation, the amounts on deposit
in the Reserve Account, shall be applied in the following order, at the date or
dates fixed by the Indenture Trustee and, in case of the distribution of such
money on account of principal or interest, without presentment of any Notes:
(i)    to the Indenture Trustee, the Custodian and the Back-Up Servicer, ratably
based on their respective entitlements, any unpaid amounts due under the
Indenture;
(ii)    to the Qualified Hedge Counterparty, any payments due to the Hedge
Counterparty under any Hedge Agreement, if any (other than any termination
payment with respect to which the Qualified Hedge Counterparty is the
“Defaulting Party” or the sole “Affected Party” (as such terms are defined in
the applicable Hedge Agreement;
(iii)    to the Servicer, any unpaid Servicing Fees; provided, however, that
immediately after receipt of such Servicing Fees, the Servicer shall remit the
Issuer’s portion of any then due and owing Lockbox Bank Fees to each Lockbox
Bank;
(iv)    to the Administrative Agent, any unpaid Administrative Agent Fees;
(v)    to each Purchaser, its Non-Usage Fees;
(vi)    to each Purchaser, its portion of the Interest Distribution Amount;
(vii)    to each Purchaser, all remaining amounts until the Outstanding Note
Balance of the Notes is reduced to zero
(viii)    to each Purchaser, to the extent applicable, all other amounts due and
unpaid under any Transaction Document;
(ix)    to the Hedge Counterparty, any amounts due under the Hedge Agreements
not paid in (ii) above; and
(x)    to the Issuer, any remaining amounts.
Notwithstanding the foregoing paragraph, if the Notes have become due and
payable following an Event of Default specified in clause (e) or (f) of the
definition of “Event of Default” and the Indenture Trustee shall not have
effected a sale of the assets pursuant to Section 6.16 hereof

45
KL2 2878899.10

--------------------------------------------------------------------------------



comprising the Trust Estate, any money collected by the Indenture Trustee in
respect of the Trust Estate shall be applied in accordance with the priorities
specified in Section 3.4 hereof.
SECTION 6.7.    Limitation on Suits.
No Noteholder, solely by virtue of its status as Noteholder, shall have any
right by virtue or by availing of any provision of this Indenture to institute
any suit, action or proceeding in equity or at law upon or under or with respect
to this Indenture, unless the Holders of Notes evidencing not less than 50% of
the Outstanding Note Balance of Notes of the Notes then Outstanding shall have
made written request upon the Indenture Trustee to institute such action, suit
or proceeding in its own name as Indenture Trustee hereunder and shall have
offered to the Indenture Trustee such reasonable indemnity as it may require
against the cost, expenses and liabilities to be incurred therein or thereby,
and the Indenture Trustee, for 60 days after its receipt of such notice, request
and offer of indemnity, shall have neglected or refused to institute any such
action, suit or proceeding and no direction inconsistent with such written
request has been given such Indenture Trustee during such 60-day period by the
Administrative Agent; it being understood and intended, and being expressly
covenanted by each Noteholder with every other Noteholder and the Indenture
Trustee, that no one or more Noteholders shall have any right in any manner
whatever by virtue or by availing of any provision of this Indenture to affect,
disturb or prejudice the rights of the Holders of any other of such Notes, or to
obtain or seek to obtain priority over or preference to any other such Holder,
or to enforce any right under this Indenture, except in the manner herein
provided and for the benefit of all Noteholders. For the protection and
enforcement of the provisions of this Section 6.7, each and every Noteholder and
the Indenture Trustee shall be entitled to such relief as can be given either at
law or in equity.
SECTION 6.8.    Unconditional Right of Noteholders to Receive Principal and
Interest.
Notwithstanding any other provision in this Indenture, other than the provisions
hereof limiting the right to recover amounts due on the Notes to recoveries from
the property comprising the Trust Estate, the Holder of any Note and each
Purchaser (as a beneficial holder of a Note) shall have the absolute and
unconditional right to receive payment of the principal of and interest on such
Note as such payments of principal and interest become due, including the Stated
Maturity, and such right shall not be impaired without the consent of such
Noteholder or such Purchaser.
SECTION 6.9.    Restoration of Rights and Remedies.
If the Indenture Trustee or any Noteholder has instituted any proceeding to
enforce any right or remedy under this Indenture and such proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Indenture Trustee or to such Noteholder, then and in every such case,
subject to any determination in such proceeding, the Issuer, the Indenture
Trustee and the Noteholders shall be restored severally and respectively to
their former positions hereunder and thereafter all rights and remedies of the
Indenture Trustee and the Noteholders continue as though no such proceeding had
been instituted.
SECTION 6.10.    Rights and Remedies Cumulative.

46
KL2 2878899.10

--------------------------------------------------------------------------------



Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost, or stolen Notes in Section 2.5(f) hereof, no right
or remedy herein conferred upon or reserved to the Indenture Trustee or to the
Noteholders is intended to be exclusive of any other right or remedy, and every
right and remedy shall, to the extent permitted by law, be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.
SECTION 6.11.    Delay or Omission Not Waiver.
No delay or omission of the Indenture Trustee or of any Holder of any Note to
exercise any right or remedy accruing upon any Event of Default shall impair any
such right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein. Every right and remedy given by this Article or by law to
the Indenture Trustee or to the Noteholders may be exercised from time to time,
and as often as may be deemed expedient, by the Indenture Trustee or by the
Noteholders, as the case may be.
SECTION 6.12.    Control by Administrative Agent.
Except as may otherwise be provided in this Indenture, until such time as the
conditions specified in Sections 11.1(a)(i) through (iii) hereof have been
satisfied in full, the Administrative Agent shall have the right to direct the
time, method and place of conducting any proceeding for any remedy available to
the Indenture Trustee, or exercising any trust or power conferred on the
Indenture Trustee, with respect to the Notes. Notwithstanding the foregoing:
(i)    no such direction shall be in conflict with any rule of law or with this
Indenture;
(ii)    the Indenture Trustee shall not be required to follow any such direction
which the Indenture Trustee reasonably believes might result in any personal
liability on the part of the Indenture Trustee for which the Indenture Trustee
is not adequately indemnified; and
(iii)    the Indenture Trustee may take any other action deemed proper by the
Indenture Trustee which is not inconsistent with any such direction; provided
that the Indenture Trustee shall give notice of any such action to the
Administrative Agent and each Noteholder.
SECTION 6.13.    Waiver of Events of Default.
(a)    The Administrative Agent may, by one or more instruments in writing,
waive any Event of Default on behalf of all Noteholders hereunder and its
consequences, except a continuing Event of Default:
(i)    in respect of the payment of the principal of or interest on any Note
(which may only be waived by the Holder of such Note), or

47
KL2 2878899.10

--------------------------------------------------------------------------------



(ii)    in respect of a covenant or provision hereof which under Article 9
hereof cannot be modified or amended without the consent of the Holder of each
Outstanding Note affected (which only may be waived by the Holders of all
Outstanding Notes affected).
(b)    A copy of each waiver pursuant to Section 6.13(a) hereof shall be
furnished by the Issuer to the Indenture Trustee, each Noteholder, each
Purchaser and the Administrative Agent. Upon any such waiver, such Event of
Default shall cease to exist and shall be deemed to have been cured, for every
purpose of this Indenture; but no such waiver shall extend to any subsequent or
other Event of Default or impair any right consequent thereon.
SECTION 6.14.    Undertaking for Costs.
All parties to this Indenture agree (and each Holder of any Note by its
acceptance thereof shall be deemed to have agreed) that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Indenture Trustee for any action
taken, suffered or omitted by it as Indenture Trustee, the filing by any party
litigant in such suit of an undertaking to pay the costs of such suit, and that
such court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees, against any party litigant in such suit, having due regard to
the merits and good faith of the claims or defenses made by such party litigant;
but the provisions of this Section 6.14 shall not apply to any suit instituted
by the Indenture Trustee or to any suit instituted by the Administrative Agent
or a Purchaser for the enforcement of the payment of the principal of or
interest on any Note on or after the maturities for such payments, including the
Stated Maturity as applicable.
SECTION 6.15.    Waiver of Stay or Extension Laws.
The Issuer covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force, which may affect the covenants or the performance
of this Indenture; and the Issuer (to the extent that it may lawfully do so)
hereby expressly waives all benefit or advantage of any such law and covenants
that it will not hinder, delay or impede the execution of any power herein
granted to the Indenture Trustee, but will suffer and permit the execution of
every such power as though no such law had been enacted.
SECTION 6.16.    Sale of Trust Estate.
(a)    The power to effect any sale of any portion of the Trust Estate pursuant
to Section 6.3 hereof shall not be exhausted by any one or more sales as to any
portion of the Trust Estate remaining unsold, but shall continue unimpaired
until the entire Trust Estate so allocated shall have been sold or all amounts
payable on the Notes shall have been paid or losses allocated thereto and borne
thereby. The Indenture Trustee may from time to time, upon directions in
accordance with Section 6.12 hereof, postpone any public sale by public
announcement made at the time and place of such sale.
(b)    To the extent permitted by applicable law, the Indenture Trustee shall
not sell to a third party the Trust Estate, or any portion thereof except as
permitted under Section 6.3(d) hereof.

48
KL2 2878899.10

--------------------------------------------------------------------------------



(c)    In connection with a sale of all or any portion of the Trust Estate:
(i)    any one or more of the Noteholders, the Purchasers or the owners of the
beneficial interests in the Issuer may bid for and purchase the property offered
for sale, and upon compliance with the terms of sale may hold, retain, and
possess and dispose of such property, without further accountability, and any
Noteholder may, in paying the purchase money therefor, deliver in lieu of cash
any Outstanding Notes or claims for interest thereon for credit in the amount
that shall, upon distribution of the net proceeds of such sale, be payable
thereon, and the Notes, in case the amounts so payable thereon shall be less
than the amount due thereon, shall be returned to the Noteholders after being
appropriately stamped to show such partial payment;
(ii)    the Indenture Trustee shall execute and deliver an appropriate
instrument of conveyance prepared by the Servicer transferring its interest
without representation or warranty and without recourse in any portion of the
Trust Estate in connection with a sale thereof,
(iii)    the Indenture Trustee is hereby irrevocably appointed the agent and
attorney-in-fact of the Issuer to transfer and convey its interest in any
portion of the Trust Estate in connection with a sale thereof, and to take all
action necessary to effect such sale;
(iv)    no purchaser or transferee at such a sale shall be bound to ascertain
the Indenture Trustee’s authority, inquire into the satisfaction of any
conditions precedent or see to the application of any moneys; and
(v)    the method, manner, time, place and terms of any, sale of all or any
portion of the Trust Estate shall be commercially reasonable.
SECTION 6.17.    Action on Notes.
The Indenture Trustee’s right to seek and recover judgment on the Notes or under
this Indenture or any other Transaction Document shall not be affected by the
seeking, obtaining or application of any other relief under or with respect to
this Indenture or any other Transaction Document. Neither the Lien of this
Indenture nor any rights or remedies of the Indenture Trustee or the Noteholders
shall be impaired by the recovery of any judgment by the Indenture Trustee
against the Issuer or by the levy of any execution under such judgment upon any
portion of the Trust Estate or upon any of the assets of the Issuer. Any money
or property collected by the Indenture Trustee shall be applied in accordance
with the provisions of this Indenture.
SECTION 6.18.    Performance and Enforcement of Certain Obligations.
Promptly following a request from the Indenture Trustee, the Issuer shall take
all such lawful action as the Indenture Trustee may request to compel or secure
the performance and observance by the Diamond Resorts Parties of each of their
respective obligations to the Issuer under or in connection with the Sale
Agreement and any other Transaction Document and to exercise any and all rights,
remedies, powers and privileges lawfully available to the Issuer under or in
connection

49
KL2 2878899.10

--------------------------------------------------------------------------------



with the Sale Agreement or any other Transaction Document to the extent and in
the manner directed by the Indenture Trustee, including the transmission of
notices of default on the part of a Diamond Resorts Party thereunder and the
institution of legal or administrative actions or proceedings to compel or
secure performance by the Diamond Resorts Parties of each of their obligations
under the Sale Agreement and the other Transaction Documents.
ARTICLE VII.    
THE INDENTURE TRUSTEE
SECTION 7.1.    Certain Duties.
(a)    The Indenture Trustee undertakes to perform such duties and only such
duties as are specifically set forth in this Indenture, and no implied covenants
or obligations shall be read into this Indenture against the Indenture Trustee
(including, without limitation, the duties referred to in Article V hereof
during the continuance of a Servicer Event of Default, or a Servicer Event of
Default resulting in the appointment of the Back-Up Servicer as Successor
Servicer pursuant to Article V hereof).
(b)    In the absence of bad faith on its part, the Indenture Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Indenture Trustee and conforming to the requirements of this Indenture; but in
the case of any such certificates or opinions which by any provision hereof are
specifically required to be furnished to the Indenture Trustee, the Indenture
Trustee shall be under a duty to examine the same to determine whether or not
they conform to the requirements of this Indenture, provided however, the
Indenture Trustee shall not be required to verify or recalculate the contents
thereof.
(c)    In case an Event of Default or a Servicer Event of Default (resulting in
the appointment of the Back-Up Servicer as Successor Servicer) has occurred and
is continuing, the Indenture Trustee shall exercise such of the rights and
powers vested in it by this Indenture, and use the same degree of care and skill
in their exercise, as a prudent Person would exercise or use under the
circumstances in the conduct of such Person’s own affairs; provided, however,
that no provision in this Indenture shall be construed to limit the obligations
of the Indenture Trustee to provide notices under Section 7.2 hereof.
(d)    The Indenture Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Noteholders pursuant to this Indenture, unless such Noteholders shall
have offered to the Indenture Trustee reasonable security or indemnity (which
may be in the form of written assurances) against the costs, expenses and
liabilities which might be incurred by it in compliance with such request or
direction.
(e)    No provision of this Indenture shall be construed to relieve the
Indenture Trustee from liability for its own negligent action, its own negligent
failure to act, or its own willful misconduct, except that:

50
KL2 2878899.10

--------------------------------------------------------------------------------



(i)    this Section 7.1(e) shall not be construed to limit the effect of Section
7.1(a) and (b) hereof;
(ii)    the Indenture Trustee shall not be liable for any error of judgment made
in good faith by a Responsible Officer unless it shall be proved that the
Indenture Trustee shall have been negligent in ascertaining the pertinent facts;
and
(iii)    the Indenture Trustee shall not be liable with respect to any action
taken or omitted to be taken by it in good faith in accordance with the written
direction of the holders of the requisite principal amount of the outstanding
Notes, or in accordance with any written direction delivered to it under Section
6.2(a) hereof, relating to the time, method and place of conducting any
proceeding for any remedy available to the Indenture Trustee, or exercising any
trust or power conferred upon the Indenture Trustee, under this Indenture.
(f)    Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Indenture Trustee shall be subject to the provisions of this
Section 7.1.
(g)    The Indenture Trustee makes no representations or warranties with respect
to the Timeshare Loans.
(h)    Notwithstanding anything to the contrary herein, the Indenture Trustee is
not required to expend or risk its own funds or otherwise incur financial
liability in the performance of any of its duties hereunder or in the exercise
of any of its rights or powers, if it shall have reasonable grounds to believe
that repayment of such funds or adequate indemnity against such risk or
liability is not reasonably assured to it.
SECTION 7.2.    Notice of Events of Default and Amortization Events.
The Indenture Trustee shall promptly (but in any event within three Business
Days notify the Issuer, the Servicer, the Purchasers, the Administrative Agent,
the Qualified Hedge Counterparty and the Noteholders upon a Responsible Officer
obtaining actual knowledge of any event which constitutes a Amortization Event,
an Event of Default or a Servicer Event of Default or would constitute a
Amortization Event, an Event of Default or a Servicer Event of Default but for
the requirement that notice be given or time elapse or both, provided, however,
that this Section 7.2 shall not limit the obligations of the Indenture Trustee
to provide notices expressly required by this Indenture.
SECTION 7.3.    Certain Matters Affecting the Indenture Trustee.
Subject to the provisions of Section 7.1:
(a)    The Indenture Trustee may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or

51
KL2 2878899.10

--------------------------------------------------------------------------------



document believed by it to be genuine and to have been signed or presented by
the proper party or parties;
(b)    Any request or direction of any Noteholders, the Issuer, or the Servicer
mentioned herein shall be in writing;
(c)    Whenever in the performance of its duties hereunder the Indenture Trustee
shall deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Indenture Trustee (unless other
evidence be herein specifically prescribed) may, in the absence of bad faith on
its part, rely upon an Officer’s Certificate or Opinion of Counsel;
(d)    The Indenture Trustee may consult with counsel and the advice of such
counsel or any Opinion of Counsel shall be deemed authorization in respect of
any action taken, suffered, or omitted by it hereunder in good faith and in
reliance thereon;
(e)    Prior to the occurrence of a Amortization Event, an Event of Default, or
a Servicer Event of Default, or after the curing of all Amortization Events,
Events of Default or Servicer Events of Default which may have occurred, the
Indenture Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, approval, bond or other paper document,
unless requested in writing so to do by the Administrative Agent; provided,
however, that if the payment within a reasonable time to the Indenture Trustee
of the costs, expenses or liabilities likely to be incurred by it in the making
of such investigation is, in the reasonable opinion of the Indenture Trustee,
not reasonably assured to the Indenture Trustee by the security afforded to it
by the terms of this Indenture, the Indenture Trustee may require reasonable
indemnity against such cost, expense or liability as a condition to so
proceeding. The reasonable expense of every such examination shall be paid by
the Servicer or, if paid by the Indenture Trustee, shall be reimbursed by the
Servicer upon demand;
(f)    The Indenture Trustee may execute any of the trusts or powers hereunder
or perform any duties hereunder either directly or by or through agents or
attorneys or a custodian (which may be Affiliates of the Indenture Trustee) and
the Indenture Trustee shall not be liable for any acts or omissions of such
agents, attorneys or custodians appointed with due care by it hereunder; and
(g)    Delivery of any reports, information and documents to the Indenture
Trustee provided for herein is for informational purposes only (unless otherwise
expressly stated) and the Indenture Trustee’s receipt of such shall not
constitute constructive knowledge of any information contained therein or
determinable from information contained therein, including the Servicer’s or the
Issuer’s compliance with any of its representations, warranties or covenants
hereunder (as to which the Indenture Trustee is entitled to rely exclusively on
Officers’ Certificates).
SECTION 7.4.    Indenture Trustee Not Liable for Notes or Timeshare Loans.
(a)    The Indenture Trustee makes no representations as to the validity or
sufficiency of this Indenture or any Transaction Document, the Notes (other than
the authentication thereof) or of any Timeshare Loan. The Indenture Trustee
shall not be accountable for the use or application by

52
KL2 2878899.10

--------------------------------------------------------------------------------



the Issuer of funds paid to the Issuer in consideration of conveyance of the
Timeshare Loans to the Trust Estate.
(b)    The Indenture Trustee shall have no responsibility or liability for or
with respect to the validity of any security interest in any property securing a
Timeshare Loan; the existence or validity of any Timeshare Loan, the validity of
the assignment of any Timeshare Loan to the Trust Estate or of any intervening
assignment; the review of any Timeshare Loan, any Timeshare Loan File, the
completeness of any Timeshare Loan File, the receipt by the Custodian of any
Timeshare Loan or Timeshare Loan File (it being understood that the Indenture
Trustee has not reviewed and does not intend to review such matters); the
performance or enforcement of any Timeshare Loan; the compliance by the Issuer
or the Servicer with any covenant or the breach by the Issuer or the Servicer of
any warranty or representation made hereunder or in any Transaction Document or
the accuracy of any such warranty or representation; the acts or omissions of
the Issuer, the Servicer or any Obligor; or any action of the Servicer or the
Servicer taken in the name of the Indenture Trustee.
(c)    If the Indenture Trustee acts as Successor Servicer hereunder, it shall
be entitled to the protections of Section 7.4(b).
SECTION 7.5.    Indenture Trustee May Own Notes.
The Indenture Trustee in its individual or any other capacity may become the
owner or pledgee of Notes with the same rights as it would have if it were not
Indenture Trustee.
SECTION 7.6.    Indenture Trustee’s Fees and Expenses.
On each Payment Date, the Indenture Trustee shall be entitled to the Indenture
Trustee Fee and reimbursement of Indenture Trustee Expenses in the priority
provided in Section 3.4 or Section 6.6 hereof.
SECTION 7.7.    Eligibility Requirements for Indenture Trustee.
Other than the initial Indenture Trustee, the Indenture Trustee hereunder shall
at all times (a) be a corporation, depository institution, national banking
association or trust company organized and doing business under the laws of the
United States of America or any state thereof authorized under such laws to
exercise corporate trust powers, having a combined capital and surplus of at
least $50,000,000, (b) be subject to supervision or examination by federal or
state authority, (c) be capable of maintaining an Eligible Bank Account, (d)
have a long-term unsecured debt rating of not less than “A2” from Moody’s, “A”
from S&P or “A” from Fitch and (e) shall be acceptable to the Administrative
Agent. If such institution publishes reports of condition at least annually,
pursuant to or to the requirements of the aforesaid supervising or examining
authority, then for the purpose of this Section 7.7, the combined capital and
surplus of such institution shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published. In
case at any time the Indenture Trustee shall cease to be eligible in accordance
with the provisions of this Section 7.7, the Indenture Trustee shall resign
immediately in the manner and with the effect specified in Section 7.8 hereof.

53
KL2 2878899.10

--------------------------------------------------------------------------------



SECTION 7.8.    Resignation or Removal of Indenture Trustee.
(a)    The Indenture Trustee may at any time resign and be discharged with
respect to the Notes by giving 60 days’ written notice thereof to the Servicer,
the Issuer, the Noteholders, the Purchasers and the Administrative Agent. Upon
receiving such notice of resignation, the Issuer shall promptly appoint a
successor Indenture Trustee meeting the requirements of Section 7.7 hereof not
objected to by the Administrative Agent within 30 days after prior written
notice, by written instrument, in quintuplicate, one counterpart of which
instrument shall be delivered to each of the Issuer, the Servicer, the successor
Indenture Trustee and the predecessor Indenture Trustee. If no successor
Indenture Trustee shall have been so appointed and have accepted appointment
within 60 days after the giving of such notice of resignation, the resigning
Indenture Trustee may petition any court of competent jurisdiction for the
appointment of a successor Indenture Trustee.
(b)    If at any time the Indenture Trustee shall cease to be eligible in
accordance with the provisions of Section 7.7 hereof and shall fail to resign
after written request therefor by the Issuer, or if at any time the Indenture
Trustee shall be legally unable to act, fails to perform in any material respect
its obligations under this Indenture, or shall be adjudged a bankrupt or
insolvent, or a receiver of the Indenture Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Indenture
Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation, then the Administrative Agent may direct, and the
Servicer shall follow such direction and remove the Indenture Trustee. If it
removes the Indenture Trustee under the authority of the immediately preceding
sentence, the Issuer shall promptly appoint a successor Indenture Trustee
meeting the requirements of Section 7.7 not objected to by the Administrative
Agent, within 30 days after prior written notice, by written instrument, one
counterpart of which instrument shall be delivered to each of the Issuer, the
Servicer, the Noteholders, each Purchaser, the Administrative Agent, the
successor Indenture Trustee and the predecessor Indenture Trustee.
(c)    Any resignation or removal of the Indenture Trustee and appointment of a
successor Indenture Trustee pursuant to any of the provisions of this Section
7.8 shall not become effective until acceptance of appointment by the successor
Indenture Trustee as provided in Section 7.9 hereof.
SECTION 7.9.    Successor Indenture Trustee.
(a)    Any successor Indenture Trustee appointed as provided in Section 7.8
hereof shall execute, acknowledge and deliver to each of the Servicer, the
Issuer, the Administrative Agent, the Purchasers, the Noteholders and to its
predecessor Indenture Trustee an instrument accepting such appointment
hereunder, and thereupon the resignation or removal of the predecessor Indenture
Trustee shall become effective and such successor Indenture Trustee, without any
further act, deed or conveyance, shall become fully vested with all the rights,
powers, duties and obligations of its predecessor hereunder with like effect as
if originally named a Indenture Trustee. The predecessor Indenture Trustee shall
deliver or cause to be delivered to the successor Indenture Trustee or its
custodian any Transaction Documents and statements held by it or its custodian
hereunder; and the Servicer and the Issuer and the predecessor Indenture Trustee
shall execute and deliver such instruments and do such other things as may
reasonably be required for the full and certain vesting and confirmation in the
successor Indenture Trustee of all such rights, powers, duties and obligations.

54
KL2 2878899.10

--------------------------------------------------------------------------------



(b)    In case of the appointment hereunder of a successor Indenture Trustee
with respect to the Notes, the Issuer, the retiring Indenture Trustee and each
successor Indenture Trustee with respect to the Notes shall execute and deliver
an indenture supplemental hereto wherein each successor Indenture Trustee shall
accept such appointment and which (i) shall contain such provisions as shall be
necessary or desirable to transfer and confirm to, and to vest in, each
successor Indenture Trustee all the rights, powers, trusts and duties of the
retiring Indenture Trustee with respect to the Notes to which the appointment of
such successor Indenture Trustee relates and (ii) shall add to or change any of
the provisions of this Indenture as shall be necessary to provide for or
facilitate the administration of the Trust Estate hereunder by more than one
Indenture Trustee, it being understood that nothing herein or in such
supplemental indenture shall constitute such Indenture Trustees co-trustees of
the same allocated trust and that each such Indenture Trustee shall be trustee
of a trust or trusts hereunder separate and apart from any trust or trusts
hereunder administered by any other such Indenture Trustee; and upon the
execution and delivery of such supplemental indenture the resignation or removal
of the retiring Indenture Trustee shall become effective to the extent provided
therein and each such successor Indenture Trustee, without any further act, deed
or conveyance, shall become vested with all the rights, powers, trusts and
duties of the retiring Indenture Trustee with respect to the Notes to which the
appointment of such successor Indenture Trustee relates; but, on request of the
Issuer or any successor Indenture Trustee, such retiring Indenture Trustee shall
duly assign, transfer and deliver to such successor Indenture Trustee all
property and money held by such retiring Indenture Trustee hereunder with
respect to the Notes of that or those to which the appointment of such successor
Indenture Trustee relates.
Upon request of any such successor Indenture Trustee, the Issuer shall execute
any and all instruments for more fully and certainly vesting in and confirming
to such successor trustee all such rights, powers and trusts referred to in the
preceding paragraph.
(c)    No successor Indenture Trustee shall accept appointment as provided in
this Section 7.9 unless at the time of such acceptance such successor Indenture
Trustee shall be eligible under the provisions of Section 7.7 hereof.
(d)    Upon acceptance of appointment by a successor Indenture Trustee as
provided in this Section 7.9, the Servicer shall mail notice of the succession
of such Indenture Trustee hereunder to each Noteholder at its address as shown
in the Note Register. If the Servicer fails to mail such notice within ten days
after acceptance of appointment by the successor Indenture Trustee, the
successor Indenture Trustee shall cause such notice to be mailed at the expense
of the Issuer and the Servicer.
SECTION 7.10.    Merger or Consolidation of Indenture Trustee.
Any corporation into which the Indenture Trustee may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Indenture Trustee shall be a party, or
any corporation succeeding to the corporate trust business of the Indenture
Trustee, shall be the successor of the Indenture Trustee hereunder, provided,
however, such corporation shall be eligible under the provisions of Section 7.7
hereof, without the execution or filing of any paper or any further act on the
part of any of the parties hereto, anything herein to the contrary
notwithstanding.

55
KL2 2878899.10

--------------------------------------------------------------------------------



SECTION 7.11.    Appointment of Co-Indenture Trustee or Separate Indenture
Trustee.
(a)    At any time or times for the purpose of meeting any legal requirement of
any jurisdiction in which any part of the Trust Estate may at the time be
located or in which any action of the Indenture Trustee may be required to be
performed or taken, the Indenture Trustee, the Servicer or the Administrative
Agent, by an instrument in writing signed by it or them, may appoint, at the
reasonable expense of the Issuer and the Servicer, one or more individuals or
corporations to act as separate trustee or separate trustees or co-trustee,
acting jointly with the Indenture Trustee, of all or any part of the Trust
Estate, to the full extent that local law makes it necessary for such separate
trustee or separate trustees or co-trustee acting jointly with the Indenture
Trustee to act. Notwithstanding the appointment of any separate or co-trustee,
the Indenture Trustee shall remain obligated and liable for the obligations of
the Indenture Trustee under this Indenture.
(b)    The Indenture Trustee and, at the request of the Indenture Trustee, the
Issuer shall execute, acknowledge and deliver all such instruments as may be
required by the legal requirements of any jurisdiction or by any such separate
trustee or separate trustees or co-trustee for the purpose of more fully
confirming such title, rights, or duties to such separate trustee or separate
trustees or co-trustee. Upon the acceptance in writing of such appointment by
any such separate trustee or separate trustees or co-trustee, it, he, she or
they shall be vested with such title to the Trust Estate or any part thereof,
and with such rights, powers, duties and obligations as shall be specified in
the instrument of appointment, and such rights, powers, duties and obligations
shall be conferred or imposed upon and exercised or performed by the Indenture
Trustee, or the Indenture Trustee and such separate trustee or separate trustees
or co-trustees jointly with the Indenture Trustee subject to all the terms of
this Indenture, except to the extent that under any law of any jurisdiction in
which any particular act or acts are to be performed the Indenture Trustee shall
be incompetent or unqualified to perform such act or acts, in which event such
rights, powers, duties and obligations shall be exercised and performed by such
separate trustee or separate trustees or co-trustee, as the case may be. Any
separate trustee or separate trustees or co-trustee may, at any time by an
instrument in writing, constitute the Indenture Trustee its attorney-in-fact and
Administrative Agent with full power and authority to do all acts and things and
to exercise all discretion on its behalf and in its name. In any case any such
separate trustee or co-trustee shall die, become incapable of acting, resign or
be removed, the title to the Trust Estate and all assets, property, rights,
power duties and obligations and duties of such separate trustee or co-trustee
shall, so far as permitted by law, vest in and be exercised by the Indenture
Trustee, without the appointment of a successor to such separate trustee or
co-trustee unless and until a successor is appointed.
(c)    All provisions of this Indenture which are for the benefit of the
Indenture Trustee shall extend to and apply to each separate trustee or
co-trustee appointed pursuant to the foregoing provisions of this Section 7.11.
(d)    Every additional trustee and separate trustee hereunder shall, to the
extent permitted by law, be appointed and act and the Indenture Trustee shall
act, subject to the following provisions and conditions: (i) all powers, duties
and obligations and rights conferred upon the Indenture Trustee in respect of
the receipt, custody, investment and payment of monies shall be exercised solely
by the Indenture Trustee; (ii) all other rights, powers, duties and obligations
conferred or imposed upon

56
KL2 2878899.10

--------------------------------------------------------------------------------



the Indenture Trustee shall be conferred or imposed and exercised or performed
by the Indenture Trustee and such additional trustee or trustees and separate
trustee or trustees jointly except to the extent that under any law of any
jurisdiction in which any particular act or acts are to be performed, the
Indenture Trustee shall be incompetent or unqualified to perform such act or
acts, in which event such rights, powers, duties and obligations (including the
holding of title to the Timeshare Properties in any such jurisdiction) shall be
exercised and performed by such additional trustee or trustees or separate
trustee or trustees; (iii) no power hereby given to, or exercisable by, any such
additional trustee or separate trustee shall be exercised hereunder by such
trustee except jointly with, or with the consent of, the Indenture Trustee; and
(iv) no trustee hereunder shall be personally liable by reason of any act or
omission of any other trustee hereunder.
If at any time, the Indenture Trustee shall deem it no longer necessary or
prudent in order to conform to such law, the Indenture Trustee shall execute and
deliver all instruments and agreements necessary or proper to remove any
additional trustee or separate trustee.
(e)    Any request, approval or consent in writing by the Indenture Trustee to
any additional trustee or separate trustee shall be sufficient warrant to such
additional trustee or separate trustee, as the case may be, to take such action
as may be so requested, approved or consented to.
(f)    Upon either the appointment of a separate trustee or co-trustee, or the
removal of a separate trustee or co-trustee, the Indenture Trustee shall give
prompt notice of such action by written instrument to each of the Issuer, the
Servicer, the Noteholders and the Administrative Agent.
(g)    Notwithstanding any other provision of this Section 7.11, the powers of
any additional trustee or separate trustee shall not exceed those of the
Indenture Trustee hereunder.
SECTION 7.12.    Note Registrar Rights.
So long as the Indenture Trustee is the Note Registrar, the Note Registrar shall
be entitled to the rights, benefits and immunities of the Indenture Trustee as
set forth in this Article VII to the same extent and as fully as though named in
place of the Indenture Trustee.
SECTION 7.13.    Authorization.
The Indenture Trustee is hereby authorized to enter into and perform each of the
Transaction Documents.
ARTICLE VIII.    
COVENANTS
SECTION 8.1.    Payment of Principal and Interest.
The Issuer will cause the due and punctual payment of the principal of and
interest on the Notes in accordance with the terms of the Notes and this
Indenture.
SECTION 8.2.    Maintenance of Office or Agency; Chief Executive Office.

57
KL2 2878899.10

--------------------------------------------------------------------------------



The Issuer will maintain an office or agency in the State of Delaware at 160
Greentree Drive, Suite 101, Dover, Delaware 19904, where notices and demands to
or upon the Issuer in respect of the Notes and this Indenture may be served.
SECTION 8.3.    Money for Payments to Noteholders to be Held in Trust.
(a)    All payments of amounts due and payable with respect to any Notes that
are to be made from amounts withdrawn from the Trust Accounts pursuant to
Section 3.2, Section 3.3, Section 3.4 or Section 6.6 hereof shall be made on
behalf of the Issuer by the Indenture Trustee, and no amounts so withdrawn from
the Collection Account for payments of Notes shall be paid over to the Issuer
under any circumstances except as provided in this Section 8.3, in Section 3.4
hereof or Section 6.6 hereof.
(b)    In making payments hereunder, the Indenture Trustee will hold all sums
held by it for the payment of amounts due with respect to the Notes in trust for
the benefit of the Persons entitled thereto until such sums shall be paid to
such Persons or otherwise disposed of as herein provided and pay such sums to
such Persons as herein provided.
(c)    Except as required by applicable law, any money held by the Indenture
Trustee in trust for the payment of any amount due with respect to any Note and
remaining unclaimed for three years after such amount has become due and payable
to the Noteholder shall be discharged from such trust and, subject to applicable
escheat laws, and so long as no Event of Default has occurred and is continuing,
paid to the Issuer upon request; otherwise, such amounts shall be redeposited in
the Collection Account as Available Funds, and such Noteholder shall thereafter,
as an unsecured general creditor, look only to the Issuer for payment thereof
(but only to the extent of the amounts so paid to the Issuer), and all liability
of the Indenture Trustee with respect to such trust money shall thereupon cease.
SECTION 8.4.    Existence; Merger; Consolidation, etc.
(a)    The Issuer will keep in full effect its existence, rights and franchises
as a limited liability company under the laws of the State of Delaware, and will
obtain and preserve its qualification to do business as a foreign statutory
trust in each jurisdiction in which such qualification is or shall be necessary
to protect the validity and enforceability of this Indenture, the Notes or any
of the Timeshare Loans.
(b)    The Issuer shall at all times observe and comply in all material respects
with (i) all laws applicable to it, (ii) all requirements of law in the
declaration and payment of distributions and (iii) all requisite and appropriate
formalities in the management of its business and affairs and the conduct of the
transactions contemplated hereby.
(c)    The Issuer shall not (i) consolidate or merge with or into any other
Person or convey or transfer its properties and assets substantially as an
entirety to any other Person or (ii) commingle its assets with those of any
other Person.

58
KL2 2878899.10

--------------------------------------------------------------------------------



(d)    The Issuer shall not become an “investment company” or under the
“control” of an “investment company” as such terms are defined in the 1940 Act
(taking into account not only the general definition of the term “investment
company” but also any available exceptions to such general definition);
provided, however, that the Issuer shall be in compliance with this Section 8.4
if it shall have obtained an order exempting it from regulation as an
“investment company” so long as it is in compliance with the conditions imposed
in such order.
SECTION 8.5.    Protection of Trust Estate; Further Assurances.
The Issuer will from time to time execute and deliver all such supplements and
amendments hereto and all such financing statements, continuation statements,
instruments of further assurance, and other instruments, and will take such
other action as may be necessary or advisable to:
(i)    Grant more effectively the assets comprising all or any portion of the
Trust Estate;
(ii)    maintain or preserve the lien of this Indenture or carry out more
effectively the purposes hereof;
(iii)    publish notice of, or protect the validity of, any Grant made or to be
made by this Indenture and perfect the security interest contemplated hereby in
favor of the Indenture Trustee in each of the Timeshare Loans and all other
property included in the Trust Estate; provided, however, that the Issuer shall
not be required to cause the recordation of the Indenture Trustee’s name as
lienholder on the related title documents for the Timeshare Properties so long
as no Event of Default has occurred and is continuing;
(iv)    enforce or cause the Servicer to enforce any of the Timeshare Loans in
accordance with the Servicing Standard, provided, however, the Issuer will not
cause the Servicer to obtain on behalf of the Indenture Trustee or the
Noteholders, any Timeshare Property or to take any actions with respect to any
property the result of which would adversely affect the interests of the
Indenture Trustee or the Noteholders (including, but not limited to actions
which would cause the Indenture Trustee or the related Noteholders to be
considered a holder of title, mortgagee-in-possession, or otherwise, or an
“owner” or “operator” of Timeshare Property not in compliance with applicable
environmental statutes); and
(v)    preserve and defend title to the Timeshare Loans (including the right to
receive all payments due or to become due thereunder), the interests in the
Timeshare Properties, or other property included in the Trust Estate and
preserve and defend the rights of the Indenture Trustee in the Trust Estate
(including the right to receive all payments due or to become due thereunder)
against the claims of all Persons and parties other than as permitted hereunder.
The Issuer, upon the Issuer’s failure to do so, hereby irrevocably designates
the Indenture Trustee and the Servicer, severally, its agents and
attorneys-in-fact to execute any financing statement or continuation statement
or assignment of Mortgage required pursuant to this Section 8.5; provided,

59
KL2 2878899.10

--------------------------------------------------------------------------------



however, that such designation shall not be deemed to create a duty in the
Indenture Trustee to monitor the compliance of the Issuer with the foregoing
covenants, and provided, further, that the duty of the Indenture Trustee to
execute any instrument required pursuant to this Section 8.5 shall arise only if
a Responsible Officer of the Indenture Trustee has actual knowledge of any
failure of the Issuer to comply with the provisions of this Section 8.5.
SECTION 8.6.    Additional Covenants.
(a)    The Issuer will not:
(i)    sell, transfer, exchange or otherwise dispose of any portion of the Trust
Estate except as expressly permitted by this Indenture;
(ii)    claim any credit on, or make any deduction from, the principal of, or
interest on, any of the Notes by reason of the payment of any taxes levied or
assessed upon any portion of the Trust Estate;
(iii)    (A) permit the validity or effectiveness of this Indenture or any Grant
hereby to be impaired, or permit the lien of this Indenture to be amended,
hypothecated, subordinated, terminated or discharged, or permit any Person to be
released from any covenants or obligations under this Indenture, except as may
be expressly permitted hereby, (B) permit any lien, charge, security interest,
mortgage or other encumbrance to be created on or to extend to or otherwise
arise upon or burden the Trust Estate or any part thereof or any interest
therein or the proceeds thereof other than the lien of this Indenture, or (C)
except as otherwise contemplated in this Indenture, permit the lien of this
Indenture not to constitute a valid first priority security interest in the
Trust Estate; or
(iv)    take any other action or fail to take any actions which may cause the
Issuer to be classified as (A) an association that is taxable as a corporation
pursuant to Section 7701 of the Code, (B) a publicly traded partnership that is
taxable as a corporation pursuant to Section 7704 of the Code or (C) a taxable
mortgage pool that is taxable as a corporation pursuant to Section 7701(i) of
the Code.
(b)    Notice of Events of Default and Amortization Events. Immediately, but in
no event more than three Business Days, upon becoming aware of the existence of
any condition or event which constitutes a Default or an Event of Default, a
Servicer Event of Default or a Amortization Event, the Issuer shall deliver to
the Indenture Trustee, the Administrative Agent and each Purchaser a written
notice describing its nature and period of existence and what action the Issuer
is taking or proposes to take with respect thereto.
(c)    Report on Proceedings. Promptly upon the Issuer’s becoming aware of (i)
any proposed or pending investigation of it by any governmental authority or
agency; or (ii) any pending or proposed court or administrative proceeding which
involves or may involve the possibility of materially and adversely affecting
the properties, business, prospects, profits or condition (financial or
otherwise) of the Issuer, the Issuer shall deliver to the Indenture Trustee,
each Purchaser and the

60
KL2 2878899.10

--------------------------------------------------------------------------------



Administrative Agent a written notice specifying the nature of such
investigation or proceeding and what action the Issuer is taking or proposes to
take with respect thereto and evaluating its merits.
SECTION 8.7.    Taxes.
The Issuer shall timely file all required tax returns and pay all taxes when due
and payable or levied against its assets, properties or income, including any
property that is part of the Trust Estate, except to the extent the Issuer is
contesting the same in good faith and has set aside adequate reserves in
accordance with generally accepted accounting principles for the payment
thereof. The Issuer shall be disregarded for federal income tax purposes.
SECTION 8.8.    Treatment of Notes as Debt for Tax Purposes.
The Issuer shall treat the Notes as indebtedness for all federal, state and
local income and franchise tax purposes.
SECTION 8.9.    Hedge Agreements.
The Issuer shall at all times maintain in place, for the benefit of the Secured
Parties, Hedge Agreements which satisfy the Hedge Requirements (after taking
into account the addition of the new Timeshare Loans on such funding date). The
Issuer shall cause all payments made by the Hedge Counterparty thereunder to be
paid directly to the Indenture Trustee for deposit into the Collection Account.
To the extent permitted by applicable law, the parties hereto acknowledge and
agree that the Indenture Trustee shall not be required to act as a “commodity
pool operator” (as defined in the Commodity Exchange Act, as amended) or be
required to undertake regulatory filings related to this Agreement in connection
therewith.
SECTION 8.10.    Further Instruments and Acts.
Upon request of the Indenture Trustee, the Issuer will execute and deliver such
further instruments and do such further acts as may be reasonably necessary or
proper to carry out more effectively the purpose of this Indenture.
ARTICLE IX.    
SUPPLEMENTAL INDENTURES
SECTION 9.1.    [Reserved].
SECTION 9.2.    Supplemental Indentures.
With the written consent of the Administrative Agent (and, to the extent such
amendment would have a material adverse effect on it, the Qualified Hedge
Counterparty) delivered to the Issuer and the Indenture Trustee, the Issuer, by
an Issuer Order, and the Indenture Trustee may enter into an indenture or
indentures supplemental hereto for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Indenture or
of modifying in any manner the rights of the Noteholders under this Indenture.
The Indenture Trustee shall promptly

61
KL2 2878899.10

--------------------------------------------------------------------------------



deliver to the Administrative Agent a copy of any supplemental indenture entered
into pursuant to Section 9.2 hereof.
SECTION 9.3.    Execution of Supplemental Indentures.
In executing, or accepting the additional trusts created by, any supplemental
indenture pursuant to Section 9.2 hereof without the consent of each Holder of
the Notes to the execution of the same, or the modifications thereby of the
trusts created by this Indenture, the Indenture Trustee shall be entitled to
receive, and (subject to Section 7.1 hereof) shall be, fully protected in
relying upon, an Opinion of Counsel stating that the execution of such
supplemental indenture is authorized or permitted by this Indenture. The
Indenture Trustee may, but shall not be obligated to, enter into any
supplemental indenture which affects the Indenture Trustee’s own rights, duties,
obligations, or immunities under this Indenture or otherwise.
SECTION 9.4.    Effect of Supplemental Indentures.
Upon the execution of any supplemental indenture under this Article, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Notes theretofore or thereafter authenticated and delivered hereunder shall
be bound thereby.
SECTION 9.5.    Reference in Notes to Supplemental Indentures.
Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article may, and shall if required by the Indenture
Trustee, bear a notation in form approved by the Indenture Trustee as to any
matter provided for in such supplemental indenture. New Notes so modified as to
conform, in the opinion of the Indenture Trustee and the Issuer, to any such
supplemental indenture may be prepared and executed by the Issuer and
authenticated and delivered by the Indenture Trustee in exchange for Outstanding
Notes.
ARTICLE X.    
BORROWINGS
SECTION 10.1.    Optional Borrowings. On any Business Day prior to the Facility
Termination Date (each a “Funding Date”), and subject to satisfaction of the
following conditions, additional amounts may be borrowed or reborrowed by the
Issuer under the Notes (a “Borrowing”) and from the Committed Purchasers under
the Note Funding Agreement:
(i)    the Custodian shall have delivered to the Administrative Agent the
applicable Trust Receipt (with copies to parties specified in the Custodial
Agreement) with respect to the Timeshare Loan Documents related to the Timeshare
Loans being purchased by the Depositor and the Issuer on such Funding Date;
(ii)    no Funding Termination Event has occurred and is continuing and no such
event would result from the conveyance of such Timeshare Loans under the
Purchase Agreement and the Sale Agreement or hereunder;

62
KL2 2878899.10

--------------------------------------------------------------------------------



(iii)    after giving effect to the purchase and transfer of Timeshare Loans by
the Depositor and the Issuer on such Funding Date, the Outstanding Note Balance
shall not exceed the Maximum Facility Balance and each Borrowing shall not
exceed the Available Borrowing Amount;
(iv)    after giving effect to the purchase and transfer of Timeshare Loans by
the Depositor and the Issuer on such Funding Date, the Hedge Requirement shall
be satisfied;
(v)    no Authorized Officer of the Indenture Trustee has actual knowledge or
has received notice on or prior to such Funding Date that any conditions to such
transfer have not been fulfilled and the Indenture Trustee shall have received
such other documents, opinions, certificates and instruments as the Indenture
Trustee may request;
(vi)    the Servicer shall have delivered to the Administrative Agent, each
Purchaser and the Indenture Trustee, a Borrowing Notice; and
(vii)    each of the conditions set forth in the Note Funding Agreement shall
have been satisfied, as certified to the Indenture Trustee, each Purchaser and
the Administrative Agent in an Officer’s Certificate of the Issuer substantially
in the form attached hereto as Exhibit I.
ARTICLE XI.    
SATISFACTION AND DISCHARGE
SECTION 11.1.    Satisfaction and Discharge of Indenture.
(a)    This Indenture shall cease to be of further effect (except as to any
surviving rights of registration of transfer or exchange of Notes herein
expressly provided for), and the Indenture Trustee, on demand of and at the
expense of the Issuer, shall execute proper instruments acknowledging
satisfaction and discharge of this Indenture, when:
(i)    either:
(A)    all Notes theretofore authenticated and delivered (other than (1) Notes
which have been destroyed, lost or stolen and which have been replaced or paid
as provided in Section 2.5 hereof and (2) Notes for whose payment money has
theretofore been deposited in trust or segregated and held in trust by the
Issuer and thereafter repaid to the Issuer or discharged from such trust, as
provided in Section 8.3(c) hereof) have been delivered to the Indenture Trustee
for cancellation upon payment and discharge or the entire indebtedness on such
Notes; or
(B)    the final installments of principal on all such Notes not theretofore
delivered to the Indenture Trustee for cancellation (1) have become due and
payable, or (2) will become due and payable at their Stated Maturity, as
applicable within one year, and the Issuer has irrevocably deposited or caused
to be deposited with the Indenture Trustee as trust funds in trust for the
purpose an amount sufficient to pay

63
KL2 2878899.10

--------------------------------------------------------------------------------



and discharge the entire indebtedness on such Notes to the date of such deposit
(in the case of Notes which have become due and payable) or to the Stated
Maturity thereof, upon the delivery of such Notes to the Indenture Trustee for
cancellation,
(ii)    the Issuer and the Servicer have paid or caused to be paid all other
sums payable hereunder by the Issuer and the Servicer to the Indenture Trustee
for the benefit of the Noteholders and the Indenture Trustee, including proceeds
of the Timeshare Loans pursuant to Sections 3.4 or 6.6 hereof;
(iii)    the Issuer and the Servicer have paid or caused to be paid all sums
payable by the Issuer to the Qualified Hedge Counterparty, or sufficient funds
have been deposited in trust to pay such sums to the Qualified Hedge
Counterparty;
(iv)    funds held in trust by the Indenture Trustee pursuant to Sections
11.1(a)(i) and (ii) hereof for the purpose of paying and discharging the entire
indebtedness on the Notes have been applied to such purpose and the rights of
all of the Noteholders to receive payments from the Issuer have terminated;
(v)    following the completion of the actions provided in Sections 11.1(a)(i),
(ii) and (iii) hereof, the Indenture Trustee has delivered to the Issuer all
cash, securities and other property held by it as part of the Trust Estate; and
(vi)    the Issuer has delivered to the Indenture Trustee an Officer’s
Certificate and an Opinion of Counsel, each stating that all conditions
precedent herein provided for relating to the satisfaction and discharge of this
Indenture have been complied with.
(b)    Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Issuer to the Indenture Trustee under Section 7.6 hereof and,
if money shall have been deposited with the Indenture Trustee pursuant to
Section 11.1(a)(i) hereof, the obligations of the Indenture Trustee under
Section 11.2 hereof and Section 8.3(c) hereof shall survive.
SECTION 11.2.    Application of Trust Money.
Subject to the provisions of Section 8.3(c) hereof, all money deposited with the
Indenture Trustee pursuant to Sections 11.1 and 8.3 hereof shall be held in
trust and applied by it, in accordance with the provisions of the Notes and this
Indenture, to the payment to the Persons entitled thereto, of the principal and
interest for whose payment such money has been deposited with the Indenture
Trustee.
SECTION 11.3.    Trust Termination Date.
The Trust Estate created by this Indenture shall be deemed to have terminated on
the date that the Indenture Trustee executes and delivers to the Issuer an
instrument (which shall be prepared by the Servicer) acknowledging that the
requirements for satisfaction and discharge of the Indenture set forth in
Section 11.1 have occurred.

64
KL2 2878899.10

--------------------------------------------------------------------------------



ARTICLE XII.    
REPRESENTATIONS AND WARRANTIES
SECTION 12.1.    Representations and Warranties of the Issuer.
The Issuer represents and warrants to the Indenture Trustee, the Servicer, the
Administrative Agent, the Purchasers, the Back-Up Servicer and the Noteholders,
as of the Amendment Closing Date, each Funding Date and on each day until the
discharge of this Indenture, as follows:
(a)    Organization and Good Standing. The Issuer has been duly formed and is
validly existing and in good standing under the laws of the State of Delaware,
with power and authority to own its properties and to conduct its business as
such properties shall be currently owned and such business is presently
conducted and has the power and authority to own and convey all of its
properties and to execute and deliver this Indenture and the Transaction
Documents and to perform the transactions contemplated hereby and thereby;
(b)    Binding Obligation. This Indenture and the Transaction Documents to which
it is a party have each been duly executed and delivered on behalf of the Issuer
and this Indenture and each Transaction Document to which it is a party
constitutes a legal, valid and binding obligation of the Issuer enforceable in
accordance with its terms except as may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting creditors’ rights and by general
principles of equity;
(c)    No Consents Required. No consent of, or other action by, and no notice to
or filing with, any Governmental Authority or any other party, is required for
the due execution, delivery and performance by the Issuer of this Indenture or
any of the Transaction Documents or for the perfection of or the exercise by the
Indenture Trustee, the Administrative Agent or the Noteholders of any of their
rights or remedies thereunder which have not been duly obtained;
(d)    No Violation. The consummation of the transaction contemplated by this
Indenture and the fulfillment of the terms hereof shall not conflict with,
result in any material breach of any of the terms and provisions of, nor
constitute (with or without notice or lapse of time) a default under, the
certificate of formation, the operating agreement of the Issuer, or any
indenture, agreement or other instrument to which the Issuer is a party or by
which it is bound; nor result in the creation or imposition of any Lien upon any
of its properties pursuant to the terms of any such indenture, agreement or
other instrument (other than this Indenture);
(e)    No Proceedings. There is no pending or threatened action, suit or
proceeding, nor any injunction, writ, restraining order or other order of any
nature against or affecting the Issuer, its officers or directors, or the
property of the Issuer, in any court or tribunal, or before any arbitrator of
any kind or before or by any Governmental Authority (i) asserting the invalidity
of this Indenture or any of the Transaction Documents, (ii) seeking to prevent
the sale and assignment of any Timeshare Loan or the consummation of any of the
transactions contemplated thereby, (iii) seeking any determination or ruling
that might materially and adversely affect (A) the performance by the Issuer of
this Indenture or any of the Transaction Documents or the interests of the
Noteholders or the Purchasers, (B) the validity or enforceability of this
Indenture or any of the Transaction

65
KL2 2878899.10

--------------------------------------------------------------------------------



Documents, (C) any Timeshare Loan, or (D) the Intended Tax Characterization, or
(iv) asserting a claim for payment of money adverse to the Issuer or the conduct
of its business or which is inconsistent with the due consummation of the
transactions contemplated by this Indenture or any of the Transaction Documents;
(f)    Issuer Not Insolvent. The Issuer is solvent and will not become insolvent
after giving effect to the transactions contemplated by this Indenture and each
of the Transaction Documents;
(g)    Notes Authorized, Executed, Authenticated, Validly Issued and
Outstanding. The Notes have been duly and validly authorized, and when duly and
validly executed and authenticated by the Indenture Trustee in accordance with
the terms of this Indenture and delivered to and paid for by each Holder as
provided herein, will be validly issued and outstanding and entitled to the
benefits hereof.
(h)    Location of Principal Place of Business and Records. The principal place
of business of the Issuer, and the office where the Issuer maintains all of its
records is located at 10600 West Charleston Boulevard, Las Vegas, Nevada 89135.
(i)    Enforceability of Transaction Documents. Each of the Transaction
Documents to which it is a party has been duly authorized, executed and
delivered by the Issuer and constitutes the legal, valid and binding obligation
of the Issuer, enforceable against it in accordance with its terms.
(j)    Accuracy of Information. The representations and warranties of the Issuer
in the Transaction Documents are true and correct in all material respects as of
the Amendment Closing Date and, except for representations and warranties
expressly made as of a different date, each Transfer Date.
(k)    Special Purpose. The Issuer shall engage in no business, and take no
actions, with respect to any other transaction than the transactions
contemplated by the Transaction Documents and will otherwise maintain its
existence separate from the Depositor and all other entities as provided in its
organizational documents.
(l)    Securities Laws. The Issuer (i) is not required to register as an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the 1940 Act, (ii) will be relying on an exclusion or exemption
from the definition of “investment company” contained in Rule 3a-7 under the
1940 Act, although there may be additional exclusions or exemptions available to
the Issuer, and (iii) is not a “covered fund” under Section 13 of the Bank
Holding Company Act of 1956, as amended.
(m)    Representations and Warranties Regarding Security Interest and Loan
Files.
(i)    Payment of principal and interest on the Notes in accordance with their
terms and the performance by the Issuer of all its obligations under this
Indenture and Servicing Agreement are secured by the Trust Estate. The Grant
contained in the “Granting Clause” of this Indenture and Servicing Agreement
creates a valid and continuing security interest

66
KL2 2878899.10

--------------------------------------------------------------------------------



(as defined in the applicable UCC) in the Trust Estate in favor of the Indenture
Trustee, which security interest is prior to all other Liens arising under the
UCC, and is enforceable as such against creditors of the Issuer, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and to general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity).
(ii)    The Timeshare Loans and the documents evidencing such Timeshare Loans
constitute either “accounts”, “chattel paper”, “instruments” or “general
intangibles” within the meaning of the applicable UCC.
(iii)    The Issuer owns and has good and marketable title to the Trust Estate
free and clear of any Lien, claim or encumbrance of any Person.
(iv)    The Issuer has caused or will have caused, within ten days of the
Closing Date and Funding Date, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the security interest in the Trust Estate
granted to the Indenture Trustee hereunder.
(v)    All original executed copies of each Obligor Note that constitute or
evidence the Trust Estate have been delivered to the Custodian and the Issuer
has received a Trust Receipt therefor, which acknowledges that the Custodian is
holding the Obligor Notes that constitute or evidence the Trust Estate solely on
behalf and for the benefit of the Indenture Trustee.
(vi)    Other than the security interest granted to the Indenture Trustee
pursuant to this Indenture and Servicing Agreement, the Issuer has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Trust Estate. The Issuer has not authorized the filing of and is not aware of
any financing statements against the Issuer that include a description of
collateral covering the Trust Estate other than any financing statement relating
to the security interest granted to the Indenture Trustee hereunder or that has
been terminated.
(vii)    All financing statements filed or to be filed against the Issuer in
favor of the Indenture Trustee in connection herewith describing the Trust
Estate contain a statement to the following effect: “A purchase of or security
interest in any collateral described in this financing statement will violate
the rights of the Secured Party.”
(viii)    None of the Obligor Notes that constitute or evidence the Trust Estate
has any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed to any Person other than the Indenture Trustee.
The foregoing representations and warranties in Section 12.01(m)(i) – (viii)
shall remain in full force and effect and shall not be waived or amended until
the Notes are paid in full or otherwise released or discharged.

67
KL2 2878899.10

--------------------------------------------------------------------------------



(n)    Eligible Timeshare Loans. Each Timeshare Loan acquired by the Issuer on a
Funding Date is an Eligible Timeshare Loan and each Timeshare Loan used in the
calculation of the Borrowing Base on a Funding Date or a Payment Date is an
Eligible Timeshare Loan as of such Funding Date or Payment Date, as applicable.
(o)    Representations and Warranties Regarding Foreign Account Tax Compliance
Act:This Indenture and any other related agreements being executed on the
Amendment Closing Date shall be assumed to be a material modification of the
Notes for FATCA purposes.
(i)    to the Issuer’s knowledge, without investigation, the Indenture Trustee
is not obligated, in respect of any payments to be made by it pursuant to this
Indenture, to make any withholding or deduction of FATCA Withholding Tax.
(ii)    the Issuer will require the Noteholders to provide the Noteholder Tax
Identification Information and, to the extent FATCA Withholding Tax is
applicable, Noteholder FATCA Information (to the extent not included in the
Noteholder Tax Identification Information) to the Indenture Trustee; and
(iii)    the Issuer will require each Noteholder to agree that the Indenture
Trustee has the right to withhold any amount of interest, principal and other
payment (properly withholdable under law and without any corresponding gross-up)
payable to a Noteholder that fails to comply with the requirements of Section
12.1(o)(iii).
SECTION 12.2.    Representations and Warranties of the Initial Servicer.
The initial Servicer hereby represents and warrants as of the Amendment Closing
Date and each Funding Date, the following:
(a)    Organization and Authority. The Servicer:
(i)    is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada;
(ii)    has all requisite power and authority to own and operate its properties
and to conduct its business as currently conducted and as proposed to be
conducted as contemplated by the Transaction Documents to which it is a party,
to enter into the Transaction Documents to which it is a party and to perform
its obligations under the Transaction Documents to which it is a party; and
(iii)    has made all filings and holds all material franchises, licenses,
permits and registrations which are required under the laws of each jurisdiction
in which the properties owned (or held under lease) by it or the nature of its
activities (including its activities as Servicer hereunder) makes such filings,
franchises, licenses, permits or registrations necessary.

68
KL2 2878899.10

--------------------------------------------------------------------------------



(b)    Place of Business. The address of the principal place of business and
chief executive office of the Servicer is 10600 West Charleston Boulevard, Las
Vegas, Nevada 89135 and there have been no other such locations since September
1, 2008.
(c)    Compliance with Other Instruments, etc. The Servicer is not in violation
of any term of its certificate of incorporation and by-laws. The execution,
delivery and performance by the Servicer of the Transaction Documents to which
it is a party do not and will not (i) conflict with or violate the certificate
of incorporation or bylaws of the Servicer, (ii) conflict with or result in a
breach of any of the terms, conditions or provisions of, or constitute a default
under, or result in the creation of any Lien on any of the properties or assets
of the Servicer pursuant to the terms of any instrument or agreement to which
the Servicer is a party or by which it is bound, or (iii) require any consent of
or other action by any trustee or any creditor of, any lessor to or any investor
in the Servicer.
(d)    Compliance with Law. The Servicer is in compliance with all statutes,
laws and ordinances and all governmental rules and regulations to which it is
subject, the violation of which, either individually or in the aggregate, could
materially adversely affect its business, earnings, properties or condition
(financial or other). The policies and procedures set forth in the Collection
Policy and Underwriting Guidelines are in material compliance with all
applicable statutes, laws and ordinances and all governmental rules and
regulations. The execution, delivery and performance of the Transaction
Documents to which it is a party do not and will not cause the Servicer to be in
violation of any law or ordinance, or any order, rule or regulation, of any
federal, state, municipal or other governmental or public authority or agency.
(e)    Pending Litigation or Other Proceedings. There is no pending or, to the
best of the Servicer’s knowledge, threatened action, suit, proceeding or
investigation before any court, administrative agency, arbitrator or
governmental body against or affecting the Servicer which, if decided adversely,
would materially and adversely affect (i) the condition (financial or
otherwise), business or operations of the Servicer, (ii) the ability of the
Servicer to perform its obligations under, or the validity or enforceability of
this Indenture or any other documents or transactions contemplated under this
Indenture, (iii) any property or title of any Obligor to any Timeshare Property
or (iv) the Indenture Trustee’s ability to foreclose or otherwise enforce the
Liens of the Timeshare Loans.
(f)    Taxes. It has timely filed all tax returns (federal, state and local)
which are required to be filed and has paid all taxes related thereto, other
than those which the Servicer is contesting in good faith and has set aside
adequate resources in accordance with generally accepted accounting principles
for the payment thereof..
(g)    Transactions in Ordinary Course. The transactions contemplated by this
Indenture are in the ordinary course of business of the Servicer.
(h)    Securities Laws. The Servicer is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the 1940 Act.

69
KL2 2878899.10

--------------------------------------------------------------------------------



(i)    Proceedings. The Servicer has taken all action necessary to authorize the
execution and delivery by it of the Transaction Documents to which it is a party
and the performance of all obligations to be performed by it under the
Transaction Documents.
(j)    Defaults. The Servicer is not in default under any material agreement,
contract, instrument or indenture to which it is a party or by which it or its
properties is or are bound, or with respect to any order of any court,
administrative agency, arbitrator or governmental body which would have a
material adverse effect on the transactions contemplated hereunder. and to the
Servicer’s knowledge, as applicable, no event has occurred which with notice or
lapse of time or both would constitute such a default with respect to any such
agreement, contract, instrument or indenture, or with respect to any such order
of any court, administrative agency, arbitrator or governmental body.
(k)    Insolvency. The Servicer is solvent. Prior to the date hereof; the
Servicer did not, and is not about to, engage in any business or transaction for
which any property remaining with the Servicer would constitute an unreasonably
small amount of capital. In addition, the Servicer has not incurred debts that
would be beyond the Servicer’s ability to pay as such debts matured.
(l)    No Consents. No prior consent, approval or authorization of,
registration, qualification, designation, declaration or filing with, or notice
to any federal, state or local governmental or public authority or agency, is,
was or will be required for the valid execution, delivery and performance by the
Servicer of the Transaction Documents to which it is a party. The Servicer has
obtained all consents, approvals or authorizations of, made all declarations or
filings with, or given all notices to, all federal, state or local governmental
or public authorities or agencies which are necessary for the continued conduct
by the Servicer of its respective businesses as now conducted, other than such
consents, approvals, authorizations, declarations, filings and notices which,
neither individually nor in the aggregate, materially and adversely affect, or
in the future will materially and adversely affect, the business, earnings,
prospects, properties or condition (financial or other) of the Servicer.
(m)    Name. The legal name of the Servicer is as set forth in the signature
page of this Indenture and the Servicer does not have any trade names,
fictitious names, assumed names or “doing business as” names.
(n)    Information. No document, certificate or report furnished by the
Servicer, in writing, pursuant to this Indenture or in connection with the
transactions contemplated hereby, contains or will contain when furnished any
untrue statement of a material fact or fails or will fail to state a material
fact necessary in order to make the statements contained therein, in light of
the circumstances under which they were made, not misleading. There are no facts
relating to the Servicer as of the Amendment Closing Date which when taken as a
whole, materially adversely affect the financial condition or assets or business
of the Servicer, or which may impair the ability of the Servicer to perform its
obligations under this Indenture, which have not been disclosed herein or in the
certificates and other documents furnished by or on behalf of the Servicer
pursuant hereto or thereto specifically for use in connection with the
transactions contemplated hereby or thereby.

70
KL2 2878899.10

--------------------------------------------------------------------------------



(o)    Collection Policy. The Collection Policy attached hereto as Exhibit C
represents the policies of the Servicer and, to the best knowledge of the
Servicer, is materially consistent with the customary standard of prudent
servicers of loans secured by timeshare interests.
SECTION 12.3.    Representations and Warranties of the Indenture Trustee and
Back-Up Servicer.
The Indenture Trustee and the Back-Up Servicer each hereby represent and warrant
as of the Amendment Closing Date and each Funding Date, the following:
(a)    The Indenture Trustee and the Back-Up Servicer is each a national banking
association duly organized, validly existing and in good standing under the laws
of the United States.
(b)    The execution and delivery of this Indenture and the other Transaction
Documents to which the Indenture Trustee or the Back-Up Servicer is a party, and
the performance and compliance with the terms of this Indenture and the other
Transaction Documents to which the Indenture Trustee or the Back-Up Servicer is
a party by the Indenture Trustee or the Back-Up Servicer, as applicable, will
not violate the Indenture Trustee’s or the Back-Up Servicer’s organizational
documents or constitute a default (or an event which, with notice or lapse of
time, or both, would constitute a default) under, or result in a breach of, any
material agreement or other material instrument to which it is a party or by
which it is bound.
(c)    Except to the extent that the laws of certain jurisdictions in which any
part of the Trust Estate may be located require that a co-trustee or separate
trustee be appointed to act with respect to such property as contemplated
herein, the Indenture Trustee has the full power and authority to carry on its
business as now being conducted and to enter into and consummate all
transactions contemplated by this Indenture and the other Transaction Documents,
has duly authorized the execution, delivery and performance of this Indenture
and the other Transaction Documents to which it is a party, and has duly
executed and delivered this Indenture and the other Transaction Documents to
which it is a party.
(d)    The Back-Up Servicer has the full power and authority to carry on its
business as now being conducted and to enter into and consummate all
transactions contemplated by this Indenture and the other Transaction Documents,
has duly authorized the execution, delivery and performance of this Indenture
and the other Transaction Documents to which it is a party, and has duly
executed and delivered this Indenture and the other Transaction Documents to
which it is a party.
(e)    This Indenture, assuming due authorization, execution and delivery by the
other parties hereto, constitutes a valid and binding obligation of each of the
Indenture Trustee and the Back-Up Servicer, enforceable against the Indenture
Trustee and the Back-Up Servicer in accordance with the terms hereof, subject to
(i) applicable bankruptcy, insolvency, reorganization, moratorium and other laws
affecting the enforcement of creditors’ rights generally and the rights of
creditors of banks, and (ii) general principles of equity, regardless of whether
such enforcement is considered in a proceeding in equity or at law.

71
KL2 2878899.10

--------------------------------------------------------------------------------



(f)    Neither the Indenture Trustee nor the Back-Up Servicer is in violation
of, and its execution and delivery of this Indenture and the other Transaction
Documents to which it is a party and its performance and compliance with the
terms of this Indenture and the other Transaction Documents to which it is a
party will not constitute a violation of, any law, any order or decree of any
court or arbiter, or any order, regulation or demand of any federal, state or
local governmental or regulatory authority, which violation, in the Indenture
Trustee’s and the Back-Up Servicer’s good faith and reasonable judgment, is
likely to affect materially and adversely the ability of the Indenture Trustee
or the Back-Up Servicer, as applicable, to perform its obligations under any
Transaction Document to which it is a party.
(g)    No litigation is pending or, to the best of the Indenture Trustee’s and
the Back-Up Servicer’s knowledge, threatened against the Indenture Trustee or
the Back-Up Servicer that, if determined adversely to the Indenture Trustee or
the Back-Up Servicer, would prohibit the Indenture Trustee or the Back-Up
Servicer, as applicable, from entering into any Transaction Document to which it
is a party or, in the Indenture Trustee’s and the Back-Up Servicer’s good faith
and reasonable judgment, is likely to materially and adversely affect the
ability of the Indenture Trustee or the Back-Up Servicer to perform its
obligations under any Transaction Document to which it is a party.
(h)    Any consent, approval, authorization or order of any court or
governmental agency or body required for the execution, delivery and performance
by the Indenture Trustee or the Back-Up Servicer of or compliance by the
Indenture Trustee or the Back-Up Servicer with the Transaction Documents to
which it is a party or the consummation of the transactions contemplated by the
Transaction Documents has been obtained and is effective.
SECTION 12.4.    Multiple Roles.
The parties expressly acknowledge and consent to Wells Fargo Bank, National
Association, acting in the multiple roles of the Indenture Trustee, the
Custodian, the Back-Up Servicer and the Successor Servicer. Wells Fargo Bank,
National Association may, in such capacities, discharge its separate functions
fully, without hindrance or regard to conflict of interest principles, duty of
loyalty principles or other breach of fiduciary duties to the extent that any
such conflict or breach arises from the performance by Wells Fargo Bank,
National Association of express duties set forth in this Indenture in any of
such capacities, all of which defenses, claims or assertions are hereby
expressly waived by the other parties hereto except in the case of negligence
(other than errors in judgment) and willful misconduct by Wells Fargo Bank,
National Association.
ARTICLE XIII.    
MISCELLANEOUS
SECTION 13.1.    Statements Required in Certificate or Opinion.
Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:
(a)    a statement that the Person making such certificate or opinion has read
such covenant or condition;

72
KL2 2878899.10

--------------------------------------------------------------------------------



(b)    a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
(c)    a statement that, in the opinion of such Person, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and
(d)    a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been complied with.
SECTION 13.2.    Notices.
(a)    All communications, instructions, directions and notices to the parties
thereto shall be (i) in writing (which may be by facsimile transmission (or if
permitted hereunder, via electronic mail), followed by delivery of original
documentation within one Business Day), (ii) effective when received and (iii)
delivered or mailed first class mail, postage prepaid to it at the following
address:
If to the Issuer:
Diamond Resorts Issuer 2008 LLC
10600 West Charleston Boulevard
Las Vegas, Nevada 89135
Attn: David Womer
With a copy to:
Diamond Resorts Corporation
10600 West Charleston Boulevard
Las Vegas, Nevada 89135
Attention: General Counsel
If to the Servicer:
Diamond Resorts Financial Services, Inc.
10600 West Charleston Boulevard
Las Vegas, Nevada 89135
Attention: David Womer
Electronic Mail Address: david.womer@diamondresorts.com
With a copy to:
Diamond Resorts Corporation
10600 West Charleston Boulevard
Las Vegas, Nevada 89135
Attention: General Counsel
If to the Indenture Trustee, Custodian or Back-Up Servicer:
Wells Fargo Bank, National Association
MAC N9311-161


73
KL2 2878899.10

--------------------------------------------------------------------------------



Sixth & Marquette
Minneapolis, Minnesota 55479
Attention: Corporate Trust Services/Asset-Backed Administration
Facsimile Number:    (612) 667-3539
Telephone Number:    (612) 667-8058
Electronic Mail Address: collateral.management@wellsfargo.com
With a copy to:
ABS Custody Vault
1055 10th Avenue SE
MAC N9401-011
Minneapolis, MN 55414
Attention: Vault Manager
Facsimile Number: (612) 667-1080
If to the Administrative Agent:
Credit Suisse AG, New York Branch
11 Madison Avenue
Asset Finance, 4th Floor
New York, New York 10010
Attention: Mark Golombeck
Telephone Number:    (212) 325-9083
Facsimile Number:    (212) 325-4599
Electronic Mail Address:
abcp.monitoring@credit-suisse.com with a copy to
robbin.conner@credit-suisse.com,
oliver.nisenson@credit-suisse.com,
patrick.duggan@credit-suisse.com,
list.afconduitreports@credit-suisse.com andchioperations@guggenheimpartners.com

If to a Purchaser or Funding Agent:
at the address set forth in the Note Funding Agreement
If the Qualified Hedge Counterparty:
Credit Suisse International
One Cabot Square
London E14 4QJ
England
Attention:
Head of Credit Risk Management
Managing Director – Operations Department
Managing Director – Legal Department

Telephone Number:    44 20 7888 2028
Facsimile Number:     44 20 7888 2686
(Attention: Managing Director – Legal Department)

74
KL2 2878899.10

--------------------------------------------------------------------------------



or at such other address as the party may designate by notice to the other
parties hereto, which shall be effective when received.
(b)    All communications and notices pursuant hereto to a Noteholder or
Purchaser shall be in writing and delivered or mailed first class mail, postage
prepaid or overnight courier at the address shown in the Note Register. The
Indenture Trustee agrees to deliver or mail to the Administrative Agent upon
receipt, all notices and reports that the Indenture Trustee may receive
hereunder and under any Transaction Documents (and such delivery may be by
electronic mail). Unless otherwise provided herein, the Indenture Trustee may
consent to any requests received under such documents or, at its option, follow
the directions of the Administrative Agent within 30 days after prior written
notice to the Purchasers. All notices to Noteholders, Purchasers and the
Administrative Agent shall be sent simultaneously. Expenses for such
communications and notices shall be borne by the Servicer.
SECTION 13.3.    No Proceedings.
The Noteholders, the Servicer and the Indenture Trustee each hereby agrees that
it will not, directly or indirectly institute, or cause to be instituted,
against the Issuer or the Trust Estate any insolvency proceeding so long as
there shall not have elapsed one year plus one day since the last maturity of
the Notes.
SECTION 13.4.    Limitation of Liability.
It is expressly understood and agreed by the parties hereto that DFS is
executing this Indenture solely as Servicer and DFS undertakes to perform such
duties and only such duties as are specifically set forth in this Indenture
applicable to the Servicer.
SECTION 13.5.    Entire Agreement.
This Indenture contains the entire agreement and understanding among the parties
hereto with respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter hereof. The express terms hereof control and supersede any course
of performance and/or usage of the trade inconsistent with any of the terms
hereof.
SECTION 13.6.    Severability of Provisions.
If any one or more of the covenants, agreements, provisions or terms of this
Indenture shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Indenture and shall in no way
affect the validity or enforceability of the other provisions of this Indenture
or of the Notes or the rights of the Holders thereof.
SECTION 13.7.    Indulgences; No Waivers.
Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Indenture shall operate as a waiver
thereof, nor shall any single or partial

75
KL2 2878899.10

--------------------------------------------------------------------------------



exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.
SECTION 13.8.    Benefit of Indenture.
Each of the Qualified Hedge Counterparty shall be a third party beneficiary of
this Indenture.
SECTION 13.9.    JURISDICTION; WAIVER OF TRIAL BY JURY.
EACH PARTY TO THIS INDENTURE HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
ANY FEDERAL OR STATE COURT IN THE STATE OF NEW YORK IN ANY ACTION, SUIT OR
PROCEEDING BROUGHT AGAINST IT AND RELATED TO OR IN CONNECTION WITH THIS
INDENTURE OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND CONSENTS TO THE
PLACING OF VENUE IN NEW YORK COUNTY OR OTHER COUNTY PERMITTED BY LAW. TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HEREBY WAIVES AND AGREES NOT TO
ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR
PROCEEDING ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
SUCH COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER, OR THIS
INDENTURE MAY NOT BE LITIGATED IN OR BY SUCH COURTS. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY AGREES NOT TO SEEK AND HEREBY WAIVES THE RIGHT TO ANY
REVIEW OF THE JUDGMENT OF ANY SUCH COURT BY ANY COURT OF ANY OTHER NATION OR
JURISDICTION WHICH MAY BE CALLED UPON TO GRANT AN ENFORCEMENT OF SUCH JUDGMENT.
EXCEPT AS PROHIBITED BY LAW, EACH PARTY HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS INDENTURE.
    ARTICLE XIV.    
NON-PETITION AND NON-RECOURSE
SECTION 14.1.    Limited Recourse Against Conduit.
Each party to this Indenture hereby acknowledges and agrees that all
transactions with a Conduit under the Transaction Documents or in connection
herewith shall be without recourse of any kind to such Conduit. Each party
hereto agrees that no liability or obligation of a Conduit hereunder for fees,
expenses or indemnities shall constitute a claim (as defined in Section 101 of
Title 11 of the United States Bankruptcy Code) against such Conduit unless such
Conduit has received sufficient amounts pursuant to this Agreement to pay such
amounts, and such amounts are not necessary to pay outstanding commercial paper
issued by such Conduit. No recourse shall be had for any amount owing hereunder
or any other obligation of, or claim against a Conduit arising

76
KL2 2878899.10

--------------------------------------------------------------------------------



out of or based upon this Agreement or any agreement or document entered into in
connection herewith or therewith against any equity holder, member, employee,
officer, agent, or manager of such Conduit or any equity holder, member,
employee, officer, director, or affiliate thereof. The agreements set forth in
this Section 14.1 and the parties’ respective obligations under this Section
14.1 shall survive the termination of this Indenture.
SECTION 14.2.    No Bankruptcy Petition Against Conduit.
Each of the parties to this Indenture hereby covenants and agrees that, prior to
the date which is one year and one day after the payment in full of all
outstanding indebtedness for borrowed money of any Conduit, it will not
institute against, or join any other Person in instituting against, such Conduit
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the Laws of the United States or
any state of the United States. The agreements set forth in this Section 14.2
and the parties’ respective obligations under this Section 14.2 shall survive
the termination of this Indenture.
[Signatures on following page]



77
KL2 2878899.10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.
 
DIAMOND RESORTS ISSUER 2008 LLC, as Issuer


By:   /s/ Lillian Luu                  
Name: Lillian Luu
Title: Treasurer


 
 
 
DIAMOND RESORTS FINANCIAL SERVICES, INC., as Servicer


By:   /s/ David Womer              
Name: David Womer
Title: President




KL2 2878899, Sixth Amended and Restated Indenture

--------------------------------------------------------------------------------





 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee, Custodian and
Back-Up Servicer


By:   /s/ Sue Larson               
Name: Sue Larson
Title: Vice President




KL2 2878899, Sixth Amended and Restated Indenture

--------------------------------------------------------------------------------



 
 
CREDIT SUISSE AG, NEW YORK BRANCH,
as Administrative Agent


By:   /s/ Oliver Nisenson              
Name: Oliver Nisenson
Title: Director


 
 
 


By:   /s/ Jason Muncy                  
Name: Jason Muncy
Title: Vice President






KL2 2878899, Sixth Amended and Restated Indenture

--------------------------------------------------------------------------------





EXHIBIT A

FORMS OF THE NOTES





A-1
KL2 2878899.10

--------------------------------------------------------------------------------



VARIABLE FUNDING NOTE
THIS NOTE WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND
THIS NOTE MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF THIS
NOTE IS HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE MAY BE RELYING ON THE
EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY
RULE 144A THEREUNDER.
THE HOLDER HEREOF, BY ITS ACCEPTANCE HEREOF, AGREES FOR THE BENEFIT OF THE
ISSUER THAT (A) THIS NOTE MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY (I) IN THE UNITED STATES TO A PERSON WHOM THE SELLER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (II)
PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 THEREUNDER (IF
AVAILABLE) OR (III) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, IN EACH OF CASES (I) THROUGH (III) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER
WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS
NOTE FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.
THIS NOTE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN THE DEPOSITOR, THE
SERVICER, THE BACKUP SERVICER, THE INDENTURE TRUSTEE OR ANY OF THEIR RESPECTIVE
AFFILIATES. NEITHER THIS NOTE NOR THE UNDERLYING TIMESHARE LOANS ARE GUARANTEED
BY ANY AGENCY OR INSTRUMENTALITY OF THE UNITED STATES OR ANY OTHER PERSON.
THE OUTSTANDING NOTE BALANCE HEREOF AT ANY TIME MAY BE LESS THAN THE AMOUNT
SHOWN BELOW.
NO RESALE OR OTHER TRANSFER OF THIS NOTE (OR ANY INTEREST HEREIN) SHALL BE MADE
TO ANY TRANSFEREE UNLESS (A) SUCH TRANSFEREE IS NOT, AND WILL NOT ACQUIRE THIS
NOTE ON BEHALF OR WITH THE ASSETS OF (II) ANY “EMPLOYEE BENEFIT PLAN” AS DEFINED
IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED (“ERISA”), THAT IS SUBJECT TO TITLE I OF ERISA; (II) ANY “PLAN” AS
DEFINED IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), THAT IS SUBJECT TO SECTION 4975 OF THE CODE; (III) ANY ENTITY
WHOSE UNDERLYING ASSETS INCLUDE ASSETS OF AN EMPLOYEE BENEFIT PLAN OR PLAN
DESCRIBED IN (A) OR (B) ABOVE BY REASON OF SUCH EMPLOYEE BENEFIT PLAN’S OR
PLAN’S INVESTMENT IN SUCH ENTITY; OR (D) ANY OTHER ARRANGEMENT THAT IS SUBJECT
TO ANY FEDERAL, STATE, LOCAL, OR NON-U.S. LAW THAT IS SUBSTANTIALLY SIMILAR TO
TITLE I OF ERISA OR SECTION 4975 OF THE CODE (“SIMILAR LAW”) OR

A-2
KL2 2878899.10

--------------------------------------------------------------------------------



(B) NO NON-EXEMPT “PROHIBITED TRANSACTION” UNDER ERISA OR SECTION 4975 OF THE
CODE OR VIOLATION OF SIMILAR LAW WILL OCCUR IN CONNECTION WITH PURCHASER’S OR
SUCH TRANSFEREE’S ACQUISITION, HOLDING OR DISPOSITION OF THIS NOTE OR ANY
INTEREST HEREIN. NEITHER THE NOTES NOR ANY INTEREST THEREIN MAY BE PURCHASED BY
OR TRANSFERRED TO ANY BENEFIT PLAN, OR PERSON ACTING ON BEHALF OF OR WITH ASSETS
OF ANY BENEFIT PLAN, UNLESS IT REPRESENTS THAT IT IS NOT SPONSORED (WITHIN THE
MEANING OF SECTION 3(16)(B) OF ERISA) BY A DIAMOND RESORTS ENTITY, THE INDENTURE
TRUSTEE OR THE ADMINISTRATIVE AGENT, OR BY ANY AFFILIATE OF ANY SUCH PERSON.
DIAMOND RESORTS ISSUER 2008 LLC
VARIABLE FUNDING NOTES
Date of Indenture: as of January 30, 2015
Up to [$           ]
FOR VALUE RECEIVED, Diamond Resorts Issuer 2008 LLC, a Delaware limited
liability company (the “Issuer”) hereby promises to pay to [          ] (the
“Holder”) or its assigns, the principal sum not to exceed [           ] Dollars
($[       ]) in lawful money of the United States of America and in immediately
available funds, on the dates and in the principal amounts provided in the Sixth
Amended and Restated Indenture, dated as of January 30, 2015 (the “Indenture”),
by and among the Issuer, Diamond Resorts Financial Services, Inc., as servicer,
Wells Fargo Bank, National Association, as indenture trustee (the “Indenture
Trustee”), custodian and back-up servicer, and Credit Suisse AG, New York Branch
as Administrative Agent (the “Administrative Agent”), and to pay interest at the
Note Rate on the Outstanding Note Balance of this Variable Funding Note (this
“Note”) until paid in full, on the dates provided in the Indenture. Capitalized
terms used but not defined herein shall have the meanings given them in the
“Sixth Amended and Restated Standard Definitions” attached as Annex A to the
Indenture.
By its holding of this Note, the Holder shall be deemed to accept the terms of
the Indenture and agrees to be bound thereby.
Unless the certificate of authentication hereon has been executed by the
Indenture Trustee referred to herein by manual signature, this Note shall not be
entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.
This Note is one of a duly authorized issue of notes of the Issuer issued under
the Indenture. This Note is secured by the pledge to the Indenture Trustee under
the Indenture of the Trust Estate and recourse is limited to the extent set
forth in the Indenture. The amounts owed under this Note shall not include any
recourse to the Indenture Trustee or any affiliates thereof.
If certain Events of Default under the Indenture have been declared or occur,
the Outstanding Note Balance of the Notes may be declared immediately due and
payable or payments of principal may be accelerated in the manner and with the
effect provided in the Indenture. Notice of such declaration will be given by
mail to Holders of the Notes, as their names and addresses appear in the Note
Register, as provided in the Indenture. Subject to the terms of the Indenture,
upon payment

A-3
KL2 2878899.10

--------------------------------------------------------------------------------



of such principal amount together with all accrued interest, the obligations of
the Issuer with respect to the payment of principal and interest on this Note
shall terminate.
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Holders of the Notes under the Indenture at any
time by the Issuer and the Indenture Trustee with the consent of such Holders of
the percentages specified in the Indenture at the time Outstanding. The
Indenture also contains provisions permitting such Holders of specified
percentages in Outstanding Note Balance of the Notes, at the time Outstanding,
on behalf of all the Holders, to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences. Any such consent or waiver by the Holder of this Note shall
be conclusive and binding upon such Holder and upon all future Holders of this
Note issued upon the registration of transfer hereof or in exchange herefor or
in lieu hereof, whether or not notation of such consent or waiver is made upon
this Note.
Each Note may be issued only in registered form and only in minimum
denominations of at least $1,000,000 and integral multiples of $1,000 in excess
thereof; provided that the foregoing shall not restrict or prevent the transfer
in accordance with Section 2.4 of the Indenture of any Note having a remaining
Outstanding Note Balance of other than an integral multiple of $1,000, or the
issuance of a single Note with a denomination less than $1,000,000. The Holder
of this Note is deemed to acknowledge that the Notes may be purchased and
transferred only in minimum denominations of $1,000,000 and integral multiples
of $1,000 in excess thereof and that this Note (or any beneficial interests
herein) may not be transferred in an amount less than such authorized
denominations or which would result in the Holder of this Note having a
beneficial interest below such authorized denominations.
The Issuer, the Indenture Trustee and any agent of the Issuer or the Indenture
Trustee may treat the Person in whose name this Note is registered as the owner
hereof for all purposes, whether or not this Note may be overdue, and neither
the Issuer, the Indenture Trustee nor any such agent shall be affected by notice
to the contrary.
No transfer of this Note may be made unless that transfer is made pursuant to an
effective registration statement under the Securities Act and an effective
registration or a qualification under applicable state securities laws, or is
made in a transaction that does not require such registration or qualification
because the transfer satisfies one of the following: (i) such transfer is in
compliance with Rule 144A under the Securities Act, to a person who the
transferor reasonably believes is a Qualified Institutional Buyer (as defined in
Rule 144A) that is purchasing for its own account or for the account of a
Qualified Institutional Buyer and to whom notice is given that such transfer is
being made in reliance upon Rule 144A under the Securities Act as certified by
such transferee in a letter in the form of Exhibit B attached to the Indenture
or (ii) after the appropriate holding period, such transfer is pursuant to an
exemption from registration under the Securities Act provided by Rule 144 under
the Securities Act, in each case in accordance with any applicable securities
laws of any state of the United States. None of the Issuer, the Servicer or the
Indenture Trustee is obligated to register or qualify the Notes under the
Securities Act or any other securities law or to take any

A-4
KL2 2878899.10

--------------------------------------------------------------------------------



action not otherwise required under the Indenture to permit the transfer of any
Note without registration.
Prior to due presentment for registration of transfer of this Note, the Issuer,
the Indenture Trustee and any agent of the Issuer or the Indenture Trustee may
treat the Person in whose name this Note is registered as the owner hereof for
the purpose of receiving payment as herein provided and for all other purposes
whether or not this Note be overdue, and neither the Issuer, the Indenture
Trustee, nor any such agent shall be affected by notice to the contrary.
The Indenture and this Note shall be deemed to be contracts made under the laws
of the State of New York and shall for all purposes be governed by, and
construed in accordance with, the laws of the State of New York.

A-5
KL2 2878899.10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Issuer has caused this instrument to be duly executed by
the manual signature of its duly Authorized Officer.
Dated:
DIAMOND RESORTS ISSUER 2008 LLC
By:        
Name:
Title:



A-6
KL2 2878899.10

--------------------------------------------------------------------------------



INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION
This is one of the Notes referred to in the within mentioned Indenture.
Dated:     
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Indenture Trustee
By:        
Name:
Title:





A-7
KL2 2878899.10

--------------------------------------------------------------------------------



EXHIBIT B

FORM OF INVESTMENT REPRESENTATION LETTER


[see attached]

B-1
KL2 2878899.10

--------------------------------------------------------------------------------



INVESTOR REPRESENTATION LETTER
DIAMOND RESORTS ISSUER 2008 LLC
Variable Funding Notes
Diamond Resorts Issuer 2008 LLC
10600 West Charleston Boulevard
Las Vegas, Nevada 89135
Attention: General Counsel
Wells Fargo Bank, National Association, as Indenture Trustee
Sixth & Marquette Ave.
MAC N9311-161
Minneapolis, Minnesota 55479
Ladies and Gentlemen:
__________ (the “Purchaser”) hereby represents and warrants to you in connection
with its purchase of $________ in principal amount of the above-captioned notes
(the “Notes”) as follows:
1.    The Purchaser (i) is a qualified institutional buyer, and has delivered to
you the certificate substantially in the form attached hereto as Annex I or
Annex II, as applicable, (ii) is aware that the sale to it is being made in
reliance on Rule 144A of the Securities Act of 1933, as amended (the “Securities
Act”), and (iii) is acquiring the Notes for its own account or for the account
of a qualified institutional buyer. The Purchaser is purchasing the Notes for
investment purposes and not with a view to, or for, offer or sale in connection
with a public distribution or in any other manner that would violate the
Securities Act or applicable state securities laws.
2.    The Purchaser understands that the Notes are being offered in a
transaction not involving any public offering in the United States within the
meaning of the Securities Act, that the Notes have not been and will not be
registered under the Securities Act and that (A) if in the future it decides to
offer, resell, pledge or otherwise transfer any of the Notes, such Notes may be
offered, resold, pledged or otherwise transferred only (i) in the United States
to a person whom the seller reasonably believes is a qualified institutional
buyer in a transaction meeting the requirements of Rule 144A of the Securities
Act, (ii) pursuant to an exemption from registration under the Securities Act
provided by Rule 144 (if available), or (iii) pursuant to an effective
registration statement under the Securities Act, in each of cases (i) through
(iii) in accordance with any applicable securities laws of any State of the
United States, and that (B) the Purchaser will, and each subsequent holder is
required to, notify any subsequent purchaser of such Notes from it of the resale
restrictions referred to in (A) above.
3.    The Purchaser understands that the Notes will, until the expiration of the
applicable holding period with respect to the Notes set forth in Rule 144(k) of
the Securities Act, unless otherwise agreed by the Issuer and the Holder
thereof, bear a legend substantially to the following effect:

B-2
KL2 2878899.10

--------------------------------------------------------------------------------



THIS NOTE WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND
THIS NOTE MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF THIS
NOTE IS HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE MAY BE RELYING ON THE
EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY
RULE 144A THEREUNDER.
THE HOLDER HEREOF, BY ITS ACCEPTANCE HEREOF, AGREES FOR THE BENEFIT OF THE
ISSUER THAT (A) THIS NOTE MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED, ONLY (I) IN THE UNITED STATES TO A PERSON WHOM THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144A, (II) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144
THEREUNDER (IF AVAILABLE) OR (III) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, IN EACH OF CASES (I) THROUGH (III) IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER OF THIS NOTE FROM IT OF THE RESALE RESTRICTIONS REFERRED TO
IN (A) ABOVE.
4.    If the Purchaser is purchasing any Notes as a fiduciary or agent for one
or more investor accounts, it has sole investment discretion with respect to
each such account and has full power to make acknowledgments, representations
and agreements contained herein on behalf of such account(s).
5.    The Purchaser has received such other information, if any, requested by
the Purchaser, has had full opportunity to review such information and has
received information necessary to verify such information. The Purchaser
represents that in making its investment decision to acquire the Notes, the
Purchaser has not relied on representations, warranties, opinions, projections,
financial or other information or analysis, if any, supplied to it by any
person, including the addressees of this letter.
6.    The Purchaser (i) has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of its
investment in the Notes, and (ii) has the ability to bear the economic risks of
its prospective investment and can afford the complete loss of such investment.
7.    The Purchaser understands that the Issuer, the Administrative Agent and
others will rely upon the truth and accuracy of the foregoing acknowledgments,
representations and agreements contained in this letter and agrees that if any
of the acknowledgments, representations or agreements deemed to have been made
by it are no longer accurate, it will promptly notify the Issuer and the
Administrative Agent. If it is acquiring any Notes as a fiduciary or agent for
one or more investor accounts, it represents that it has sole investment
discretion with respect to each such

B-3
KL2 2878899.10

--------------------------------------------------------------------------------



account and it has full power to make the foregoing acknowledgments,
representations and agreements contained in this letter on behalf of such
account.
8.    The Notes may not be sold or transferred to, and each Purchaser by its
purchase of the Notes shall be deemed to have represented and covenanted that it
is not acquiring the Notes for or on behalf of or with the assets of, and will
not transfer the Notes to, (a) any “employee benefit plan” as defined in Section
3 (3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is subject to Title I of ERISA; (b) any “plan” as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”), that is subject to Section 4975 of the Code; (c) any entity whose
underlying assets include assets of an employee benefit plan or plan described
in (a) or (b) above by reason of such employee benefit plan’s or plan’s
investment in such entity; or (d) any other arrangement that is subject to any
federal, state, local, or non-U.S. law that is substantially similar to Title I
of ERISA or Section 4975 of the Code (“Similar Law”), except that such purchase
for or on behalf of or with assets of a plan shall be permitted:
(i)    to the extent such purchase is made by or on behalf of a bank collective
investment fund maintained by the Purchaser in which no plan (together with any
other plans maintained by the same employer or employee organization) has an
interest in excess of 10% of the total assets in such collective investment
fund, and the other applicable conditions of Prohibited Transaction Class
Exemption 91-38 issued by the Department of Labor are satisfied as of the date
of acquisition of the Notes and all such conditions will continue to be
satisfied thereafter;
(ii)    to the extent such purchase is made by or on behalf of an insurance
company pooled separate account maintained by the Purchaser in which no plan
(together with any other plans maintained by the same employer or employee
organization) has an interest in excess of 10% of the total of all assets in
such pooled separate account, and the other applicable conditions of Prohibited
Transaction Class Exemption 90-1 issued by the Department of Labor are satisfied
as of the date of acquisition of the Notes and all such conditions will continue
to be satisfied thereafter;
(iii)    to the extent such purchase is made on behalf of a plan by a “qualified
professional asset manager”, as such term is described and used in Prohibited
Transaction Class Exemption 84-14 issued by the Department of Labor, and the
assets of such plan when combined with the assets of other plans established or
maintained by the same employer (or affiliate thereof) or employee organization
and managed by such qualified professional asset manager do not represent more
than 20% of the total client assets managed by such qualified professional asset
manager at the time of the transaction, and the other applicable conditions of
such exemption are otherwise satisfied as of the date of acquisition of the
Notes and all such conditions will continue to be satisfied thereafter;
(iv)    to the extent such plan is a governmental plan (as defined in Section
3(32) of ERISA) which is not subject to the provisions of Title I of ERISA or
Sections 401 or 501 of the Code;
(v)    to the extent such purchase is made by or on behalf of an insurance
company general account in which the reserves and liabilities for the general
account contracts held by or on behalf of any plan, together with any other
plans maintained by the same employer (or its affiliates)

B-4
KL2 2878899.10

--------------------------------------------------------------------------------



or employee organization, do not exceed 10% of the total reserves and
liabilities of the insurance company general account (exclusive of separate
account liabilities), plus surplus as set forth in the National Association of
Insurance Commissioners Annual Statement filed with the state of domicile of the
insurer, in accordance with Prohibited Transaction Class Exemption 95-60, and
the other applicable conditions of such exemption are otherwise satisfied as of
the date of acquisition of the Notes and all such conditions will continue to be
satisfied thereafter;
(vi)    to the extent such purchase is made by an in-house asset manager within
the meaning of Part IV(a) of Prohibited Transaction Class Exemption 96-23 and
such manager has made or properly authorized the decision for such plan to
purchase Notes, under circumstances such that Prohibited Transaction Class
Exemption 96-23 is applicable to the purchase and holding of such Notes and all
of the other applicable conditions of such exemption are otherwise satisfied as
of the date of acquisition of such Notes and all such conditions will continue
to be satisfied thereafter; or
(vii)    to the extent such purchase will not otherwise give rise to a
“prohibited transaction” described in ERISA or Section 4975 of the Code for
which a statutory, regulatory or administrative exemption is unavailable; or
(viii)    to the extent such purchase will not otherwise give rise to a
violation of Similar Law.
The Purchaser, if described in the preceding clauses, further represents and
agrees that it is not sponsored (within the meaning of Section 3(16)(B) of
ERISA) by the Issuer, the Depositor, the Servicer, the Backup Servicer, the
Indenture Trustee or the Administrative Agent, or by any affiliate of any such
person.
9.    The Purchaser acknowledges that, under the Indenture, Notes (or beneficial
interests therein) may be purchased and transferred only in authorized
denominations - i.e., a minimum denomination of $1,000,000 and integral
multiplies of $1,000 in excess thereof. The Purchaser covenants that the
Purchaser will neither (i) transfer Notes (or beneficial interests therein) in
less than the authorized denominations nor (ii) transfer Notes (or beneficial
interests therein) where the result would be to reduce the Purchaser’s remaining
holdings of Notes (or beneficial interests therein) below the authorized
denominations.
10.    By execution hereof, the Purchaser agrees to be bound, as Noteholder, by
all of the terms, covenants and conditions of the Indenture and the Notes.
The representations and warranties contained herein shall be binding upon the
heirs, executors, administrators and other successors of the undersigned. If
there is more than one signatory hereto, the obligations, representations,
warranties and agreements of the undersigned are made jointly and severally.
Executed at ____________, ______________, this __ day of ___________, 20__.
___________________________________

B-5
KL2 2878899.10

--------------------------------------------------------------------------------



Purchaser’s Signature
___________________________________
Purchaser’s Name and Title (Print)
___________________________________
Address of Purchaser
___________________________________
Purchaser’s Taxpayer Identification or
Social Security Number



B-6
KL2 2878899.10

--------------------------------------------------------------------------------





ANNEX 1 TO EXHIBIT B
QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A
[For Transferees Other Than Registered Investment Companies]
The undersigned hereby certifies as follows to [name of Transferor] (the
“Transferor”), Diamond Resorts Issuer 2008 LLC, Wells Fargo Bank, National
Association, as Note Registrar, with respect to the Note being transferred (the
“Transferred Note”) as described in the Investor Representation Letter to which
this certification relates and to which this certification is an Annex:
1.    As indicated below, the undersigned is the chief financial officer, a
person fulfilling an equivalent function, or other executive officer of the
entity purchasing the Transferred Note (the “Purchaser”).
2.    The Purchaser is a “qualified institutional buyer” as that term is defined
in Rule 144A under the Securities Act of 1933, as amended (“Rule 144A”) because
(i) the Purchaser owned and/or invested on a discretionary basis $________ in
securities (other than the excluded securities referred to below) as of the end
of the Purchaser’s most recent fiscal year (such amount being calculated in
accordance with Rule 144A) [Purchaser must own and/or invest on a discretionary
basis at least $100,000,000 in securities unless Purchaser is a dealer, and, in
that case, Purchaser must own and/or invest on, a discretionary basis at least
$10,000,000 in securities.] and (ii) the Purchaser satisfies the criteria in the
category marked below.
o
Corporation, etc. The Purchaser is a corporation (other than a bank, savings and
loan association or similar institution), business trust, partnership, or any
organization described in Section 501(c)(3) of the Internal Revenue Code of
1986.

o
Bank. The Purchaser (a) is a national bank or a banking institution organized
under the laws of any State, U.S. territory or the District of Columbia, the
business of which is substantially confined to banking and is supervised by the
State or territorial banking commission or similar official or is a foreign bank
or equivalent institution, and (b) has an audited net worth of at least
$25,000,000 as demonstrated in its latest annual financial statements, a copy of
which is attached hereto, as of a date not more than 16 months preceding the
date of sale of the Certificate in the case of a U.S. bank, and not more than 18
months preceding such date of sale for a foreign bank or equivalent institution.

o
Savings and Loan. The Purchaser (a) is a savings and loan association, building
and loan association, cooperative bank, homestead association or similar
institution, which is supervised and examined by a State or Federal authority
having supervision over any such institutions or is a foreign savings and loan
association or equivalent institution and (b) has an audited net worth of at
least $25,000,000 as demonstrated in its latest annual financial statements, a
copy of which is attached hereto, as of a date not more than 16 months preceding
the date of sale of the Certificate in the case of a U.S. savings


B-7
KL2 2878899.10

--------------------------------------------------------------------------------



and loan association, and not more than 18 months preceding such date of sale
for a foreign savings and loan association or equivalent institution.
o
Broker-dealer. The Purchaser is a dealer registered pursuant to Section 15 of
the Securities Exchange Act of 1934.

o
Insurance Company. The Purchaser is an insurance company whose primary and
predominant business activity is the writing of insurance or the reinsuring of
risks underwritten by insurance companies and which is subject to supervision by
the insurance commissioner or a similar official or agency of a State, U.S.
territory or the District of Columbia.

o
State or Local Plan. The Purchaser is a plan established and maintained by a
State, its political subdivisions, or any agency or instrumentality of the State
or its political subdivisions, for the benefit of its employees.

o
ERISA Plan. The Purchaser is an employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974.

o
Investment Advisor. The Purchaser is an investment advisor registered under the
Investment Advisers Act of 1940.

o
Other. (Please supply a brief description of the entity and a cross-reference to
the paragraph and subparagraph under subsection (a)(1) of Rule 144A pursuant to
which it qualifies. Note that registered investment companies should complete
Annex 2 rather than this Annex 1.)

_______________________________________________________________________________________________________________________________________________________________________________________________________________
3.    The term “securities” as used herein does not include (i) securities of
issuers that are affiliated with the Purchaser, (ii) securities that are part of
an unsold allotment to or subscription by the Purchaser, if the Purchaser is a
dealer, (iii) bank deposit notes and certificates of deposit, (iv) loan
participations, (v) repurchase agreements, (vi) securities owned but subject to
a repurchase agreement and (vii) currency, interest rate and commodity swaps.
For purposes of determining the aggregate amount of securities owned and/or
invested on a discretionary basis by the Purchaser, the Purchaser did not
include any of the securities referred to in this paragraph.
4.     For purposes of determining the aggregate amount of securities owned
and/or invested on a discretionary basis by the Purchaser, the Purchaser used
the cost of such securities to the Purchaser, unless the Purchaser reports its
securities holdings in its financial statements on the basis of their market
value, and no current information with respect to the cost of those securities
has been published, in which case the securities were valued at market. Further,
in determining such aggregate amount, the Purchaser may have included securities
owned by subsidiaries of the Purchaser, but only if such subsidiaries are
consolidated with the Purchaser in its financial statements

B-8
KL2 2878899.10

--------------------------------------------------------------------------------



prepared in accordance with generally accepted accounting principles and if the
investments of such subsidiaries are managed under the Purchaser’s direction.
However, such securities were not included if the Purchaser is a majority-owned,
consolidated subsidiary of another enterprise and the Purchaser is not itself a
reporting company under the Securities Exchange Act of 1934.
5.     The Purchaser acknowledges that it is familiar with Rule 144A and
understands that the parties to which this certification is being made are
relying and will continue to rely on the statements made herein because one or
more sales to the Purchaser may be in reliance on Rule 144A.
Will the Purchaser be purchasing the Transferred Note
only for the Purchaser’s own account?
   
   
Yes
No



6.     If the answer to the foregoing question is “no”, then in each case where
the Purchaser is purchasing for an account other than its own, such account
belongs to a third party that is itself a “qualified institutional buyer” within
the meaning of Rule 144A, and the “qualified institutional buyer” status of such
third party has been established by the Purchaser through one or more of the
appropriate methods contemplated by Rule 144A.
7.     The Purchaser will notify each of the parties to which this certification
is made of any changes in the information and conclusions herein. Until such
notice is given, the Purchaser’s purchase of the Transferred Note will
constitute a reaffirmation of this certification as of the date of such
purchase. In addition, if the Purchaser is a bank or savings and loan as
provided above, the Purchaser agrees that it will furnish to such parties any
updated annual financial statements that become available on or before the date
of such purchase, promptly after they become available.
    
Print Name of Purchaser
By:    
Name:    
Title:    



B-9
KL2 2878899.10

--------------------------------------------------------------------------------



ANNEX 2 TO EXHIBIT B
QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A
[For Purchasers That Are Registered Investment Companies]
The undersigned hereby certifies as follows to [name of Transferor] (the
“Transferor”), Diamond Resorts Issuer 2008 LLC, Wells Fargo Bank, National
Association, as Note Registrar, with respect to the Note being transferred (the
“Transferred Note”) as described in the Investor Representation Letter to which
this certification relates and to which this certification is an Annex:
1.    As indicated below, the undersigned is the chief financial officer, a
person fulfilling an equivalent function, or other executive officer of the
entity purchasing the Transferred Note (the “Purchaser”) or, if the Purchaser is
a “qualified institutional buyer” as that term is defined in Rule 144A under the
Securities Act of 1933, as amended (“Rule 144A”) because the Purchaser is part
of a Family of Investment Companies (as defined below), is an executive officer
of the investment adviser (the “Adviser”).
2.    The Purchaser is a “qualified institutional buyer” as defined in Rule 144A
because (i) the Purchaser is an investment company registered under the
Investment Company Act of 1940, and (ii) as marked below, the Purchaser alone
owned and/or invested on a discretionary basis, or the Purchaser’s Family of
Investment Companies owned, at least $100,000,000 in securities (other than the
excluded securities referred to below) as of the end of the Purchaser’s most
recent fiscal year. For purposes of determining the amount of securities owned
by the Purchaser or the Purchaser’s Family of Investment Companies, the cost of
such securities was used, unless the Purchaser or any member of the Purchaser’s
Family of Investment Companies, as the case may be, reports its securities
holdings in its financial statements on the basis of their market value, and no
current information with respect to the cost of those securities has been
published, in which case the securities of such entity were valued at market.
o
The Purchaser owned and/or invested on a discretionary basis $________in
securities (other than the excluded securities referred to below) as of the end
of the Purchaser’s most recent fiscal year (such amount being calculated in
accordance with Rule 144A).

o
The Purchaser is part of a Family of Investment Companies which owned in the
aggregate $________ in securities (other than the excluded securities referred
to below) as of the end of the Purchaser’s most recent fiscal year (such amount
being calculated in accordance with Rule 144A).

3.    The term “Family of Investment Companies” as used herein means two or more
registered investment companies (or series thereof) that have the same
investment adviser or investment advisers that are affiliated (by virtue of
being majority owned subsidiaries of the same parent or because one investment
adviser is a majority owned subsidiary of the other).
4.    The term “securities” as used herein does not include (i) securities of
issuers that are affiliated with the Purchaser or are part of the Purchaser’s
Family of Investment Companies,

B-10
KL2 2878899.10

--------------------------------------------------------------------------------



(ii) bank deposit notes and certificates of deposit, (iii) loan participations,
(iv) repurchase agreements, (v) securities owned but subject to a repurchase
agreement and (vi) currency, interest rate and commodity swaps. For purposes of
determining the aggregate amount of securities owned and/or invested on a
discretionary basis by the Purchaser, or owned by the Purchaser’s Family of
Investment Companies, the securities referred to in this paragraph were
excluded.
5.    The Purchaser is familiar with Rule 144A and understands that the parties
to which this certification is being made are relying and will continue to rely
on the statements made herein because one or more sales to the Purchaser will be
in reliance on Rule 144A.
Will the Purchaser be purchasing the Transferred
Note only for the Purchaser’s own account?
   
   
Yes
No



6.    If the answer to the foregoing question is “no”, then in each case where
the Purchaser is purchasing for an account other than its own, such account
belongs to a third party that is itself a “qualified institutional buyer” within
the meaning of Rule 144A, and the “qualified institutional buyer” status of such
third party has been established by the Purchaser through one or more of the
appropriate methods contemplated by Rule 144A.
7.    The undersigned will notify the parties to which this certification is
made of any changes in the information and conclusions herein. Until such
notice, the Purchaser’s purchase of the Transferred Note will constitute a
reaffirmation of this certification by the undersigned as of the date of such
purchase.
    
Print Name of Purchaser or Adviser
    
By:    
Name:    
Title:    
IF AN ADVISER:
    
Print Name of Purchaser
Date:____



B-11
KL2 2878899.10

--------------------------------------------------------------------------------



EXHIBIT C

COLLECTION POLICY
Collections and delinquencies are managed utilizing technology to minimize
account delinquencies by promoting satisfactory customer relations. The
Servicer’s collection policy is designed to maximize cash flow into the
organization and assist each customer with the management of his or her account
while enjoying the vacation ownership experience. Technological capabilities
include predictive dialer, integrated software modules, automated lock box
processing, and automated credit card processing.
The Servicer’s collection department manages loan delinquencies by both phone
and mail contact with the borrower initiated at 10 days from the time a loan
becomes delinquent. At 30 days delinquent, the Servicer typically sends another
letter advising the obligor to bring the account current while collection calls
continue. Once the account reaches 60 days delinquent, the borrower is notified
by mail that his/her loan balance has accelerated.
Summary of collection timeline:
Upon boarding
Customer service team conducts welcome calls.
10 Days Past Due
A past due notice is generated and mailed.
Collection calls commence.
30 Days Past Due
A letter is sent advising that 2 payments are now due and payable within 7 days.
Continue collection calls.
60 Days Past Due
A letter is sent advising the customer that the loan balance has been
accelerated and that legal action will commence within 30 days if delinquency is
not resolved.
90 Days Past Due
Account is transferred to loss mitigation for recovery efforts.
90 – 180 Days Past Due
Telegram like letter is sent / Last chance. Deed in lieu of foreclosure or
foreclosure process begins.
180 Days +
Charge offs






C-1
KL2 2878899.10

--------------------------------------------------------------------------------



Loss Mitigation / Default Processing Timeline
(by underlying inventory type)


Inventory Type
Cancelation Schedule / Timeline


Deeded / Fee Simple Title


Loans that reach 181+ or are canceled prior to reaching 181 are charged off and
go into our default calculations






90 Days: Referred to Loss Mitigation Group for full reinstatement (loan brought
current), work-out/payment plan, or deed in lieu of foreclosure (if we get a DIL
from our obligor we will transfer the inventory into one of our Points based
trusts to be resold and cancel the loan within 45 days).
120-130 Days: Forwarded to outside legal counsel to start foreclosure
proceedings.
240-430 Days: Foreclosure Sale Complete/Loan is canceled (wide range is based on
individual state requirements).
285-475 Days: Deeded inventory transferred to one of the Points based trusts to
be resold.




Points Based/
Beneficial Interest




Loans that reach 181+ or are canceled prior to reaching 181 are charged off and
go into our default calculations


Extra time is given to foreign obligors (non-US or Canada) and this extra time
is not reflected in this timetable.


90 Days: Referred to Loss Mitigation Group for full reinstatement (loan brought
current), work-out/payment plan, or mutual release agreement (if we get a MRA
from our obligor. the Points inventory will be made available to be resold and
loan canceled within 14 days).
120-130 Days: Send certified demand letter (expires after 30 days).
157-169 Days: Demand period complete. Revocation notice sent (Revocation notice
gives obligors 14 days to demand that we commence with a UCC foreclosure) if
obligor does not respond they forfeit rights to a UCC foreclosure, which is more
costly and time consuming.
181-195 Days: Defaults where obligor does not force a UCC foreclosure – Loan is
canceled and Points inventory made available to be resold.
271-285 Days: Defaults where obligor does force a UCC foreclosure – UCC
foreclosure complete/ Loan is canceled and points inventory made available to be
resold.
(note: We have very few forced UCC foreclosures and often they are converted to
workouts or the obligor signs a mutual release agreement)




Right to Use/
Lease Hold


Loans that reach 181+ or are canceled prior to reaching 181 are charged off and
go into our default calculations


90 Days: Referred to Loss Mitigation Group for full reinstatement (loan brought
current) or work-out/payment plan.
120-130 Days: Send certified demand letter (expires after 30 days for US
residents and 60 days for foreign obligors).
130-140 Days: Send termination of lease notice.
145-155 Days: Transfer leases to one of the Points based trusts to be resold/
Loan is canceled.






C-2
KL2 2878899.10

--------------------------------------------------------------------------------



-
Please note that consumer bankruptcies, loans that fall under the soldiers and
sailors act, hardship forbearances, and accounts needing legal research are
exceptions to the timeline in the above table.

-
All Canceled Loans in a conduit facility are repurchased, replaced, or
remarketed.

-
Accounts in a loan facility get equal or more attention when compared to the
company’s in house portfolio (equal or higher priority).




C-3
KL2 2878899.10

--------------------------------------------------------------------------------



EXHIBIT D

FORM OF MONTHLY SERVICER REPORT


[see attached]















































































D-1
KL2 2878899.10

--------------------------------------------------------------------------------



Diamond Resorts Issuer 2008 LLC
 
 
 
Waterfall
 
 
 
 
 
Amortization Event?
 
 
 
Collection Receipts
 
No
 
 
 
 
 
 
 
 
 
Loan Principal Received
 
$
—


 
 
 
          Scheduled Collateral Pool Balance Declines
$
—
 
 
 
 
 
          Prepaid Collateral Pool Balance Declines
$
—
 
 
 
 
 
          Payment for Upgrades/WRAPS
$
—
 
 
 
 
 
Loan Interest Received
 
$
—


 
 
 
Interest Earnings on Collection Account
 
$
—


 
 
 
Other - Wire from Issuer
 
$
—


 
 
 
Payments for repurchases of defective and defaulted loans
 
$
—


 
 
 
Available Funds from Collection Account
 
$
—


 
 
 
Available Funds from Hedge Reserve Account
 
$
—


 
 
 
Available Funds from Reserve Account
 
$
—


 
 
 
Collection Shortfall
 
$
—


 
 
 
 
 
 
 
 
 
Total Receipts
 
$
—


 
 
 
 
 
 
 
 
 
 
 
 
 
Distributions (Section 3.4 of the Indenture)
 
 
 
 
 
 
 
 
 
 
 
(i) To the Indenture Trustee, Trustee & Custodial Fee
 
$
—


 
 
 
Indenture Trustee Fee
$
—


 
 
 
 
Custodian Fee
$
—


 
 
 
 
Unpaid Fees
$
—


 
 
 
 
Other Expenses
$
—


 
 
 
 
 
 
 
 
 
 
(ii) To the Qualified Hedge Counterparty, Hedge Payment
 
$
—


 
 
 
 
 
 
 
 
 
(iii) To the Back-Up Servicer, Back-up Servicing Fee
 
$
—


 
 
 
Back-up Servicing Fee
$
—


 
 
 
 
Unpaid Back-up Servicing Fee
$
—


 
 
 
 
 
 
 
 
 
 
(iv) To the Servicer, Servicing Fee
 
$
—


 
 
 
Servicing Fee
$
—


 
 
 
 
Unpaid Servicing Fee
$
—


 
 
 
 
 
 
 
 
 
 
(v) To the Administrative Agent, Administrative Agent Fee
 
$
—


 
 
 
Agent Fees
$
—


 
 
 
 
Unpaid Agent Fees
$
—


 
 
 
 
 
 
 
 
 
 
(vi) To Administrative Agent, Non-Usage Fees
 
$
—


 
 
 
Non-Usage Fees
$
—


 
 
 
 
Unpaid Non-Usage Fees
$
—


 
 
 
 
 
 
 
 
 
 
(vii) To Administrative Agent, Interest Distribution Amount
 
$
—


 
 
 
Interest
$
—


 
 
 
 
Unpaid Interest
$
—


 
 
 
 
 
 
 
 
 
 
(viii) To Administrative Agent, Principal Distribution Amount
 
$
—


 
Reserve Account
 
Principal Distribution
$
—


 
 
 
 
Additional Distribution
$
—


 
 
Current Reserve Account Balance
—


 
 
 
 
Reserve Account Required Balance
—


(ix) To the Reserve Account, the Reserve Account Required Balance
$
—


 
Reserve Account Required Balance Deposit
—


 
 
 
 
 
(x) To the Administrative Agent, Non-Extending Principal Reduction Amount
(except in Amortization Event)
$
—


 
 
 
 
 
 
 
 
(xi) To the Administrative Agent, Payment to Purchaser (pursuant the Note
Funding Agreement)
$
—


 
 
 
 
 
 
 
 
(xii) To the Qualified Hedge Counterparty, Payments to Hedge Counterparty (to
the extent unpaid in (ii) above)
$
—


 
 
 
 
 
 
 
 
(xiii) To the Administrative Agent, all remaining Available Funds until
Outstanding Note Balance is zero (during an Amortization Event)
$
—


 
 
 
 
 
 
 
 
(xiv) To the Indenture Trustee, Unpaid Expenses to Indenture Trustee, the
Custodian and the Back-Up Servicer
$
—


 
 
 
 
 
 
 
 
Remaining Available Funds
$
—


 
 
 
 
 
 
 
 
(xv) To Administrative Agent, Non-Extending Purchaser Payment (except in
Amortization Event)
$
—


 
 
 
(xvi) Funds to remain in collection account for the repurchase of defective
loans
$
—


 
 
 
(xvii) To the Issuer, any remaining funds
$
—


 
 
 
 
 
 
 
 
Total Disbursements from Collection Account
$
—


 
 
 
 
 
 
 
 


D-2
KL2 2878899.10

--------------------------------------------------------------------------------



EXHIBIT E

FORM OF SERVICER’S OFFICER’S CERTIFICATE
The undersigned, an officer of Diamond Resorts Financial Services, Inc. (the
“Servicer”), based on the information available on the date of this Certificate,
does hereby certify as follows:
1.    I am an officer of the Servicer who has been authorized to issue this
officer’s certificate on behalf of the Servicer.
2.    I have reviewed the data contained in the Monthly Servicer Report for the
Due Period ended ______, _____ and the computations reflected in the Monthly
Servicer Report attached hereto as Schedule A are true, correct and complete.
All capitalized terms used herein but not defined herein shall have the meaning
ascribed to them in the “Standard Definitions” found in Annex A of the
Indenture.
DIAMOND RESORTS FINANCIAL SERVICES, INC.,
By:        
Name:
Title:
Date:    



E-1
KL2 2878899.10

--------------------------------------------------------------------------------



EXHIBIT F
FORM OF RECORD LAYOUT FOR DATA CONVERSION
Period Ending
Lender Code
Account Number
Account Code
Account Code Date
Resort
Obligor City
Obligor Zip Code
Obligor State Code
Obligor State Description
Obligor Country Code
Obligor Country Description
Credit Score
Days Delinquent
Purchase Price before WRAP
Down Payment
Original Balance
Original Term
Interest Rate
Principal and Interest Monthly Payment
Monthly Impound
Late Charge Balance
Current Balance
Remaining Term
Contract Date
First Payment Date
Last Payment Date
Last Payment Amount
Next Payment Date
Payments Made
WRAP





F-1
KL2 2878899.10

--------------------------------------------------------------------------------



EXHIBIT G
FORM OF ST. MAARTEN NOTICE
<Date>
<Name>
<Address>
<City, State, Zip>
<Country>
Re: Your St. Maarten Timeshare – Loan # <Contract Number>
Dear <Name>:
As one of Diamond Resorts’ valued Owners, you are very important to us and we
are committed to keeping you informed about any business that affects you. In
keeping our promise, we wish to inform you of a recent change that affects the
loan for your timeshare ownership, but does not affect the way it will be
serviced.
The Diamond Resorts company that has been the creditor of your loan has
transferred and assigned all of its right, title, and interest to your loan.
Effective as of ___________, 20__, your loan has been assigned to Diamond
Resorts Issuer 2008 LLC and pledged to Wells Fargo Bank Minnesota, National
Association, as indenture trustee for the benefit of note holders pursuant to an
indenture.*
We want to assure you that Diamond Resorts Financial Services, Inc. will
continue to provide service for all aspects of your loan. The transfer in no way
affects you membership in you owners’ association, if any, or the usage of your
timeshare. Also, the transfer does not affect how you will make your payments,
and we appreciate your continuing to make them as usual.
The transfer of loans to other lenders is a routine procedure in our industry,
and will not affect our business relationship. If you wish to speak to a Diamond
Resorts Financial Services representative, please call our offices toll-free at
877-DRI-CLUB. Our hours are Monday through Friday, 8 a.m. to 6 p.m., Pacific
Time. We welcome any questions you may have.
Thank you for being a member of our family at Diamond Resorts. It is always our
pleasure to assist you in any way we can.
Sincerely,
Diamond Resorts Financial Services, Inc.
On behalf of AKGI St. Maarten NV, Diamond Resorts Corporation, Diamond Resorts
Finance Holding Company, Diamond Resorts Depositor 2008 LLC and the Issuer
* This transfer was made in a sequential manner as follows: AKGI St. Maarten
N.V., the creditor of your loan, pursuant to an instrument of transfer,
transferred and assigned all of its right, title, and interest to the loan to
Diamond Resorts Corporation, a Maryland corporation. Diamond Resorts

G-1
KL2 2878899.10

--------------------------------------------------------------------------------



Corporation, pursuant to an instrument of transfer, transferred and assigned all
of its right, title and interest to the loan to Diamond Resorts Finance Holding
Company, a Delaware corporation. Diamond Resorts Finance Holding Company
pursuant to a purchase agreement sold all of its right, title, and interest to
the loan to Diamond Resorts Depositor 2008 LLC, a Delaware limited liability
company. After these transfers, Diamond Resorts Depositor 2008 LLC, pursuant to
a sale agreement, transferred and assigned all of its right, title and interest
to the loan to Diamond Resorts Issuer 2008 LLC (the “Issuer”), and the Issuer,
pursuant to an indenture, pledged all of its right, title and interest to the
loan to Wells Fargo Bank Minnesota, National Association, as indenture trustee
for the benefit of the Noteholders, as security for its obligations under the
indenture.



G-2
KL2 2878899.10

--------------------------------------------------------------------------------



EXHIBIT H
FORM OF ADDITIONAL TIMESHARE LOAN SUPPLEMENT
ADDITIONAL TIMESHARE LOAN SUPPLEMENT (this “Supplement”), dated as of _________.
Reference is made to that certain Sixth Amended and Restated Indenture (the
“Indenture”), dated as of January 30, 2015, among Diamond Resorts Issuer 2008
LLC, a Delaware limited liability company, as issuer (the “Issuer”), Diamond
Resorts Financial Services, Inc. (“DFS”), a Nevada corporation, as servicer (the
“Servicer”), Wells Fargo Bank, National Association, a national banking
association, as trustee (the “Indenture Trustee”), as custodian (the
“Custodian”) and as back-up servicer (the “Back-Up Servicer”) and Credit Suisse
AG, New York Branch, as Administrative Agent of the Purchasers and Funding
Agents pursuant to the Note Funding Agreement (the “Administrative Agent”).
Capitalized terms used herein but not defined shall have the meanings ascribed
to them in the Indenture.
The Issuer and the Servicer are delivering this Supplement pursuant to Section
4.3 of the Indenture.
The Issuer and the Servicer hereby certify and agree as follows:
1.    The Schedule of Timeshare Loans attached hereto as Exhibit A sets forth
the Timeshare Loans acquired by or Granted to the Issuer on the Transfer Date
(the “Additional Timeshare Loans”).
2.    All of the information provided in the Schedule of Timeshare Loans
attached hereto as Exhibit A is true and correct as of the Transfer Date.
3.    Each Additional Timeshare Loan is an Eligible Timeshare Loan as of the
Transfer Date.
4.    The Cut-Off Date with respect to the Additional Timeshare Loans is
[__________].
5.    The Transfer Date with respect to the Additional Timeshare Loans is
[_________].
6.    The Timeshare Loan Files for the Additional Timeshare Loans have been
delivered to the Custodian and the Custodian has delivered a Trust Receipt
therefor.
7.    The Timeshare Loan Servicing Files for the Additional Timeshare Loans have
been delivered to the Servicer.
8.    The Indenture is hereby ratified, and all references to the Indenture
shall be deemed from and after the Transfer Date as supplemented by this
Supplement.
9.    This Supplement may be executed in any number of counterparty, all of
which taken together shall constitute one and the same instrument.

H-1
KL2 2878899.10

--------------------------------------------------------------------------------



10.    THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES
OF CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the Issuer and the Servicer have caused this Supplement to
be duly executed by their respective officers thereunto duly authorized, all as
of the day and year first above written.


 
DIAMOND RESORTS ISSUER 2008 LLC, as Issuer
By:   
Name: David F. Palmer
Title: President


 
 
 
DIAMOND RESORTS FINANCIAL SERVICES, INC., as Servicer and individually
By:   
Name: David Womer
Title: President


H-2
KL2 2878899.10

--------------------------------------------------------------------------------



Exhibit A
Schedule of Timeshare Loans for
Additional Timeshare Loans

H-3
KL2 2878899.10

--------------------------------------------------------------------------------



EXHIBIT I
FORM OF FUNDING DATE OFFICER’S CERTIFICATE
FUNDING DATE CERTIFICATE OF
DIAMOND RESORTS ISSUER 2008 LLC
[________], 20__


In connection with that certain Sixth Amended and Restated indenture, dated as
of January 30, 2015 (the “Indenture”), by and among Diamond Resorts Issuer 2008
LLC, as issuer (the “Issuer”), Diamond Resorts Financial Services, Inc., as
servicer, Wells Fargo Bank, National Association, as indenture trustee,
custodian and back-up servicer and Credit Suisse AG, New York Branch, as
administrative agent, the Issuer hereby certifies that:
1.    As of the Funding Date on _________, 20__, all of the conditions sets
forth in Section 10.1 of the Indenture shall have been satisfied.
Capitalized terms used but not defined herein shall have the meanings specified
in the Indenture.


IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first written above.


DIAMOND RESORTS ISSUER 2008 LLC, as Issuer


By:_________________________________
Name:
Title:


    

I-1
KL2 2878899.10

--------------------------------------------------------------------------------



ANNEX A
STANDARD DEFINITIONS
[see attached]



1


KL2 2878899.10

--------------------------------------------------------------------------------

FINAL

ANNEX A
SIXTH AMENDED AND RESTATED STANDARD DEFINITIONS
Rules of Construction. In these Standard Definitions and with respect to the
Transaction Documents (as defined below), (a) the meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms, (b) in
any Transaction Document, the words “hereof,” “herein,” “hereunder” and similar
words refer to such Transaction Document as a whole and not to any particular
provisions of such Transaction Document, (c) any subsection, Section, Article,
Annex, Schedule and Exhibit references in any Transaction Document are to such
Transaction Document unless otherwise specified, (d) the term “documents”
includes any and all documents, instruments, agreements, certificates,
indentures, notices and other writings, however evidenced (including
electronically), (e) the term “including” is not limiting and (except to the
extent specifically provided otherwise) shall mean “including (without
limitation)”, (f) unless otherwise specified, in the computation of periods of
time from a specified date to a later specified date, the word “from” shall mean
“from and including,” the words “to” and “until” each shall mean “to but
excluding,” and the word “through” shall mean “to and including” and (g) the
words “may” and “might” and similar terms used with respect to the taking of an
action by any Person shall reflect that such action is optional and not required
to be taken by such Person.
“30-day Plus Delinquent Loan” means any Timeshare Loan owned directly by the
Issuer (other than a 60-day Plus Delinquent Loan) in which a portion of a
scheduled payment is delinquent by more than 30 days from its due date.
“60-day Plus Delinquent Loan” means any Timeshare Loan owned directly by the
Issuer for which any of the earliest following events may have occurred: (i) any
scheduled payment or part thereof has been delinquent more than 60 days from its
original due date as of the last day of the related Due Period, (ii) the
Servicer has actual knowledge of a bankruptcy event that has occurred with
respect to the related Obligor or has initiated cancellation, foreclosure or
similar proceedings with respect to the related Timeshare Interest or has
received the related deed or assignment in lieu of foreclosure, or (iii)
provided that a scheduled payment or portion thereof for such Timeshare Loan is
at least one day delinquent, the Servicer has determined that such Timeshare
Loan should be written off in accordance with the Credit and Collection Policy.
“1940 Act” shall mean the Investment Company Act of 1940, as amended.
“A/R Notes” shall have the meaning specified in the Recitals of the Indenture.
“Accounting Based Consolidation Event” shall mean the consolidation, for
financial and/or regulatory accounting purposes, of all or any portion of the
assets and liabilities of any Conduit that are subject to the Note Funding
Agreement or any other Transaction Document with all or any portion of the
assets and liabilities of an Affected Party. An Accounting Based Consolidation
Event shall be deemed to occur on the date any Affected Party shall acknowledge
in writing that any such consolidation of the assets and liabilities of the
related Conduit shall occur.
“Act” shall have the meaning specified in Section 1.4 of the Indenture.



--------------------------------------------------------------------------------



“Additional Timeshare Loans” shall have the meaning specified in Section 4.3 of
the Indenture.
“Additional Timeshare Loan Supplement” shall mean, with respect to any
Additional Timeshare Loans, an Additional Timeshare Loan Supplement
substantially in the form of Exhibit H to the Indenture.
“Adjusted Eurodollar Rate” means, for any Interest Accrual Period, a rate per
annum (rounded upwards, if necessary, to the nearest 1/100th of 1%) equivalent
to the rate determined by the applicable Purchaser pursuant to the following
formula:
Adjusted Eurodollar Rate
=                   LIBOR Rate              

1-LIBOR Reserve Percentage
on the first day of such Interest Accrual Period.
“Administrative Agent” shall mean Credit Suisse AG, New York Branch, and its
successors and assigns under the Note Funding Agreement.
“Administrative Agent-Related Persons” shall mean the Administrative Agent,
together with its Affiliates, and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and their respective Affiliates.
“Administrative Agent Fee” shall have the meaning set forth in the Fee Letter.
“Advance Rate” shall mean, with respect to the Borrowing Base Loans related to a
Borrowing Base Group, the applicable Advance Rate specified in the chart below:
Borrowing Base Loan Group        Applicable Advance Rate
FICO 599 and Less Loan Group                30%
FICO 600 to 649 Loan Group                50%
FICO 650 to 699 Loan Group                78%
FICO 700 to 749 Loan Group                94%
FICO 750 to 799 Loan Group                96%
FICO 800 Plus Loan Group                98%
No FICO Loan Group                    80%
Foreign Timeshare Loan Group                80%
“Adverse Claim” means any claim of ownership or any lien, security interest,
title retention, trust or other charge or encumbrance, or other type of
preferential arrangement having the effect or

2


KL2 2878899.10

--------------------------------------------------------------------------------



purpose of creating a lien or security interest, other than the interests
created under the Indenture in favor of the Indenture Trustee and the Secured
Parties.
“Affected Party” shall mean (i) any Alternate Purchaser, (ii) any Support Party,
(iii) any agent, administrator or manager of any Conduit, or (iv) any bank
holding company in respect of any of the foregoing.
“Affiliate” means any Person: (i) which directly or indirectly Controls, or is
Controlled by, or is under common Control with the affiliated Person; (ii) which
directly or indirectly beneficially owns or holds five percent (5%) or more of
the voting securities of the affiliated Person; or (iii) for which five percent
(5%) or more of the voting securities of which is directly or indirectly
beneficially owned or held by the affiliated Person.
“Aggregate Loan Balance” means the sum of the Loan Balances for all Borrowing
Base Loans.
“Allocated Commercial Paper” means commercial paper issued by or on behalf of a
Conduit if the proceeds thereof are used (or, in the case of a Defaulted
Borrowing Date, would have been used) to fund or maintain one or more
Borrowings.
“Alternate Purchaser” shall mean, with respect to a Conduit, each Purchaser
identified as an Alternate Purchaser for such Conduit on Schedule I to the Note
Funding Agreement or in the Joinder Supplement or Transfer Supplement pursuant
to which such Conduit became a party to the Note Funding Agreement, and any
permitted assignee thereof.
“Alternative Rate” means, for any Interest Accrual Period and a Purchaser, a
rate per annum equal to the Adjusted Eurodollar Rate; provided, however, that in
the case of (a) any Interest Accrual Period on or after the first day on which a
Committed Purchaser shall have notified the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for such Committed Purchaser to fund such
Borrowing at the sum of the applicable Usage Fee Rate per annum above the
Adjusted Eurodollar Rate (and such Committed Purchaser shall not have
subsequently notified the Administrative Agent that such circumstances no longer
exist), (b) any Interest Accrual Period of less than seven days, (c) the event
that the Adjusted Eurodollar Rate is not reasonably available to a Committed
Purchaser for such a Interest Accrual Period or does not adequately and fairly
reflect the cost to the related Committed Purchaser of funding such Borrowing,
or (d) any Interest Accrual Period as to which the related Borrowing will not be
funded by the issuance of commercial paper, as determined by a Committed
Purchaser (on behalf of a Conduit) no later than 12:00 noon (New York City time)
on the second Business Day preceding the first day of such Interest Accrual
Period, the “Alternative Rate” shall be a floating rate per annum equal to the
Bank Base Rate in effect on each day of such Interest Accrual Period; provided,
further, that a Committed Purchaser and the Issuer may agree in writing from
time to time upon a different “Alternative Rate” with respect to such Committed
Purchaser as agreed to between the Issuer and such Committed Purchaser.
“Amendment Closing Date” means February 5, 2015.

3


KL2 2878899.10

--------------------------------------------------------------------------------



“Amortization Event” shall exist and continue on and after a Determination Date
if any of the following shall occur:
(a)    a Warehouse Portfolio Performance Event; or
(b)    a Securitized Portfolio Performance Event; or
(c)    to the extent the Outstanding Note Balance is greater than zero, the
Gross Excess Spread Percentage for the related Due Period is less than 5.00%; or
(d)    an Event of Default occurs; or
(e)    a Servicer Event of Default occurs; or
(f)    if any Indebtedness of a Diamond Resorts Party should default and be
accelerated (unless waived by the holders of such debt);
(g)    at the end of the Rating Cure Period, the External Rating does not equal
the Implied Rating; or
(h)    the amount on deposit in the Reserve Account is less than the Reserve
Account Required Balance for any three consecutive Business Days.
“Applicable Review Period” shall have the meaning specified in Section 1.2(a) of
the Custodial Agreement.
“Approved Financial Institution” shall mean a federal or state-chartered
depository institution or trust company having a combined surplus and capital of
at least $100,000,000 and further having (a) commercial paper, short-term debt
obligations, or other short-term deposits that are rated at least “A-1” by S&P,
if the deposits are to be held in the account for 30 days or less, or (b) having
long-term unsecured debt obligations that are rated at least “AA” by S&P, if the
deposits are to be held in the account more than 30 days. Notwithstanding the
foregoing, if an account is held by an Approved Financial Institution, following
a downgrade, withdrawal, qualification, or suspension of such institution’s
rating, each account must promptly (and in any case within not more than 30
calendar days) be moved with written notice to the Indenture Trustee, to an
Approved Financial Institution.
“Assignee” shall have the meaning specified in Section 8.1(g) of the Note
Funding Agreement.
“Assignment” shall have the meaning specified in Section 8.1(g) of the Note
Funding Agreement.
“Association” means, with respect to each Resort, the related homeowners’
association.
“Assumption Date” shall have the meaning specified in Section 5.16(f) of the
Indenture.

4


KL2 2878899.10

--------------------------------------------------------------------------------



“Authorized Officer” means, with respect to any corporation, limited liability
company or partnership, the Chairman of the Board, the President, any Vice
President, the Secretary, the Treasurer, any Assistant Secretary, any Assistant
Treasurer, Managing Member and each other officer of such corporation or limited
liability company or the general partner of such partnership specifically
authorized in resolutions of the Board of Directors of such corporation or
managing member of such limited liability company to sign agreements,
instruments or other documents in connection with any Transaction Document on
behalf of such corporation, limited liability company or partnership, as the
case may be.
“Available Borrowing Amount” shall mean for any Funding Date, the lesser of (a)
the aggregate Available Commitments and (b) an amount equal to the Borrowing
Base less the Outstanding Note Balance.
“Available Commitment” shall mean, on any day for a Committed Purchaser, such
Committed Purchaser’s Commitment in effect on such day minus such Committed
Purchaser’s portion of the Outstanding Note Balance on such day.
“Available Funds” shall mean for any Payment Date, (A) all funds on deposit in
the Collection Account after making all transfers and deposits required from (i)
the Centralized Lockbox Account, (ii) the Seller or the Depositor, as the case
may be, pursuant to the Indenture, the Sale Agreement or the Purchase Agreement,
(iii) the Servicer pursuant to the Indenture (including any Retained Asset
Proceeds), (iv) the Reserve Account, (v) any payment received in respect of any
Hedge Agreement, and (vi) the Performance Guarantors in respect of the
Undertaking Agreement, plus (B) all investment earnings on funds on deposit in
the Collection Account from the immediately preceding Payment Date through such
Payment Date, less (C) amounts on deposit in the Collection Account related to
collections related to any Due Periods subsequent to the Due Period related to
such Payment Date.
“Back-Up Servicer” means Wells Fargo Bank, National Association and its
permitted successors and assigns, as provided in the Indenture.
“Back-Up Servicing Fee” means for any Payment Date, an amount equal to the
greater of (a) $2,500 and (b) the product of (x) one-twelfth of 0.016% and (y)
the Aggregate Loan Balance as of the first day of the related Due Period.
“Bank Base Rate” means a rate per annum equal to the greater of (i) the prime
rate of interest announced publicly by the Administrative Agent (or an
Affiliate) from time to time, changing when and as said prime rate changes (such
rate not necessarily being the lowest or best rate charged by the Administrative
Agent (or an Affiliate)) and (ii) the sum of (a) 1.5% and (b) the rate equal to
the Federal Funds Rate.
“Bankruptcy Code” means the federal Bankruptcy Code, as amended (Title 11 of the
United States Code).
“Benefit Plan” shall mean (a) an “employee benefit plan” as defined in Section
3(3) of ERISA that is subject to Title I of ERISA; (b) any “plan” as defined in
Section 4975(e)(1) of the

5


KL2 2878899.10

--------------------------------------------------------------------------------



Code that is subject to Section 4975 of the Code; (c) any entity whose
underlying assets include assets of an employee benefit plan or plan described
in (a) or (b) above by reason of such employee benefit plan’s or plan’s
investment in such entity; or (d) any other arrangement that is subject to
Similar Law.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrowing” shall mean a borrowing made by the Issuer pursuant to the terms and
conditions of the Indenture and the Note Funding Agreement.
“Borrowing Base” shall mean as of any date of determination, the lesser of (a)
the sum of the products of (i) the aggregate Loan Balance of each Borrowing Base
Loan Group minus its related Excluded Loan Group Balance and (ii) the applicable
Advance Rate; and (b) the sum of the products of (i) the aggregate Loan Balance
of each Borrowing Base Loan Group minus its related Excluded Loan Group Balance
and (ii) 88%. For purposes of calculating the Borrowing Base on a Funding Date,
the Loan Balance of a Borrowing Base Loan, the Aggregate Loan Balance and
Excluded Loan Balance shall be measured as of the last day of the Due Period
related to the immediately preceding Payment Date (or, with respect to the
Additional Timeshare Loans conveyed on such Funding Date or Timeshare Loans
conveyed during the same Due Period, the related Cut-off Date). For purposes of
calculating the Borrowing Base with respect to any Determination Date, the
aggregate Loan Balance of a Borrowing Base Loan Group, the Aggregate Loan
Balance and Excluded Loan Balance shall be measured as of the end of the related
Due Period (or, with respect to Additional Timeshare Loans conveyed on such
Funding Date or Timeshare Loans conveyed during the same Due Period, the related
Cut-off Date). All 30-day Plus Delinquent Loans, 60-day Plus Delinquent
Timeshare Loans and Defective Timeshare Loans shall be deemed to have a Loan
Balance of zero ($0) for purposes of this definition.
“Borrowing Base Loan Group” means any of the FICO 599 and Less Loan Group, FICO
600 to 649 Loan Group, FICO 650 to 699 Loan Group, FICO 700 to 749 Loan Group,
FICO 750 to 799 Loan Group, 800 Plus Loan Group, No FICO Loan Group or Foreign
Timeshare Loan Group.
“Borrowing Base Loans” shall mean, as of any date of determination, all
Timeshare Loans that are Eligible Timeshare Loans on such date and owned
directly by the Issuer and Granted to the Indenture Trustee pursuant to the
Indenture.
“Borrowing Certificate” means a certificate by an Authorized Officer of the
Issuer, substantially in the form of Exhibit E to the Note Funding Agreement,
setting forth, and certifying as to the accuracy of, the calculation of the
Available Borrowing Amount, including a calculation of each component thereof,
all in such detail as shall be reasonably satisfactory to each Purchaser.
“Borrowing Notice” shall have the meaning specified in Section 2.1(c) of the
Note Funding Agreement.
“Breakage Costs” shall mean, to the extent that on any CP Borrowing Payment Date
there exists a CP Excess Amount, an amount equal to the sum of (a) all interest
(at the applicable

6


KL2 2878899.10

--------------------------------------------------------------------------------



Commercial Paper Rate) that would have accrued (had such CP Borrowing Payment
Date not occurred) hereunder on such CP Excess Amount through and including the
Funding Maturity Date plus (b) any amounts required to be paid to unwind any
relevant Structured Hedge Agreements; provided, that such Conduit shall, on the
applicable Funding Maturity Date, make a payment to the Issuer in an amount
equal to the income (less the reasonable costs and expenses of obtaining such
income), if any, actually received by such Conduit from investing the CP Excess
Amount for the period from the CP Borrowing Payment Date until such Funding
Maturity Date.
“Business Day” means any day other than (i) a Saturday, a Sunday, or (ii) a day
on which banking institutions in New York City, the city in which the Servicer
is located, or the city in which the Corporate Trust Office is located, are
authorized or obligated by law or executive order to be closed.
“Cabo Developer” shall mean DPM Acquisition Mexico S. de R.L. de C.V.
“Capital Lease Obligations” of any person means the obligations of such person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Equivalents” means (a) marketable direct obligations issued by, or
guaranteed by, the government of the United States of America maturing within
one (1) year from the date of acquisition; (b) certificates of deposit, time
deposits, eurodollar time deposits or overnight bank deposits having maturities
of six months or less from the date of acquisition issued by any commercial bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia having combined capital and surplus of not less than
$500,000,000; (c) commercial paper of an issuer rated at the time of acquisition
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency and maturing within six months from the date
of acquisition; (d) repurchase obligations of any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of not more than 30
days with respect to securities issued or fully guaranteed or insured by the
United States of America; and (e) securities with maturities of one year or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at the time of acquisition at least A by S&P or P-1 by Moody’s.
“Centralized Lockbox Account” shall have the meaning specified in Section 5.2(a)
of the Indenture.
“Certified Translation Document” shall have the meaning specified in Section
1.2(c) of the Custodial Agreement.
“Change in Control” shall be deemed to have occurred if (a) any “person” (other
than a Permitted Holder) or “group” (within the meaning of Rule 13d-5 of the
Securities Exchange Act

7


KL2 2878899.10

--------------------------------------------------------------------------------



of 1934 as in effect on the date hereof) (other than any such group that
includes one or more Permitted Holders so long as, without giving effect to the
existence of such group or any other group, one or more Permitted Holders is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934 as in effect on the date hereof) or record owner of more than 50% of the
aggregate shares of voting capital stock held by such group) is or becomes,
directly or indirectly, the “beneficial owner” (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934 as in effect on the date hereof) or record
owner of, shares representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of Parent, (b) a
majority of the seats (other than vacant seats) on the board of directors of
Parent shall at any time be occupied by persons who were neither (i) nominated
by the board of directors of Parent nor (ii) appointed by directors so
nominated, (c) Parent shall cease to directly own, beneficially and of record,
100% of the issued and outstanding Equity Interests of Holdings or (d) any
change in control (or similar event, however denominated) with respect to
Parent, Holdings, Diamond Resorts Corporation or any Subsidiary shall occur
under and as defined in any indenture or agreement in respect of Material
Indebtedness to which Parent, Holdings, Diamond Resorts Corporation or any other
Subsidiary is a party.
“Closing Date” means November 3, 2008.
“Code” means the Internal Revenue Code of 1986, as amended from time to time and
any successor statute, together with the rules and regulations thereunder.
“Collateral” has the meaning specified therefor in the Collateral Documents.
“Collateral Certificate” means the collateral certificate to be executed and
delivered by the Issuer to the Administrative Agent in form and substance
satisfactory to the Administrative Agent, as it may be amended, supplemented or
otherwise modified from time to time in accordance with the terms and conditions
of the Transaction Documents.
“Collateral Documents” means the Indenture, the Deposit Account Control
Agreement, the Intercreditor Agreement, and all other instruments, documents and
agreements delivered in order to grant to the Indenture Trustee a Lien on the
Trust Estate as security for the Notes.
“Collection” shall mean a trust arrangement by which a Collection Developer
transfers legal title to deeded fee simple or leasehold interests in Units at a
Resort to either (a) a Collection Trustee or Collection Association pursuant to
a Collection Trust Agreement or (b) in the case of the Cabo Azul Collection, a
Mexican land trust. For purposes of the Transaction Documents and Timeshare
Loans, each of Diamond Resorts U.S. Collection, Diamond Resorts Hawaii
Collection, Diamond Resorts California Collection, Premiere Vacation Collection
and Cabo Azul Collection is a “Collection”. Subject to the written approval of
the Administrative Agent, the definition of “Collection” may be expanded to
include future Collections formed by Diamond Resorts Corporation or its
affiliates.
“Collection Account” means the account established and maintained by the
Indenture Trustee pursuant to Section 3.2(a) of the Indenture.

8


KL2 2878899.10

--------------------------------------------------------------------------------



“Collection Association” shall mean any of (i) Diamond Resorts U.S. Collection
Members Association, Inc., Diamond Resorts Hawaii Collection Members
Association, Inc., Diamond Resorts California Collection Members Association,
Inc. and Premiere Vacation Collection Owners Association, Inc. or (ii) any
similar entity related to a new Collection approved by the Administrative Agent.
“Collection Developer” means (i) Diamond Resorts U.S. Collection Development,
LLC, Diamond Resorts Hawaii Collection Development, LLC, Diamond Resorts
California Collection Development, LLC, Diamond Resorts Premiere Vacation
Collection Development, LLC or the Cabo Developer, or (ii) any similar entity
related to a new Collection approved by the Administrative Agent.
“Collection Policy” means the collection policy and practices of the initial
Servicer in effect on the Amendment Closing Date (as may be amended from time to
time as permitted by the Transaction Documents) and attached as Exhibit C to the
Indenture, and for any successor Servicer means the collection policy and
practices of such successor in effect on the date which it commences servicing,
which collection policy and practices of the initial Servicer and any successor
Servicer shall include a policy to determine when a Timeshare Loan should be
written-off as uncollectible.
“Collection Reports” shall have the meaning specified in Section 5.16(b) of the
Indenture.
“Collection Trust Agreement” shall mean each trust agreement by and among the
Collection Trustee and the related Collection Developer and Collection
Association.
“Collection Trustee” shall mean First American Trust, FSB, a federal savings
bank or any similar entity related to a new Collection approved by the
Administrative Agent.
“Commercial Paper Rate” means for any Interest Accrual Period and any Purchaser,
the per annum rate equivalent to the weighted average of the per annum rates
which may be paid or are payable by such Purchaser from time to time as interest
on or otherwise (by means of hedge agreements or otherwise) in respect of such
Purchaser’s issuance of commercial paper that are allocated in whole or in part
by or on behalf of such Purchaser to fund the Notes during such Interest Accrual
Period, as determined by or on behalf of such Purchaser, which rates shall
reflect and give effect to the commissions of placement agents and dealers in
respect of the related commercial paper notes and to net payments owned or
received by such Purchaser under any hedge agreements entered into by such
Purchaser in connection with such allocated commercial paper; provided, however,
that if any rate in connection with the issuance of commercial paper is a
discount rate, then such rate shall be the rate resulting from converting such
discount rate to an interest‑bearing equivalent rate per annum; provided,
further, that the Commercial Paper Rate shall not be less than 0.50% per annum.
The Commercial Paper Rate shall be adjusted to take into account all Breakage
Costs or costs, if any, specified in the Note Funding Agreement incurred by such
Purchaser during the relevant Interest Accrual Periods.
“Committed Purchaser” shall mean any Alternate Purchaser or any Non-Conduit
Committed Purchaser.

9


KL2 2878899.10

--------------------------------------------------------------------------------



“Commitment” shall mean with respect to any Committed Purchaser, the maximum
amount of such Committed Purchaser’s commitment to make advances to the Issuer
as set forth in Schedule I to the Note Funding Agreement or in the Joinder
Supplement or Transfer Supplement by which such Purchaser became a party to the
Note Funding Agreement, as may be increased or reduced from time to time in
accordance with the Note Funding Agreement. If any Purchaser shall become a
Non-Extending Purchaser, its Commitment shall be reduced to zero.
“Commitment Expiration Date” shall be April 10, 2017 or such date as may be
extended in accordance with the Note Funding Agreement.
“Commitment Fee” shall have the meaning set forth in the Fee Letter.
“Commitment Percentage” shall mean with respect to a Committed Purchaser, such
Purchaser’s Commitment as a percentage of all Commitments.
“Conduit” shall mean any commercial paper conduit identified as a Conduit on
Schedule I to the Note Funding Agreement or in the Joinder Supplement or
Transfer Supplement by which such Conduit became a party to the Note Funding
Agreement, and any permitted assignee thereof.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus
(a)
without duplication and to the extent deducted (or not included) in determining
such Consolidated Net Income, the sum of

(i)
consolidated interest expense for such period (excluding interest expense in
respect of Indebtedness under a Receivables Securitization),

(ii)
consolidated income tax expense for such period,

(iii)
all amounts attributable to depreciation and amortization for such period,

(iv)
to the extent deducted in determining such Consolidated Net Income but not paid
in cash during such period, all expenses during such period attributable to the
sale of Timeshare Interests,

(v)
the aggregate amount of non-cash deferred financing expenses, loan origination
costs and amortization of portfolio discount for such period,

(vi)
loss on extinguishment of debt for such period,

(vii)
any other non-recurring expenses or payments,

(viii)
any other non-cash charges (other than to the extent representing accruals for
cash expenses in any future period for such period),

(ix)
any extraordinary charges determined in accordance with GAAP and non-recurring
expenses or payments in any four consecutive fiscal quarter period; provided
that such charges, expenses and payments shall be limited solely to (A)
extraordinary charges as determined in accordance with GAAP, (B) non-cash
charges arising from the write down or impairment of assets, (C) costs
associated with the discontinuance of a significant operating unit or a
significant portion of the business or (D) non-cash charges arising from changes
in accounting principles,

(x)
stock based compensation for such period,


10


KL2 2878899.10

--------------------------------------------------------------------------------



(xi)
any non-cash charges attributable to the FLRX Judgment or any Permitted FLRX
Settlement, and

(xii)
all expenses or costs related to the operations of any Unrestricted Subsidiaries
for such period,

(b)
and minus (b) without duplication

(i)
all cash payments made during such period on account of fees, reserves,
restructuring charges and other non-cash charges added to Consolidated Net
Income pursuant to clauses (a)(vii) and (a)(xii) above in a previous period,

(ii)
to the extent not deducted in determining Consolidated Net Income for such
period, all cash payments made during such period in respect of expenses
attributable to the sale of Timeshare Interests,

(iii)
to the extent included in determining such Consolidated Net Income, any
extraordinary gains and all non-cash items of income for such period, all
determined on a consolidated basis in accordance with GAAP,

(iv)
to the extent not deducted in determining Consolidated Net Income for such
period (or reflected in any previous non-cash charge referred to in clause
(a)(xii) above), all cash payments made during such period attributable to the
FLRX Judgment or any Permitted FLRX Settlement, and

(v)
to the extent included in determining such Consolidated Net Income, all revenue
during such period attributable to any Unrestricted Subsidiaries.

“Consolidated Interest Expense” means, shall mean, for any period, the excess of
(a) the sum (without duplication) of (i) the interest expense (including imputed
interest expense in respect of Capital Lease Obligations, but excluding, to the
extent otherwise included therein, interest expense in respect of Indebtedness
under a Receivables Securitization, or interest expense relating to an
Unrestricted Subsidiary) of Parent and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP, (ii) any interest
accrued during such period in respect of Indebtedness of Parent or any of its
Subsidiaries that is required to be capitalized rather than included in
consolidated interest expense for such period in accordance with GAAP, plus
(iii) any cash payments made during such period in respect of obligations
referred to in clause (b)(iii) below that were amortized in a previous period,
minus (b) the sum of (i) interest income of Parent and its Subsidiaries for such
period (excluding interest income attributable to Diamond Timeshare
Receivables), determined on a consolidated basis in accordance with GAAP, (ii)
to the extent included in such consolidated interest expense for such period,
non-cash amounts attributable to amortization of financing costs paid in a
previous period, plus (iii) to the extent included in such consolidated interest
expense for such period, non-cash amounts attributable to amortization of debt
discounts. For purposes of the foregoing, Consolidated Interest Expense shall be
determined after giving effect to any net payments made or received by Parent or
any of its Subsidiaries with respect to interest rate Hedge Agreements.
“Consolidated Net Income” means, for any period, the net income or loss of
Parent and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded:
(i)the income of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by the Subsidiary of that income is not

11


KL2 2878899.10

--------------------------------------------------------------------------------



at the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such Subsidiary,
(ii)the income or loss of any person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with Parent or any of its
Subsidiaries or the date that such person’s assets are acquired by Parent or any
of its Subsidiaries,
(iii)the cumulative effect of any changes in accounting principles,
(iv)the income of any person in which any other person (other than Parent or any
wholly owned Subsidiary of Parent or any director holding qualifying shares in
accordance with applicable law) has a joint interest, except to the extent of
the amount of dividends or other distributions actually paid to Parent or a
wholly owned Subsidiary of Parent by such person during such period, and
(v)any gains attributable to sales of assets out of the ordinary course of
business.
“Continued Errors” shall have the meaning specified in Section 5.16(f)(i) of the
Indenture.
“Contribution and Assignment Agreement” shall mean that certain Contribution and
Assignment Agreement by and between Diamond Resorts Corporation and the Seller.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
“Conveyed Timeshare Property” shall have the meaning specified in Section 2(a)
of the Sale Agreement.
“Corporate Trust Office” means the office of the Indenture Trustee, which office
is at the address set forth in Section 13.2 of the Indenture.
“CP Borrowing Payment Date” means any day (including but not limited to a day
that principal is due) all or any portion of any Borrowing held by a Conduit is
repaid or prepaid.
“CP Excess Amount” means the amount by which the principal amount of a repayment
or prepayment or purchase is in excess of the principal component of Allocated
Commercial Paper of such Conduit which matures on the related CP Borrowing
Payment Date.
“Current Outstanding Amount” means $0.
“Custodial Agreement” means that certain Fifth Amended and Restated Custodial
Agreement, dated as of January 30, 2015, by and among the Custodian, the
Indenture Trustee, the Servicer, the Issuer and the Administrative Agent, as
amended, restated or otherwise modified from time to time in accordance with
their terms thereof.
“Custodial Delivery Failure” shall have the meaning specified in Section 2.5 of
the Custodial Agreement.

12


KL2 2878899.10

--------------------------------------------------------------------------------



“Custodial Fees” means the fees provided in the Custodial Agreement to the
Custodian for its services thereunder.
“Custodian” means Wells Fargo Bank, National Association, or its permitted
successors and assigns.
“Custodian Loan Transmission” shall mean in the case of each Timeshare Loan, a
weekly (or as needed) transmission containing the following information to be
delivered electronically by the Custodian to the Administrative Agent pursuant
to the Custodial Agreement: the Obligor’s name, codes indicating Material
Exceptions, if any, written descriptions of such Material Exceptions, the Resort
code, the Servicer Identification number, the property address of the Obligor,
the original loan amount and the interest rate for the Timeshare Loan. The
Custodian shall incorporate all current data provided by any Performance
Guarantor to the Custodian into the Custodian Loan Transmission.
“Cut-Off Date” shall mean (a) with respect to a Timeshare Loan (other than an
Additional Timeshare Loan), the date specified in the Schedule of Timeshare
Loans as the date after which all subsequent Collections related to such
Timeshare Loans are sold by the Seller to the Depositor and by the Depositor to
the Issuer and (b) with respect to an Additional Timeshare Loan, the date
specified as such in the Additional Timeshare Loan Supplement.
“Cut-Off Date Loan Balance” means the Loan Balance of a Timeshare Loan on the
related Cut-Off Date.
“Declaration” means the declaration in furtherance of a plan for subjecting a
Resort or a Collection to a timeshare form of ownership, which declaration
contains covenants, restrictions, easements, charges, liens and including,
without limitation, provisions regarding the identification of Timeshare
Interest and the common areas and the regulation and governance of the real
property comprising such Resort or such Collection as a timeshare regime.
“Default” means an event which, but for the passage of time or the giving of
notice or both, would constitute an Event of Default, Servicer Event of Default
or Amortization Event.
“Default Rate” means, with respect to the Notes, 2.00%.
“Default Level” for any due period is equal to the sum of the loan balances of
all Timeshare Loans in the Securitized Portfolio or Warehouse Portfolio, as the
case may be, that are 181 days or more delinquent and otherwise meets the
definition of “60-day Plus Delinquent Loan” herein (other than, in the case of
the Warehouse Portfolio, 60-day Plus Delinquent Loans for which DFHC has
exercised its option to repurchase or substitute pursuant to Section 6(b) of the
Sale Agreement) divided by the aggregate loan balance of all Timeshare Loans in
the Securitized Portfolio or Warehouse Portfolio, as applicable.
“Defaulted Borrowing Date” shall have the meaning specified in Section 6.5 of
the Note Funding Agreement.

13


KL2 2878899.10

--------------------------------------------------------------------------------



“Defective Timeshare Loan” means any Timeshare Loan for which the Seller or the
Depositor has breached a representation and warranty and has not cured,
repurchased or replaced in accordance with the Purchase Agreement or the Sale
Agreement.
“Delinquency Level” for any due period is equal to the sum of the loan balances
of the Securitized Portfolio or Warehouse Portfolio, as the case may be, that
are more than 60 days but less than 181 days delinquent divided by the aggregate
loan balance of all Timeshare Loans in the Securitized Portfolio or Warehouse
Portfolio, as applicable.
“Delivery Date” shall have the meaning specified in Section 1.1(b) of the
Custodian Agreement.
“Deposit Account” means a “deposit account” within the meaning of Section 9
102(a)(29) of the UCC.
“Deposit Account Control Agreement” means a deposit account control agreement
for a lockbox account (including the Centralized Lockbox Account), as it may be
amended, supplemented or otherwise modified from time to time.
“Depositor” means Diamond Resorts Depositor 2008 LLC, a Delaware limited
liability company.
“Determination Date” shall mean, with respect to any Payment Date, the fourth
Business Day prior to such Payment Date.
“DFHC” means Diamond Resorts Finance Holding Company, a Delaware corporation.
“DFS” means Diamond Resorts Financial Services, Inc., a Nevada corporation.
“DHC” shall mean Diamond Resorts Developer and Sales Holding Company, a Delaware
corporation.
“DHC Subsidiary Distribution and Assignment Agreement” shall mean each
distribution and assignment agreement by and between DHC and a DHC Subsidiary
Loan Owner.
“DHC Subsidiary Loan Owner” shall mean Diamond Resorts U.S. Collection
Development, LLC, Diamond Resorts Hawaii Collection Development, LLC and Diamond
Resorts California Collection Development, LLC.
“Diamond Marketing and Sales Percentage” shall equal the average of the selling
and marketing expenses as a percentage of total Timeshare Interest sales as
reported by Diamond Resorts, over the last four quarters; provided that if such
quarter is a quarter ending on December 31, the Diamond Marketing and Sales
Percentage will be based on the selling and marketing expenses for the most
recent year.
“Diamond Resorts Corporation” means Diamond Resorts Corporation, a Maryland
corporation.

14


KL2 2878899.10

--------------------------------------------------------------------------------



“Diamond Resorts Entity” means each Diamond Resorts Party, each Collection
Developer and their respective Affiliates.
“Diamond Resorts Marketing and Sales Percentage” shall equal the average of the
selling and marketing expenses as a percentage of total Timeshare Interest sales
as reported by Diamond Resorts Corporation, over the last four quarters;
provided that if such quarter is a quarter ending on December 31, the Diamond
Resorts Marketing and Sales Percentage will be based on the selling and
marketing expenses for the most recent year.
“Diamond Resorts Party” means each of the Issuer, the Seller, the Depositor, the
Servicer, each Subsidiary Loan Owner and each Performance Guarantor.
“Diamond Resorts Subsidiary Distribution and Assignment Agreement” shall mean
each distribution and assignment agreement by and between Diamond Resorts
Corporation and a Diamond Resorts Subsidiary Loan Owner.
“Diamond Resorts Subsidiary Loan Owner” shall mean DHC.
“Diamond Timeshare Receivables” shall mean timeshare receivables originated by,
contributed or otherwise owned by Holdings, Diamond Resorts Corporation or any
other Subsidiary.
“Direct Obligations” means direct obligations of, and obligations fully
guaranteed as to timely payment of principal and interest by, the United States
of America or any agency or instrumentality of the United States of America the
obligations of which are backed by the full faith and credit of the United
States of America.
“Distribution and Assignment Agreement” shall mean, as the context requires, any
of the DHC Subsidiary Distribution and Assignment Agreement or the Diamond
Resorts Subsidiary Distribution and Assignment Agreement.
“Domestic Obligor” shall mean all Obligors who are not Foreign Obligors.
“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.
“Due Period” means with respect to any Payment Date, the immediately preceding
calendar month.
“Eligible Bank Account” means a segregated account held for the benefit of the
Secured Parties which may be an account maintained with the Indenture Trustee,
which is either: (i) maintained with a depository institution or trust company
whose long-term unsecured debt obligations are rated at least A by S&P, A2 by
Moody’s and A by Fitch and whose short-term unsecured obligations are rated at
least A-1 by S&P, P-1 by Moody’s and F-1 by Fitch; or (ii) a trust account or
similar account maintained at the corporate trust department and in the name of
the Indenture Trustee.
“Eligible Investments” means one or more of the following obligations or
securities:

15


KL2 2878899.10

--------------------------------------------------------------------------------



(a)Direct Obligations;
(b)federal funds, or demand and time deposits in, certificates of deposit of, or
bankers’ acceptances issued by, any depository institution or trust company
(including U.S. subsidiaries of foreign depositories and the Indenture Trustee
or any agent of the Indenture Trustee, acting in its respective commercial
capacity) incorporated under the laws of the United States of America or any
state thereof and subject to supervision and examination by federal or state
banking authorities, so long as at the time of investment, the commercial paper
or other short-term unsecured debt obligations or long‑term unsecured debt
obligations of such depository institution or trust company have been rated by
each Rating Agency in its highest short-term rating category or one of its two
highest long-term rating categories;
(c)securities bearing interest or sold at a discount issued by any corporation
incorporated under the laws of the United States of America or any state thereof
which has a short-term unsecured debt rating from each Rating Agency, at the
time of investment at least equal to the highest short-term unsecured debt
ratings of each Rating Agency, provided, however, that securities issued by any
particular corporation will not be Eligible Investments to the extent that
investment therein will cause the then outstanding principal amount of
securities issued by such corporation and held as part of the Trust Estate to
exceed 20% of the sum of the aggregate Outstanding Note Balance and the
aggregate principal amount of all Eligible Investments in the Collection
Account, provided, further, that such securities will not be Eligible
Investments if they are published as being under review with negative
implications from any Rating Agency;
(d)commercial paper (including both non interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than 180 days after the date of issuance thereof) rated by each Rating
Agency in its highest short-term ratings; and
(e)any other demand, money market fund, common trust estate or time deposit or
obligation, or interest-bearing or other security or investment (including those
managed or advised by the Indenture Trustee or an Affiliate thereof): rated in
the highest rating category by each Rating Agency. Such investments in this
subsection (f) may include money market mutual funds or common trust estates,
including any other fund for which the Indenture Trustee or an Affiliate thereof
serves as an investment advisor, administrator, shareholder servicing agent,
and/or custodian or sub-custodian, notwithstanding that (x) the Indenture
Trustee or an Affiliate thereof charges and collects fees and expenses from such
funds for services rendered, (y) the Indenture Trustee or an Affiliate thereof
charges and collects fees and expenses for services rendered pursuant to the
Indenture, and (z) services performed for such funds and pursuant to this
Indenture may converge at any time;
provided, however, that (1) any such Eligible Investment must be money-market or
other relatively risk-free instruments without options and with maturities no
later than the Business Day prior to the expected Payment Date; and provided
further, however, that no such instrument shall be an Eligible Investment if
such instrument (i) evidences either (x) a right to receive only interest
payments with respect to the obligations underlying such instrument or (y) both
principal and interest payments derived from obligations underlying such
instrument and the principal and interest payments with respect to such
instrument provide a yield to maturity of greater than 120% of the yield to
maturity at par of such underlying obligations, and (ii) is purchased at a price
in excess of par. Any Eligible Investment may be made by or through the
Indenture Trustee or an affiliate of the Indenture Trustee.

16


KL2 2878899.10

--------------------------------------------------------------------------------



“Eligible Timeshare Loan” means a Timeshare Loan conforming to each of the
representations and warranties set forth in Schedule I to the Sale Agreement as
of the Funding Date, Transfer Date or, with respect to a Determination Date (and
any related Payment Date), the last day of the Due Period, as the case may be.
30-day Plus Delinquent Loans, 60-day Plus Delinquent Loans and Defective
Timeshare Loans are not, as of any date of determination, Eligible Timeshare
Loans.
“Embargoed Person” means any Person subject to trade restrictions under U.S.
law, including, but not limited to, the International Emergency Economic Powers
Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. I
et seq., and any executive orders or regulations promulgated thereunder with the
result that the investment in any Diamond Resorts Entity (whether directly or
indirectly), is prohibited by law or the Notes issued by the Issuer are in
violation of law.
“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws may
be amended or otherwise modified from time to time, and any other present or
future Federal, state, local or foreign statute, law, code, ordinance, rule,
regulation, order, judgment, decree, injunction, notice, permit, license or
other binding determination of any Governmental Authority imposing liability or
establishing standards of conduct relating to protection of the environment,
preservation or reclamation of natural resources, the presence, management or
Release of Hazardous Materials or to health and safety matters.
“Environmental Liability” shall means all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non compliance with any Environmental Law, (b)
the generation, use, handling, transportation, storage, treatment or disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equity Interests” mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.
“Equity Issuance” shall mean any issuance or sale by Parent or any of its
Subsidiaries of any Equity Interests of Parent or any such Subsidiary, as
applicable, except in each case for (a) any issuance or sale to Parent or any of
its Subsidiaries and (b) any issuance of directors qualifying shares.

17


KL2 2878899.10

--------------------------------------------------------------------------------



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and any successor statute, together with the rules and
regulations thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with Parent, Holdings or Diamond Resorts Corporation is treated as a
single employer under Sections 414(b), (c), (m) or (o) of the Code or solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to an Plan (other than
an event for which the 30-day notice period is waived), (b) the failure by any
Plan to satisfy the minimum funding standard (within the meaning of Section 412
of the Code or Section 302 of ERISA) applicable to such Plan, in each case
whether or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) the incurrence by Parent, Holdings or
Diamond Resorts Corporation or any of their ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan or the
withdrawal or partial withdrawal of Parent, Holdings or Diamond Resorts
Corporation or any of their ERISA Affiliates from any Plan or Multiemployer
Plan, (e) the receipt by Parent, Holdings or Diamond Resorts Corporation or any
of their ERISA Affiliates from the PBGC or a plan administrator of any notice
relating to the intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan, (f) a determination that any Plan is, or is expected to
be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or Section
430(i)(4) of the Code), (g) the receipt by Parent, Holdings or Diamond Resorts
Corporation or any of their ERISA Affiliates of any notice, or the receipt by
any Multiemployer Plan from Parent, Holdings or Diamond Resorts Corporation or
any of their ERISA Affiliates of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be in endangered or critical status within the meaning of Section
305 of ERISA, (h) the occurrence of a “prohibited transaction” with respect to
which Parent, Holdings or Diamond Resorts Corporation or any of the Subsidiaries
is a “disqualified person” (within the meaning of Section 4975 of the Code) or
with respect to which Parent, Holdings or Diamond Resorts Corporation or any
such Subsidiary could otherwise be liable, (i) any Foreign Benefit Event or (j)
any other event or condition with respect to a Plan or Multiemployer Plan that
could result in liability of Parent, Holdings or Diamond Resorts Corporation or
any other Subsidiary.
“Erroneous Payee” shall have the meaning specified in Section 5.2(c) of the
Indenture.
“Errors” shall have the meaning specified in Section 5.16(f)(i) of the
Indenture.
“Event of Default” means any one of the following events:
(f)without regard to Available Funds, default in the making of Interest
Distribution Amounts, Principal Distribution Amounts, any fees due the
Administrative Agent or any Purchaser, or any other payments or deposits
required by the Indenture or the Note Funding Agreement when such become due and
payable, and continuance of such default for three Business Days;

18


KL2 2878899.10

--------------------------------------------------------------------------------



(g)a failure to comply with the Hedge Requirement and such failure shall
continue for 15 days;
(h)a default in the performance of, or the breach of any covenant of a Diamond
Resorts Entity in the Indenture or other Transaction Document (other than a
covenant dealing with a default in the performance of which, or the breach of
which, is specifically dealt with elsewhere in this definition of Event of
Default) and the continuance of such default or breach for a period of 30 days
(or, if the defaulting party shall have provided evidence satisfactory to the
Administrative Agent at its sole discretion (1) that such breach cannot be cured
in the 30-day period, (2) that such breach can be cured within an additional
30-day period and (3) that it is diligently pursuing a cure, then 60 days) after
the earlier of (x) such Diamond Resorts Entity first acquiring knowledge
thereof, and (y) the Indenture Trustee’s, the Administrative Agent’s or any
Purchaser’s giving written notice thereof to the Issuer; provided, however, that
if such default or breach is in respect of a breach that cannot be cured, there
shall be no grace period whatsoever; provided, further, that there shall be no
grace period for (i) the Issuer’s breach of the covenant set forth in Section
8.6(b) of the Indenture or (ii) the Servicer’s breach of the covenants set forth
in Sections 5.3(l) and 5.3(m) of the Indenture; or
(i)if any representation or warranty of a Diamond Resorts Entity made in the
Indenture or other Transaction Document shall prove to be incorrect in any
material respect as of the time when the same shall have been made, and such
breach is not remedied within 30 days (or, if the defaulting party shall have
provided evidence satisfactory to the Administrative Agent (1) that such
representation or warranty cannot be cured in the 30-day period, (2) that such
representation or warranty can be cured within an additional 30-day period and
(3) that it is diligently pursuing a cure, then 60 days) after the earlier of
(x) such Diamond Resorts Entity first acquiring knowledge thereof, and (y) the
Indenture Trustee’s, the Administrative Agent’s or any Purchaser’s giving
written notice thereof to the Issuer; provided, however, if such breach is in
respect of a representation or warranty that cannot be cured, there shall be no
grace period whatsoever; or
(j)the entry by a court having jurisdiction over a Diamond Resorts Entity of (i)
a decree or order for relief in respect of such Diamond Resorts Entity in an
involuntary case or proceeding under any applicable federal or state bankruptcy,
insolvency, reorganization, or other similar law or (ii) a decree or order
adjudging such Diamond Resorts Entity as a bankrupt or insolvent, or approving
as properly filed a petition seeking reorganization, arrangement, adjustment, or
composition of or in respect of such Diamond Resorts Entity under any applicable
federal or state law, or appointing a custodian, receiver, liquidator, assignee,
trustee, sequestrator, or other similar official of such Diamond Resorts Entity,
or of any substantial part of its property, or ordering the winding up or
liquidation of its affairs, and the continuance of any such decree or order for
relief or any such other decree or order unstayed and in effect for a period of
30 consecutive days; or
(k)the commencement by a Diamond Resorts Entity of a voluntary case or
proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization, or other similar law or of any other case or proceeding to be
adjudicated as a bankrupt or insolvent, or the consent by either to the entry of
a decree or order for relief in respect of such Diamond Resorts Entity in an
involuntary case or proceeding under any applicable federal or state bankruptcy,
insolvency, reorganization, or other similar law or to the commencement of any
bankruptcy or insolvency case or proceeding against it, or the filing by it of a
petition or answer or consent seeking reorganization or relief under any
applicable federal or state law, or the consent by it to the filing of such
petition or to the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee,

19


KL2 2878899.10

--------------------------------------------------------------------------------



sequestrator, or similar official of such Diamond Resorts Entity or of any
substantial part of its property, or the making by it of an assignment for the
benefit of creditors, or such Diamond Resorts Entity’s failure to pay its debts
generally as they become due, or the taking of corporate action by such Diamond
Resorts Entity in furtherance of any such action; or
(l)any provision of any Transaction Document shall at any time for any reason
(other than pursuant to the express terms thereof) cease to be valid and binding
on or enforceable against any party intended to be a party thereto, or the
validity or enforceability thereof shall be contested by any party thereto or a
proceeding shall be commenced by any party seeking to establish the invalidity
or unenforceability thereof or, any party shall deny in writing that it has any
liability or obligation purported to be created under any Transaction Document;
or
(m)the impairment of the validity of any security interest of the Indenture
Trustee in the Trust Estate in any material respect, except as expressly
permitted under the Transaction Documents, or the creation of any material
encumbrance on or with respect to the Trust Estate or any portion thereof not
otherwise permitted; or
(n)the Issuer becoming subject to registration as an “investment company” under
the Investment Company Act of 1940, as amended; or
(o)the Servicer has been terminated following a Servicer Event of Default and a
successor Servicer has not been appointed or such appointment has not been
accepted within 20 days of the date of termination specified in the termination
notice; or
(p)a Change of Control shall have occurred; or
(q)any Collection or Collection Association shall incur any indebtedness (other
than trade debt in the ordinary course); or
(r)one or more judgments shall be rendered against a Diamond Resorts Entity or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to levy upon assets or
properties of such Diamond Resorts Entity to enforce any such judgment and such
judgment either (A) is for the payment of money in an aggregate amount in excess
of $20,000,000 (excluding amounts (1) covered by insurance from a credit worthy
insurance carrier that is not an Affiliate of Parent and has been advised of the
claim and has not disclaimed coverage or (2) covered by an indemnity agreement
with a credit worthy indemnitor that is, and upon terms that are, reasonably
acceptable to the Administrative Agent, and to the extent such indemnitor has
been advised of the claim and has not disclaimed that such claim is
indemnifiable) or (B) is for injunctive relief and could reasonably be expected
to result in a Material Adverse Effect; or
(s)an ERISA Event shall have occurred that, in the opinion of the Required
Purchasers, when taken together with all other such ERISA Events, could
reasonably be expected to result in liability of Parent, Holdings, Diamond
Resorts Corporation and their ERISA Affiliates in an aggregate amount exceeding
$10,000,000; or
(t)an event or development occurs which has or is reasonably likely to have a
Material Adverse Effect and the Administrative Agent has given notice to the
Issuer; or
(u)there occurs an “Event of Default” under the Senior Secured Credit Facility,
as defined thereunder; or
(v)there occurs an event under any future credit agreement similar in nature to
the Senior Secured Credit Facility that is an “Event of Default” as defined
thereunder, or, if such term is not defined thereunder, an event as defined
using a term similar to “Event of Default”; or

20


KL2 2878899.10

--------------------------------------------------------------------------------



(w)the Outstanding Note Balance exceeds the Borrowing Base as of the related
Payment Date and the Issuer fails to either (i) pay in full an amount of
principal on the Notes equal to such excess or (ii) pledge additional Timeshare
Loans such that the Outstanding Note Balance does not exceed the Borrowing Base.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar Federal statute, and the rules and regulations of the SEC thereunder,
all as the same shall be in effect at the time.
“Excluded Loan Balance” as of any date of determination means with respect to a
Borrowing Base Loan Group:
(i)the amount by which the principal balance of all Borrowing Base Loans in such
Borrowing Base Loan Group for which the related Obligor is a Foreign Obligor
exceeds 7% of the aggregate Loan Balance of all Borrowing Base Loan in such
Borrowing Base Loan Group; plus
(ii)the amount by which the principal balance of all Borrowing Base Loans in
such Borrowing Base Loan Group for which the related Obligor (that is not a
Foreign Obligor) does not have a FICO score exceeds 3% of the aggregate Loan
Balance of all Borrowing Base Loans in such Borrowing Base Loan Group; plus
(iii)the principal balance of all Borrowing Base Loans in such Borrowing Base
Loan Group for which the related Obligor Note term is greater than 120 months;
plus
(iv)the principal balance of all Borrowing Base Loans in such Borrowing Base
Loan Group for which the related Obligor has a FICO score less than 550; plus
(v)the amount by which the principal balance of all Borrowing Base Loans in such
Borrowing Base Loan Group for which the related Obligor has a FICO score less
than 600 exceeds 5% of the aggregate Loan Balance of all Borrowing Base Loans in
such Borrowing Base Loan Group; plus
(vi)the amount by which the principal balance of all Borrowing Base Loans in
such Borrowing Base Loan Group for which the related Obligor has a FICO score
less than 650 exceeds 25% of the aggregate Loan Balance of all Borrowing Base
Loans in such Borrowing Base Loan Group; plus
(vii)the amount by which the principal balance of all Borrowing Base Loans in
such Borrowing Base Loan Group for which the related Obligor has a FICO score
less than 700 exceeds 50% of the aggregate Loan Balance of all Borrowing Base
Loans in such Borrowing Base Loan Group; plus
(viii)the amount by which the principal balance of all Borrowing Base Loans in
such Borrowing Base Loan Group for which the related Obligor is a resident of
California exceeds 50% of the aggregate Loan Balance of all Borrowing Base Loans
in such Borrowing Base Loan Group; plus
(ix)the amount by which the principal balance of all Borrowing Base Loans in
such Borrowing Base Loan Group for which the related Obligor is a resident of
Arizona exceeds 17.5% of the aggregate Loan Balance of all Borrowing Base Loans
in such Borrowing Base Loan Group; plus
(x)the amount by which the principal balance of all Borrowing Base Loans in such
Borrowing Base Loan Group for which the related Obligor is a resident of Florida

21


KL2 2878899.10

--------------------------------------------------------------------------------



exceeds 12.5% of the aggregate Loan Balance of all Borrowing Base Loans in such
Borrowing Base Loan Group; plus
(xi)the amount by which the principal balance of all Borrowing Base Loans in
such Borrowing Base Loan Group related to the Cabo Azul Collection exceeds 10%
of the aggregate Loan Balance of all Borrowing Base Loans in such Borrowing Base
Loan Group; plus
(xii)for any state of the United States (other than Arizona, California or
Florida) the amount by which the principal balance of all Borrowing Base Loans
in such Borrowing Base Loan Group for which the related Obligor is a resident of
such state exceeds 7.5% of the aggregate Loan Balance of all Borrowing Base
Loans in such Borrowing Base Loan Group.
“Excluded Loan Group Balance” means for any Borrowing Base Loan Group, an amount
equal to the Excluded Loan Balance multiplied by a fraction, the numerator of
which is the aggregate Loan Balance of Borrowing Base Loans in such Borrowing
Base Loan Group and the denominator of which is the Aggregate Loan Balance of
the Borrowing Base Loans.
“Excluded Taxes” shall have the meaning specified in Section 6.3 of the Note
Funding Agreement.
“Extension Notice Deadline” shall have the meaning specified in Section 2.2(d)
of the Note Funding Agreement.
“External Rating” shall have the meaning specified in Section 5.1(hh) of the
Note Funding Agreement.
“Facility Termination Date” shall mean the earliest of (i) the Commitment
Expiration Date, (ii) the date of any termination of the Commitments by the
Issuer pursuant to Section 2.2(a) of the Note Funding Agreement or (iii) the
date the Notes are accelerated as a result of an Event of Default.
“FATCA” shall mean Sections 1471 through 1474 of the Code, any current or future
Treasury Regulations promulgated thereunder, or official interpretations
thereof, and any agreements entered into pursuant to Section 1471(b) of the
Code.
“FATCA Withholding Tax” shall mean any withholding or deduction made in respect
of any payment pursuant to FATCA.
“Federal Funds Rate” means, for any day, the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.
“Fee Letter” shall mean that certain letter(s) by and among the Issuer, the
Performance Guarantors and the Administrative Agent related to certain fees to
be paid to the Administrative Agent.

22


KL2 2878899.10

--------------------------------------------------------------------------------



“FICO 599 and Less Loan Group” means all Borrowing Base Loans for which the
related Domestic Obligors have FICO scores equal to or less than 599.
“FICO 600 to 649 Loan Group” means all Borrowing Base Loans for which the
related Domestic Obligors have FICO scores in the range from and including 600
to and including 649.
“FICO 650 to 699 Loan Group” means all Borrowing Base Loans for which the
related Domestic Obligors have FICO scores in the range from and including 650
to and including 699.
“FICO 700 to 749 Loan Group” means all Borrowing Base Loans for which the
related Domestic Obligors have FICO scores in the range from and including 700
to and including 749.
“FICO 750 to 799 Loan Group” means all Borrowing Base Loans for which the
related Domestic Obligors have FICO scores in the range from and including 750
to and including 799.
“FICO 800 Plus Loan Group” means all Borrowing Base Loans for which the related
Domestic Obligors have FICO scores equal to or greater than 800.
“Fifth A/R Notes” shall have the meaning specified in the Recitals of the
Indenture.
“Financed Asset” means any property or asset newly-purchased from a third party
other than an Affiliate of Diamond Resorts Corporation.
“Financial Covenants” shall mean so long as any principal of or interest on any
Note (whether or not due) shall remain unpaid or any Purchaser shall have any
Commitment hereunder, none of Parent, Holdings or Diamond Resorts Corporation
will, nor will they cause or permit any of their Subsidiaries to, unless the
Required Purchasers shall otherwise consent in writing:
(x)Interest Coverage Ratio. Permit, for any period of four consecutive fiscal
quarters, in each case taken as one accounting period, the ratio of Consolidated
EBITDA for such period to Consolidated Interest Expense for such period to be
less than 1.50 to 1.00 on the last day of any fiscal quarter.
(y)Total Leverage Ratio. Permit the ratio of (i) Total Funded Debt on such date
minus unrestricted cash and Cash Equivalents to (ii) Consolidated EBITDA for the
period of four consecutive fiscal quarters most recently ended to be greater
than 5.00 to 1.00 on the last day of any other fiscal quarter.
(z)Total Liquidity. Permit the aggregate unrestricted cash and Cash Equivalents
held by Holdings, Diamond Resorts Corporation and the other Subsidiaries (other
than the cash and Cash Equivalents held by an Unrestricted Subsidiary) on the
last day of any fiscal quarter to be less than $10,000,000.
Notwithstanding the foregoing, in the event that any of the Performance
Guarantors undertakes a financing or amends and existing financing in which the
financial covenants are more favorable to the lenders party thereto than the
financial covenants made under the Transaction Documents, this definition of
“Financial Covenants” shall be, without any further action by any Transaction
Party, deemed amended and modified in an economically and legally equivalent
manner

23


KL2 2878899.10

--------------------------------------------------------------------------------



such that the Purchasers shall receive the benefit of the more favorable
financial covenants contained in such financing documents.
“Financial Officers” means the chief financial officer, principal accounting
officer, treasurer or controller of such person.
“Fitch” means Fitch Ratings.
“FLRX” shall mean FLRX Inc., a Subsidiary of the Borrower.
“FLRX Judgment” shall mean the judgment in the amount of approximately
$30,000,000 rendered on January 11, 2010 against FLRX.
“Fourth A/R Notes” shall have the meaning specified in the Recitals of the
Indenture.
“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability in excess of $10,000,000 by Parent or
any Subsidiary under applicable law on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein, or (e) the occurrence of any transaction
that is prohibited under any applicable law and that could reasonably be
expected to result in the incurrence of any liability by Parent or any of the
Subsidiaries, or the imposition on Parent or any of the Subsidiaries of any
fine, excise tax or penalty resulting from any noncompliance with any applicable
law, in each case in excess of $10,000,000.
“Foreign Language Template” shall have the meaning specified in Section 1.2(c)
of the Custodial Agreement.
“Foreign Obligor” shall mean an Obligor that is not a citizen or resident of,
and making payments from, the “United States” (as defined in Section 7701(a)(9)
of the Code), Puerto Rico, the U.S. Virgin Islands, any United States
territories or Canada.
“Foreign Pension Plan” means any benefit plan that under applicable law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Foreign Timeshare Loan” means a Borrowing Base Loan for which the related
Obligor is a Foreign Obligor.

24


KL2 2878899.10

--------------------------------------------------------------------------------



“Foreign Timeshare Loan Group” means Borrowing Base Loans which are Foreign
Timeshare Loans.
“Funding Agent” shall mean, for each Purchaser Group, the agent bank identified
as the Funding Agent on Schedule I to the Note Funding Agreement or in the
Joinder Supplement or Transfer Supplement pursuant to which such Purchaser Group
became a party to the Note Funding Agreement, and any permitted assignee
thereof.
“Funding Agent-Related Persons” shall mean the applicable Funding Agent,
together with its Affiliates, and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and their respective Affiliates.
“Funding Date” shall mean the date on which the Issuer shall make a Borrowing
pursuant to the Indenture and the Note Funding Agreement, after satisfaction of
the conditions precedent in the Note Funding Agreement and the Indenture.
“Funding Maturity Date” means the later to occur of (i) the day on which the
aggregate principal component of Allocated Commercial Paper of a Conduit which
will mature on or after the relevant CP Borrowing Payment Date equals or exceeds
such CP Excess Amount or (ii) the day on which the latest maturing Structured
Hedge Agreement entered into by a Conduit and relating to the Allocated
Commercial Paper described in clause (i) of this paragraph matures.
“Funding Termination Event” shall mean the occurrence of any Event of Default,
Amortization Event or Servicer Event of Default.
“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.
“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership or limited liability company.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
“Grant” means to grant, bargain, convey, assign, transfer, mortgage, pledge,
create and grant a security interest in and right of set-off against, deposit,
set over and confirm.
“Granting Clause” means the Granting Clause of the Indenture.
“Gross Excess Spread Percentage” shall mean for any Due Period the percentage
equivalent of a fraction:
(A) the numerator of which is the product of:

25


KL2 2878899.10

--------------------------------------------------------------------------------



(x) the sum of (i) all collections for such Due Period on the Borrowing Base
Loans attributable to interest and (ii) amounts received from the Hedge
Counterparty during such Due Period, minus the sum of (i) the Interest
Distribution Amount on the related Payment Date and (ii) the Servicing Fee on
the related Payment Date; and
(y) 360, divided by the actual number of days in such Due Period, and
(B) the denominator of which is the average daily Aggregate Loan Balance for
such Due Period.
“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation, (b)
to purchase or lease property, securities, or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness of other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.
“Hazardous Materials” means (a) any element, compound, chemical, material,
substance or waste that is defined, listed or classified as a contaminant,
pollutant, toxic pollutant, toxic or hazardous substances, extremely hazardous
substance or chemical, hazardous waste, special waste, or solid waste, or
otherwise prohibited, limited or regulated, under Environmental Laws; (b)
petroleum and its products and by-products; (c) polychlorinated biphenyls; (d)
any substance exhibiting a hazardous waste characteristic, including but not
limited to corrosivity, ignitability, toxicity or reactivity as well as any
radioactive or explosive materials; and (e) asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, radon gas, chlorofluorocarbons and all
other ozone depleting substances, and any raw materials and building components,
including but not limited to manufactured products containing hazardous
substances.
“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risks or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Parent or any Affiliate
shall be a Hedge Agreement.
“Hedge Requirement” shall mean the requirement that the Issuer maintain one or
more Hedge Agreements: (i) such that the Gross Excess Spread Percentage is at
least 6.5%, (ii) the notional balance of the interest rate caps or swaps at the
time of purchase is at least equal to 90% of the

26


KL2 2878899.10

--------------------------------------------------------------------------------



Outstanding Note Balance of the Notes (after taking into account the addition of
the new Timeshare Loans on a Funding Date), which notional amount shall amortize
on a monthly basis for a term equal to the amortization schedule of the payments
on the pledged loans assuming a schedule of payments and prepayments mutually
determined by the Servicer, the Issuer and Administrative Agent (which schedule
shall be based upon the historical amortization experience of the Timeshare
Portfolio) (iii) are based on assumptions approved by the Administrative Agent
and (iv) is substantially in the form approved by the Administrative Agent and
the Issuer.
“Highest Lawful Rate” shall have the meaning specified in Section 3 of the Sale
Agreement.
“Holder” or “Noteholder” means the holder of the Notes.
“Holdings” means Diamond Resort Holdings, LLC.
“Implied Rating” shall have the meaning specified in Section 5.1(hh) of the Note
Funding Agreement.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such person for borrowed money, (b) all obligations of such person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
person upon which interest charges are customarily paid, (d) all obligations of
such person under conditional sale or other title retention agreements relating
to property or assets purchased by such person, (e) all obligations of such
person issued or assumed as the deferred purchase price of property or services
(excluding trade accounts payable and accrued obligations incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed,
(g) all Guarantees by such person of Indebtedness of others, (h) all Capital
Lease Obligations and Synthetic Lease Obligations of such person, (i) all
obligations of such person as an account party in respect of letters of credit,
(j) all obligations of such person in respect of bankers’ acceptances and (k)
all net payments that such person would have to make in the event of an early
termination, on the date Indebtedness of such person is being determined, in
respect of outstanding Hedge Agreements. The Indebtedness of any Person shall
include the Indebtedness of any partnership in which such Person is a general
partner.
“Indemnified Amounts” shall have the meaning set forth in Section 2.4 of the
Note Purchase Agreement.
“Indenture” means the Sixth Amended and Restated Indenture, dated as of January
30, 2015, by and among the Issuer, the Servicer, the Indenture Trustee, the
Custodian, the Back-Up Servicer and the Administrative Agent, as amended,
restated or otherwise modified from time to time in accordance with the terms
thereof.
“Indenture Trustee” means Wells Fargo Bank, National Association, or such
successor as set forth in Section 7.9 of the Indenture.

27


KL2 2878899.10

--------------------------------------------------------------------------------



“Indenture Trustee Expenses” means reasonable out-of-pocket expenses of the
Indenture Trustee incurred in connection with performance of the Indenture
Trustee’s obligations and duties under the Indenture.
“Indenture Trustee Fee” means on each Payment Date, an amount equal to the
greater of (a) $1,000 or (b) the product of (x) one-twelfth of 0.006% and (y)
the Aggregate Loan Balance as of the first day of the related Due Period.
“Initial Funding Date” means November 3, 2008.
“Initial Timeshare Loans” means the Timeshare Loans listed on the Schedule of
Timeshare Loans as sold by the Depositor to the Issuer and simultaneously
pledged to the Indenture Trustee on the Closing Date.
“Initial Trial Balance” shall have the meaning specified in Section 5.16(b) of
the Indenture.
“Insurance Proceeds” means (i) proceeds of any insurance policy, including
property insurance policies, casualty insurance policies and title insurance
policies, and (ii) any condemnation proceeds, in each case which relate to the
Timeshare Loans or the Timeshare Property and are paid or required to be paid
to, and may be retained by, the Issuer, any of its Affiliates or to any
mortgagee of record.
“Intended Tax Characterization” shall have the meaning specified in Section
4.4(b) of the Indenture.
“Intercreditor Agreement” means the Intercreditor Agreement, dated as of August
8, 2007, by and among DFS, Diamond Resorts Centralized Services Company (f/k/a
Sunterra Centralized Services Company), Diamond Resorts Polo Development, LLC
(f/k/a Polo Sunterra Development, LLC), the Performance Guarantors, the
Administrative Agent, Merrill Lynch Mortgage Lending, Inc., the Indenture
Trustee and each other Person from time to time party thereto.
“Interest Accrual Period” means with respect to any Payment Date, the period
from and including the immediately preceding Payment Date to and including the
day immediately preceding such Payment Date.
“Interest Distribution Amount” shall equal, the sum of: (A) interest accrued
during the related Interest Accrual Period at the related Note Rate on the
related portion of the Outstanding Note Balance immediately prior to such
Payment Date and (B) the amount of unpaid Interest Distribution Amounts from
prior Payment Dates plus, to the extent permitted by law, interest thereon at
the related Note Rate. The Interest Distribution Amount for the Notes will be
calculated on the basis of actual number of days elapsed during the Interest
Accrual Period and a 360 day year.
“Interest Rate Per Annum” means, for a Timeshare Loan, the interest rate per
annum specified for such Timeshare Loan on the Schedule of Timeshare Loans.
“Inventory Report” shall mean with respect to each Timeshare Loan, a weekly (or
as needed basis) report presented in an electronic format by the Custodian to
the Administrative Agent which

28


KL2 2878899.10

--------------------------------------------------------------------------------



report lists any Timeshare Loan Files that are in the possession of the
Custodian pursuant to the Custodial Agreement. Each Inventory Report will
include any updates thereto from the time last delivered.
“Investing Office” means initially, the office of any Purchaser, designated as
such, on the signature pages to the Note Funding Agreement or in the Joinder
Supplement or Transfer Supplement pursuant to which such Purchaser became a
party to the Note Funding Agreement, and thereafter, such other office of such
Purchaser or Assignee as may be designated in writing to the Administrative
Agent and the Issuer by such Purchaser or Assignee.
“Investment Letter” shall have the meaning specified in Section 8.1(b) of the
Note Funding Agreement.
“Issuer” means Diamond Resorts Issuer 2008 LLC, a Delaware limited liability
company.
“Issuer Order” means a written order or request delivered to the Indenture
Trustee and signed in the name of the Issuer by an Authorized Officer.
“Joinder Supplement” shall have the meaning specified in Section 2.2(c) of the
Note Funding Agreement.
“Last Endorsee” means the last endorsee of an original Obligor Note.
“LIBOR Rate” means, with respect to any Interest Accrual Period, the rate per
annum shown on Telerate Page 3750 as the composite offered rate for London
interbank deposits for a period equal to such Interest Accrual Period, as shown
under the heading “USD” as of 11:00 a.m. (London time) two London Business Days
prior to the first day of such Interest Accrual Period; provided that in the
event no such rate is shown, the LIBOR Rate shall be the rate per annum based on
the rates at which Dollar deposits for a period equal to such Interest Accrual
Period are displayed on Reuters Screen LIBOR01 Page or such other page as may
replace the LIBOR page on that service for the purpose of displaying London
interbank offered rates of major banks as of 11:00 a.m. (London time) two London
Business Days prior to the first day of such Interest Accrual Period (it being
understood that if at least two such rates appear on such page, the rate will be
the arithmetic mean of such displayed rates); provided further that in the event
fewer than two such rates are displayed, or if no such rate is relevant, the
LIBOR Rate shall be a rate per annum at which deposits in Dollars are offered by
the principal office of Deutsche Bank AG in London, England to prime banks in
the London interbank market at 11:00 A.M. (London time) two London Business Days
before the first day of such Interest Accrual Period for delivery on such first
day and for a period equal to such Interest Accrual Period; provided, further,
that the LIBOR Rate shall never be less than 0.50%.
“LIBOR Reserve Percentage” means, with respect to any Interest Accrual Period, a
percentage (expressed as a decimal) equal to the weighted average of the
percentages in effect during such Interest Accrual Period, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor thereto) for
determining the maximum reserve requirements applicable to “Eurocurrency
liabilities” pursuant to Regulation D or any other applicable regulation of the

29


KL2 2878899.10

--------------------------------------------------------------------------------



Federal Reserve Board (or any successor thereto) which prescribes reserve
requirements applicable to “Eurocurrency liabilities” as currently defined in
Regulation D.
“Licenses” means all material certifications, permits, licenses and approvals,
including without limitation, certifications of completion and occupancy permits
required for the legal use, occupancy and operation of each Resort as a
timeshare resort or hotel.
“Lien” means any mortgage, pledge, hypothecation, assignment for security,
security interest, claim, participation, encumbrance, levy, lien or charge.
“Liquidation” means with respect to any 60-day Plus Delinquent Loan, the sale or
disposition of the related Timeshare Interest, following foreclosure, other
enforcement action or the taking of a deed in lieu of foreclosure, to a Person
other than the Servicer and the delivery of a bill of sale or the recording of a
deed of conveyance with respect thereto, as applicable.
“Liquidation Expenses” means, with respect to any 60-day Plus Delinquent Loan,
the reasonable out-of-pocket expenses (exclusive of overhead expenses) incurred
by the Servicer in connection with the performance of its obligations under
Sections 5.3(vii) through (x) in the Indenture, including: (i) any foreclosure
and other repossession expenses incurred with respect to such Timeshare Loan,
(ii) (a) if DFS or another Diamond Resorts Entity is the Servicer, commissions
and marketing and sales expenses incurred with respect to the sale of the
related Timeshare Interest (calculated as the Diamond Resorts Marketing and
Sales Percentage of the total liquidation or resale price of such Timeshare
Interest (expressed as a dollar figure)), or (b) if a Diamond Resorts Entity is
no longer the Servicer, actual commissions and actual marketing and sales
expenses incurred with respect to the sale of the related Timeshare Interest,
and (iii) any other fees and expenses reasonably applied or allocated in the
ordinary course of business with respect to the Liquidation of such 60-day Plus
Delinquent Loan (including any property taxes, dues, maintenance fees, assessed
timeshare association fees and like expenses).
“Liquidation Proceeds” means with respect to the Liquidation of any 60-day Plus
Delinquent Loan, the amounts actually received by the Servicer in connection
with such Liquidation including any rental income less related rental expenses.
“Loan Balance” means, for any date of determination, the outstanding principal
balance due under or in respect of a Timeshare Loan (including any 60-day Plus
Delinquent Loan).
“Loan/Contract Number” means, with respect to any Timeshare Loan, the number
assigned to such Timeshare Loan by the Servicer, which number is set forth in
the Schedule of Timeshare Loans, as amended from time to time.
“Local Counsel Opinion Requirement” shall mean the delivery of opinions
addressed to the Administrative Agent and the Purchasers (each, a “Local Counsel
Opinion”) in form and substance satisfactory to the Administrative Agent and its
counsel which opine as to each relevant Diamond Resorts Entity’s compliance with
a Required Local Counsel Jurisdiction’s local real estate matters, local loan
origination and assignment matters, compliance with local Timeshare Laws, UCC
matters, title policy issues and such other matters related to local law as
reasonably requested by the

30


KL2 2878899.10

--------------------------------------------------------------------------------



Administrative Agent; provided, that if a jurisdiction that was not a Required
Local Counsel Jurisdiction becomes a Required Local Counsel Jurisdiction, the
Issuer shall have a period of 45 days to deliver the related Local Counsel
Opinion.
“Lockbox Bank” shall have the meaning specified in Section 5.2(a) of the
Indenture.
“Lockbox Bank Fees” means all fees and expenses payable to any Lockbox Bank as
compensation for services rendered by such Lockbox Bank in maintaining a lockbox
account in accordance with the Indenture and the provisions of a deposit account
control agreement or similar document.
“London Business Day” means any day other than (i) a Saturday, a Sunday, or (ii)
a day on which banking institutions in London are authorized or obligated by law
or executive order to be closed.
“Lost Note Affidavit” means a lost instrument affidavit substantially in the
form of Exhibit D attached to the Sale Agreement.
“Majority Purchaser Group Investors” shall mean at any time, with respect to
each Purchaser Group, the Alternate Purchasers with respect to such Purchaser
Group having more than 51% of the Commitment of such Purchaser Group.
“Management Agreement” shall have the meaning specified in Schedule II of the
Sale Agreement.
“Margin Stock” shall have the meaning assigned to such term in Regulation U of
the Board as from time to time in effect and all official rulings and
interpretations thereunder or thereof.
“Material Adverse Effect” means a material adverse effect on any of the
following: (a) the operations, business, assets, properties, condition
(financial or other) or prospects of the Diamond Resorts Entities taken as a
whole, (ii) the ability of a Diamond Resorts Party to perform any of their
material obligations under the Transaction Documents to which they are parties,
(iii) the legality, validity or enforceability of any Transaction Document or
Notes, (iv) the rights and remedies of the Issuer, the Indenture Trustee, the
Noteholders, the Administrative Agent, the Funding Agents or the Purchasers
under any Transaction Document or Notes, or (v) the validity, perfection or
priority of a Lien in favor of the Indenture Trustee for the benefit of the
Noteholders on any material part of the Trust Estate.
“Material Exception” shall have the meaning specified in Section 1.2(a) of the
Custodial Agreement.
“Material Exception Report” shall have the meaning specified in Section 1.2(a)
of the Custodial Agreement.
“Material Indebtedness” means Indebtedness (other than the loans and letters of
credit) of any one or more of Parent or any Subsidiary in an aggregate principal
amount exceeding $20,000,000.

31


KL2 2878899.10

--------------------------------------------------------------------------------



“Maximum Facility Balance” shall equal $200,000,000 unless a higher or lower
amount as shall be agreed to pursuant to Section 2.2 of the Note Funding
Agreement.
“Miscellaneous Payments” means, with respect to any Timeshare Loan, any amounts
received from or on behalf of the related Obligor representing assessments,
payments relating to real property taxes, insurance premiums, maintenance fees
and charges and condominium association fees and any other payments not owed
under the related Obligor Note.
“Monthly Reports” shall have the meaning specified in Section 5.16(b) of the
Indenture.
“Monthly Servicer Report” shall have the meaning specified in Section 5.5(a) of
the Indenture.
“Moody’s” means Moody’s Investors Service.
“Mortgage” means, with respect to each Mortgage Loan, the mortgage, deed of
trust or other instrument creating a first lien on a Timeshare Property securing
such Timeshare Loan.
“Mortgage Loan” means a Timeshare Loan that is secured by a Mortgage on a
Timeshare Property. As used in the Transaction Documents, the term “Mortgage
Loan” shall include the related Obligor Note, Mortgage and other security
documents contained in the related Timeshare Loan File.
“Multiemployer Plan” means each “multiemployer plan” as such term is defined in
Section 3(37) or 4001(a)(3) ERISA.
“Net Cash Proceeds” means with respect to any asset sale, the cash proceeds
(including cash proceeds subsequently received (as and when received) in respect
of noncash consideration initially received), net of (i) selling expenses
(including reasonable broker’s fees or commissions, legal fees, transfer and
similar taxes or tax distributions, income taxes and any other taxes, in each
case actually paid by Parent and the Subsidiaries in connection with such sale),
(ii) amounts provided as a reserve or deposited into escrows, in accordance with
GAAP, against any liabilities under any indemnification obligations (provided
that, to the extent and at the time any such amounts are released from such
reserve or escrow, such amounts shall constitute Net Cash Proceeds) and (iii)
the principal amount, premium or penalty, if any, interest and other amounts on
any Indebtedness for borrowed money which is secured by the asset sold and which
is required to be (and actually is) repaid with such proceeds (other than any
such Indebtedness assumed by the purchaser of such asset); and (b) with respect
to any issuance or incurrence of Indebtedness or any Equity Issuance or other
event, the cash proceeds thereof, net of all taxes and customary fees,
commissions, costs and other expenses actually paid by Parent or any Subsidiary
in connection therewith.
“No FICO Loan Group” means Borrowing Base Loans for which the related Domestic
Obligors do not have a FICO score.
“Non-Conduit Committed Purchaser” shall mean any Purchaser which is identified
as a Non-Conduit Committed Purchaser on Schedule I to the Note Funding Agreement
or in the Joinder

32


KL2 2878899.10

--------------------------------------------------------------------------------



Supplement or Transfer Supplement pursuant to which such Purchaser became a
party to the Note Funding Agreement, and any permitted assignee thereof.
“Non-Extending Principal Reduction Amount” shall mean, with respect to any
Non-Extending Purchaser and Payment Date, the lesser of (x) the product of the
Non-Extending Purchaser Fixed Percentage and the amount on deposit in the
Collection Account constituting payments of principal by Obligors of Timeshare
Loans pledged under the Indenture and (y) such Purchaser’s portion of the
Outstanding Note Balance of the Notes.
“Non-Extending Purchaser” shall have the meaning specified in Section 2.2(d) of
the Note Funding Agreement.
“Non-Extending Purchaser Fixed Percentage” shall mean with respect to a
Purchaser, such Purchaser’s portion of the Outstanding Note Balance on the date
such Purchaser became a Non-Extending Purchaser divided by the Outstanding Note
Balance on such date, expressed as a percentage.
“Nonfinancial Asset” shall means any real property or tangible personal property
that may become part of the Trust Estate in connection with the performance by
the Servicer of its duties under the Indenture solely as a result of the: (i)
foreclosure of any 60-day Plus Delinquent Loan owned by the Issuer or the
personal and/or real property constituting security therefor (and the Servicer
is authorized to purchase such real and/or personal property upon such
foreclosure), (ii) termination of the rights thereunder of any holder of a
60-day Plus Delinquent Loan owned by the Issuer, (iii) receipt by the Issuer of
a deed in lieu of the foreclosure of any 60-day Plus Delinquent Loan owned by
the Issuer or the personal and/or real property constituting security therefor,
or (iv) receipt by the Issuer of an assignment of any 60-day Plus Delinquent
Loan owned by the Issuer or the personal and/or real property constituting
security therefor.
“Non-Usage Fee” shall mean with respect to a Purchaser and a Payment Date, such
Purchaser’s Commitment Percentage of a fee accrued during the related Interest
Accrual Period at the Non-Usage Fee Rate on the excess of the Total Commitment
Amount over the Outstanding Note Balance during such Interest Accrual Period.
“Non-Usage Fee Rate” shall mean 0.75% per annum.
“Note Funding Agreement” shall mean that certain Sixth Amended and Restated Note
Funding Agreement dated as of January 30, 2015, by and among the Issuer, the
Performance Guarantors, the Depositor, the Administrative Agent, the Funding
Agents and the Purchasers named therein, as amended, restated or otherwise
modified from time to time in accordance with the terms thereof.
“Note Rate” means a rate per annum equal to the sum of (A) (x) with respect to
advances made by Purchasers electing the Commercial Paper Rate, the Commercial
Paper Rate for such Interest Accrual Period and (y) with respect to advances
made by Purchasers electing the Alternative Rate, the Alternative Rate for such
Interest Accrual Period and (B) the applicable Usage Fee Rate; provided, that,
to the extent an Event of Default or an Amortization Event shall have occurred,

33


KL2 2878899.10

--------------------------------------------------------------------------------



means the sum of (A) and (B) above, as applicable, plus the Default Rate;
provided, further, that notwithstanding anything herein to the contrary, each
Purchaser shall have the right to elect on the date it executes the Joinder
Supplement or Transfer Supplement to fund its interest in the Notes through the
issuance of commercial paper and have its percentage interest of the outstanding
principal balance bear interest for each day during each Interest Accrual Period
at a rate per annum equal to the Alternative Rate; provided further that a
Purchaser may only elect between a Note Rate based on either the Commercial
Paper Rate or the Alternative Rate for its respective Commitment at the time of
(i) its execution of a Joinder Supplement or Transfer Supplement or (ii) its
becoming a Purchaser pursuant to an assignment effected in accordance with
Section 8.1(k) of the Note Funding Agreement.
“Note Register” shall have the meaning specified in Section 2.4(a) of the
Indenture.
“Note Registrar” shall have the meaning specified in Section 2.4(a) of the
Indenture.
“Notes” means the Diamond Resorts Issuer 2008 LLC, Variable Funding Notes.
“Noteholder” means the holder of the Notes. The initial Noteholder shall be the
Administrative Agent, as nominee of the Purchasers.
“Noteholder FATCA Information” means information sufficient to eliminate the
imposition of, or determine the amount of, U.S. withholding tax under FATCA.
“Noteholder Tax Identification Information” means properly completed and signed
tax certifications (generally, in the case of U.S. federal income tax, IRS Form
W-9 (or applicable successor form) in the case of a person that is a "United
States Person" within the meaning of Section 7701(a)(30) of the Code, or the
appropriate IRS Form W-8 (or applicable successor form) in the case of a person
that is not a "United States Person" within the meaning of Section 7701(a)(30)
of the Code).
“Obligor” means a Person obligated to make payments under a Timeshare Loan.
“Obligor Note” means the executed promissory note or other instrument of
indebtedness evidencing the indebtedness of an Obligor under a Timeshare Loan,
together with any rider, addendum or amendment thereto, or any renewal,
substitution or replacement of such note or instrument.
“OFAC” shall have the meaning specified in Section 4.2(ll) of the Note Funding
Agreement.
“Officer’s Certificate” means a certificate executed by a Responsible Officer of
the related party.
“Operating Cash” means Parent’s operating cash and Cash Equivalents on hand for
its business and operations.
“Opinion of Counsel” means a written opinion of counsel, in each case acceptable
to the addressees thereof.

34


KL2 2878899.10

--------------------------------------------------------------------------------



“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation, as amended, and its by-laws, as
amended, (ii) with respect to any limited partnership, its certificate of
limited partnership, as amended, and its partnership agreement, as amended,
(iii) with respect to any general partnership, its partnership agreement, as
amended, and (iv) with respect to any limited liability company, its articles of
organization, as amended, and its operating agreement, as amended.
“Original Notes” shall have the meaning specified in the Recitals of the
Indenture.
“Originator” means any Person that entered into a Purchase Contract with an
Obligor to finance the purchase of a Timeshare Interest.
“Outstanding” means, with respect to the Notes, as of any date of determination,
all Notes theretofore authenticated and delivered under this Indenture except:
(aa)Notes theretofore canceled by the Indenture Trustee or delivered to the
Indenture Trustee for cancellation;
(ab)Notes or portions thereof for whose payment money in the necessary amount
has been theretofore irrevocably deposited with the Indenture Trustee in trust
for the holders of such Notes for the payment of principal; and
(ac)Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture unless proof satisfactory
to the Indenture Trustee is presented that any such Notes are held by a Person
in whose hands the Note is a valid obligation; provided, however, that in
determining whether the holders of the requisite percentage of the Outstanding
Note Balance of the Notes have given any request, demand, authorization,
direction, notice, consent, or waiver hereunder, Notes owned by the Issuer,
Diamond Resorts Corporation, or any Affiliate of either of them (excluding any
such Notes or interest on such Notes that have been pledged to secure
indebtedness of such entity), shall be disregarded and deemed not to be
Outstanding, except that, in determining whether the Indenture Trustee shall be
protected in relying upon any such request, demand, authorization, direction,
notice, consent, or waiver, only Notes that a Responsible Officer of the
Indenture Trustee actually has notice are so owned shall be so disregarded.
“Outstanding Note Balance” shall mean, as of any date of determination, (i) with
respect to the Notes, (A) the Current Outstanding Amount plus (B) the aggregate
amount of Borrowings (occurring after the Amendment Closing Date) less (C) the
sum of all principal payments actually distributed on the Notes; and (ii) with
respect to a Purchaser’s interest in the Notes, (A) such Purchaser’s pro rata
portion of the Current Outstanding Amount plus (B) the actual advances made by
such Purchaser in respect of Borrowings (occurring after the Amendment Closing
Date), less (C) the sum of all principal payments actually received by such
Purchaser. For purposes of consents, approvals, voting or other similar acts of
the Noteholders or Purchasers under any of the Transaction Documents,
“Outstanding Note Balance” shall exclude Notes or interests in Notes which are
held by Diamond Resorts Corporation, the Depositor or any Affiliates thereof
(excluding any such Notes or interest in Notes that have been pledged to secure
indebtedness of such entity).
“Owner” means Diamond Resorts Depositor 2008 LLC, or any subsequent owner of the
beneficial interests in the Issuer.

35


KL2 2878899.10

--------------------------------------------------------------------------------



“Parent” means Diamond Resorts International, Inc., a Delaware corporation.
“Participant” shall have the meaning specified in Section 8.1(f) of the Note
Funding Agreement.
“Participation” shall have the meaning specified in Section 8.1(f) of the Note
Funding Agreement.
“Paying Agent” shall mean any Person authorized under the Indenture to make the
distributions required under Sections 3.4 of the Indenture, which such Person
initially shall be the Indenture Trustee.
“Payment Date” means (i) the 20th day of each month or, if such date is not a
Business Day, then the next succeeding Business Day or (ii) the Stated Maturity.
“Payment Office” means the Administrative Agent’s office located at Eleven
Madison Avenue, New York, NY 10010 or such other office or offices of the
Administrative Agent as may be designated in writing from time to time by the
Administrative Agent to the Purchasers and Diamond Resorts Corporation.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Performance Guarantors” means Diamond Resorts Corporation, Holdings and Parent.
“Permitted FLRX Settlement” shall mean a settlement or satisfaction of the FLRX
Judgment in respect of which the sole consideration consists of assets of FLRX
or any of its Subsidiaries as of the date of the FLRX Judgment (or proceeds of
such assets), without giving effect to any investment in, or transfer of assets
to, FLRX or any of its Subsidiaries by the Borrower, Holdings, Parent or any of
their other Subsidiaries, in each case since the date of the FLRX Judgment.
“Permitted Holder” shall mean (i) Stephen J. Cloobeck and David F. Palmer, their
respective estates, immediate family members, descendants and legal
representatives and any Person under their respective or joint Control and (ii)
any Person acting in the capacity of an underwriter (solely to the extent that
and for so long as such Person is acting in such capacity) in connection with a
public or private offering of Equity Interests in Parent.
“Permitted Liens” means, as to any Timeshare Interest: (i) the lien of current
real property taxes, ground rents, water charges, sewer rents and assessments
not yet due and payable, (ii) covenants, conditions and restrictions, rights of
way, easements and other matters of public record, none of which, individually
or in the aggregate, materially interferes with the current use of the Timeshare
Interest or the security intended to be provided by the related Mortgage, if
any, or with the Obligor’s ability to pay his or her obligations when they
become due or materially and adversely affects the value of the Timeshare
Interest and (iii) the exceptions (general and specific) set forth in the
related title insurance policy, if any, none of which, individually or in the
aggregate, materially interferes with the security intended to be provided by
such Mortgage, if any, or with the Obligor’s

36


KL2 2878899.10

--------------------------------------------------------------------------------



ability to pay his or her obligations when they become due or materially and
adversely affects the value of the Timeshare Interest.
“Person” means an individual, general partnership, limited partnership, limited
liability partnership, corporation, business trust, joint stock company, limited
liability company, trust, unincorporated association, joint venture,
governmental authority, or other entity of whatever nature.
“Plan” means any “employee pension benefit plan” (as defined in Section 3(2) of
ERISA) (other than a Multiemployer Plan) subject to the provisions of Section
307 or Title IV of ERISA or Section 412 of the Code, and in respect of which
Diamond Resorts Corporation or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” (as
defined in Section 3(5) of ERISA).
“Points” means a form of currency, the redemption of which entitles the holder
thereof to reserve the use and occupancy of a Unit at a Points Based Resort.
“Points Based Resort” means one or more Resorts in a Collection at which holders
of Points Based Timeshare Interests are entitled to reserve the use and
occupancy of Units.
“Points Based Timeshare Interest” means a Right-to-Use Interest (including a
club membership) that is denominated in Points, the redemption of which entitles
the holder thereof to reserve the use and occupancy of a Unit at a Resort.
“Predecessor Servicer Work Product” shall have the meaning specified in
Section 5.16(f)(i) of the Indenture.
“Prepayment Notice” shall have the meaning specified in Section 2.11(a) of the
Indenture.
“Principal Distribution Amount” means with respect to (i) any Payment Date
(other than on and after the Stated Maturity), the amount of principal that must
be repaid on the Notes such that the principal balance of the Notes does not
exceed the Borrowing Base, after giving effect to all distributions on such
Payment Date, and (ii) on the Stated Maturity and thereafter, an amount equal to
the Outstanding Note Balance of the Notes.
“Prior Certification” shall have the meaning specified in Section 1.2(c) of the
Custodial Agreement.
“Processing Charges” means any amounts due under an Obligor Note in respect of
processing fees, service fees, impound fees or late fees.
“Property Management Agreement” means the management agreement entered into by
and between an Association and a property management company, pursuant to which
the property manager is to provide management and other services with respect to
a Resort and any related real property.
“Purchase Agreement” means the Fifth Amended and Restated Purchase Agreement
dated as of January 30, 2015, by and between the Seller and the Depositor
pursuant to which the Seller

37


KL2 2878899.10

--------------------------------------------------------------------------------



sells Timeshare Loans to the Depositor, as amended, restated or otherwise
modified from time to time in accordance with the terms thereof.
“Purchase Contract” means any purchase contract for a Timeshare Interest
executed and delivered by an Obligor and pursuant to which such Obligor
purchased a Timeshare Interest.
“Purchase Price” means the original price of the Timeshare Interest purchased by
an Obligor.
“Purchaser” shall mean a Conduit or a Committed Purchaser.
“Purchaser Group” shall mean, collectively, a Conduit and the Alternate
Purchaser or Alternate Purchasers with respect to such Conduit.
“Purchaser/Participant Register” shall have the meaning specified in Section 8.2
of the Note Funding Agreement.
“Qualified Hedge Counterparty” shall mean (a) Credit Suisse or an Affiliate
thereof or (b) any financial institution with a short term rating of at least
“A-1+” from S&P (or “A-1” if such institution has a long term credit rating of
“AA” or higher) and “P-1” from Moody’s.
“Qualified Substitute Timeshare Loan” means a Timeshare Loan which must, on the
related Transfer Date: (i) have a Loan Balance, after application of all
scheduled payments of principal and interest due during or prior to the month of
substitution, not in excess of the Loan Balance of the substituted Timeshare
Loan; (ii) have a gross interest rate not less than the gross interest rate of
the substituted Timeshare Loan; (iii) accrue interest on the same basis as the
substituted Timeshare Loan (for example, on the basis of a 360-day year
consisting of twelve 30-day months); and (iv) be an Eligible Timeshare Loan.
“Quorum Facility” means collectively (i) that certain loan sale facility in an
aggregate amount of $80,000,000 as evidenced by that Amended and Restated Loan
Sale and Security Agreement, dated as of December 31, 2012, by and among Quorum
Federal Credit Union, as buyer, DRI Quorum 2010 LLC, a Delaware limited
liability company, as seller, Wells Fargo, National Association, as back-up
servicer and DFS, as servicer, and the other transaction documents related
thereto and (ii) that certain loan sale facility in an aggregate amount of
$15,000,000 as evidenced by that loan sale agreement, dated as of January 31,
2012, by and among IOI Funding II, LLC, as seller, and Quorum Federal Credit
Union, as buyer.
“Rating Agency” means any of Moody’s, S&P or Fitch or its permitted successors
and assigns, and “Rating Agencies” means all of Moody’s, S&P and Fitch.
“Rating Cure Period” shall have the meaning specified in Section 5.1(ii) of the
Note Funding Agreement.
“Receivables” means the payments required to be made pursuant to an Obligor
Note.
“Receivables Securitizations” means a financing pursuant to which (a) Holdings,
Diamond Resorts Corporation or any other Subsidiary sells, conveys or transfers
to a Receivables Subsidiary,

38


KL2 2878899.10

--------------------------------------------------------------------------------



in legal “true sales” transactions, and (b) such Receivables Subsidiary conveys
or otherwise transfers to any other person or grants a security interest to any
other person in, any Diamond Timeshare Receivables (whether now existing or
hereafter acquired) of Holdings, Diamond Resorts Corporation or any other
Subsidiary or any undivided interest therein, and any assets related thereto
(including all Timeshare Interests and other collateral securing such Diamond
Timeshare Receivables), all contracts and all Guarantees or other obligations in
respect of such Diamond Timeshare Receivables, proceeds of such Diamond
Timeshare Receivables and other assets that are customarily transferred or in
respect of which security interests are customarily granted in connection with
securitization transactions involving Diamond Timeshare Receivables. Diamond
Resorts Owner Trust 2011-1’s Timeshare Loan Backed Notes, Diamond Resorts Owner
Trust 2013-1’s Timeshare Loan Backed Notes, Diamond Resorts Tempus Owner Trust
2013’s Timeshare Loan Backed Notes, Diamond Resorts Owner Trust 2013-2’s
Timeshare Loan Backed Notes, Diamond Resorts Owner Trust 2014-1’s Timeshare Loan
Backed Notes and the Quorum Facility shall each be considered a Receivables
Securitization.
“Receivables Subsidiaries” shall mean (a) Diamond Resorts Owner Trust 2011-1,
Diamond Resorts Owner Trust 2013-1, Diamond Resorts Tempus Owner Trust 2013,
Diamond Resorts Owner Trust 2013-2, Diamond Resorts Owner Trust 2014-1, DRI
Quorum 2010, LLC and IOI Funding II, LLC, and (b) a Subsidiary that is a newly
formed, wholly owned, bankruptcy-remote, special purpose Subsidiary of Diamond
Resorts Corporation (i) that engages in no activities other than in connection
with the financing of Diamond Timeshare Receivables, all proceeds thereof and
all rights (contractual or other), collateral and other assets relating thereto,
and any business or activities incidental or related to such business (including
servicing of Diamond Timeshare Receivables), (ii) that is designated by a
Financial Officer of Parent (as provided for below) as a Receivables Subsidiary,
(iii) of which no portion of its Indebtedness or any other obligations
(contingent or otherwise) (A) is Guaranteed by, recourse to or otherwise
obligates Parent, Holdings, Diamond Resorts Corporation or any other Subsidiary
(other than (1) pursuant to Standard Securitization Undertakings, (2) in an
amount not to exceed $5,000,000 or (3) any obligation to sell or transfer
Diamond Timeshare Receivables) or (B) subjects any property or asset of Parent,
Holdings or any other Subsidiary, directly or indirectly, contingently or
otherwise, to the satisfaction thereof, and (iv) with which none of Parent,
Holdings, Diamond Resorts Corporation or any other Subsidiary has any material
contract, agreement, arrangement or understanding (except in connection with a
Receivables Securitization) other than on terms no less favorable to Parent,
Holdings, Diamond Resorts Corporation or any other Subsidiary than those that
might be obtained at the time from persons that are not Affiliates of Parent,
other than fees payable in the ordinary course of business in connection with
servicing Diamond Timeshare Receivables. A Financial Officer of Parent shall
deliver a certificate to the Administrative Agent and the Purchasers designating
such Subsidiary as a Receivables Subsidiary and certifying that to the best of
such officer’s knowledge and belief after consulting with counsel, (x) such
designation complies with the foregoing conditions and (y) immediately after
giving effect to such designation, no Default shall have occurred and be
continuing.
“Record Date” means, with respect to any Payment Date, the close of business on
the last Business Day of the calendar month immediately preceding the month such
Payment Date occurs.

39


KL2 2878899.10

--------------------------------------------------------------------------------



“Related Security” means with respect to any Timeshare Loan owned by a Person:
(i) all of such Person’s interest in the Timeshare Interest arising under or in
connection with the related Mortgage or Right-to-Use Agreement, including,
without limitation, all Liquidation Proceeds and Insurance Proceeds received
with respect thereto on or after the related Cut-Off Date, and the Timeshare
Loan Documents relating to such Timeshare Loan, (ii) all other security
interests or liens and property subject thereto from time to time purporting to
secure payment of such Timeshare Loan, together with all mortgages, assignments
and financing statements signed by an Obligor describing any collateral securing
such Timeshare Loan, (iii) all guarantees, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Timeshare Loan, (iv) all other security and books, records and
computer tapes relating to the foregoing and (v) all of such Person’s right,
title and interest in and to any other account into which collections in respect
of such Timeshare Loans may be deposited from time to time.
“Release” means any release, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, seeping, migrating,
dumping or disposing (including the abandonment or discarding of barrels,
containers and other closed receptacles containing any Hazardous Material) into
the indoor or outdoor environment (including ambient air, soil and surface or
ground water); provided that the term “Release” shall not include the use, in
compliance with Environmental Laws, of normal commercial or residential cleaning
products by any Loan Party or its Subsidiaries in the ordinary course of its
business.
“Relevant UCC” means the Uniform Commercial Code as in effect in the applicable
jurisdiction.
“Repurchase Price” means with respect to any Timeshare Loan to be repurchased by
the Seller or the Depositor pursuant to the Purchase Agreement or the Sale
Agreement, a cash price equal to the Loan Balance of such Timeshare Loan as of
the date of such repurchase, together with all accrued and unpaid interest on
such Timeshare Loan at the related coupon rate to and including the last day of
the Due Period immediately prior to the Payment Date on which such repurchase
occurs.
“Request” shall have the meaning specified in Section 1.2(b) of the Custodial
Agreement.
“Request for Release” shall be a request signed by the Servicer in the form
attached as Exhibit B to the Custodial Agreement.
“Required Local Counsel Jurisdictions” shall mean the following: (a) any
jurisdiction where the aggregate Loan Balance of Timeshare Loans subject to the
Lien of the Indenture is $4,000,000 or more; provided, that within such
jurisdiction, Local Counsel Opinions shall only be required for Resorts for
which the aggregate Loan Balance of Timeshare Loans is $2,000,000 or more; (b)
any jurisdiction where the real estate interests titled in the name of a
Collection Trustee or related to the Cabo Azul Collection is greater than 10% of
all real estate interests titled in the name of such Collection Trustee or
related to the Cabo Azul Collection (by Points); (c) except for exceptions
granted by the Administrative Agent, any jurisdiction where Points are sold by a
Diamond Resorts Entity; (d) any jurisdiction reasonably identified by the
Administrative Agent; and (e) regardless of the foregoing, any jurisdiction for
which the Administrative Agent shall have a reasonable belief

40


KL2 2878899.10

--------------------------------------------------------------------------------



that there exists a legal defect in respect of the Timeshare Loans secured by
Timeshare Interests or the real estate interests in such jurisdiction that, in
the reasonable judgment of the Administrative Agent, would have a material
adverse effect on the Administrative Agent or the Purchasers (in which case, the
Issuer shall have 30 days to deliver such Local Counsel Opinion).
“Required Payments” means items (i) through (viii) of Section 3.4 of the
Indenture.
“Required Purchasers” shall mean at any time, Purchaser Groups and/or
Non-Conduit Committed Purchasers having Commitment Percentages aggregating more
than 51%.
“Reservation System” means the reservation system operated by Diamond Resorts
International Club, Inc. (d/b/a THE ClubSM), a Florida corporation, and any
other system(s) pursuant to which reservations for particular locations, times,
lengths of stay and unit types at Resorts with respect to Points Based Timeshare
Interests are received, accepted, modified or canceled.
“Reserve Account” shall mean the account maintained by the Indenture Trustee
pursuant to Section 3.2(b) of the Indenture.
“Reserve Account Draw Amount” shall have the meaning specified in Section
3.2(b)(ii) of the Indenture.
“Reserve Account Required Balance” shall mean for any date of determination,
0.25% of the Aggregate Loan Balance of the Borrowing Base Loans minus the
Excluded Loan Balance.
“Reserve Account Required Funding Date Deposit” means, as any Funding Date, the
amount required to be deposited on such Funding Date such that the amount on
deposit in the Reserve Account is equal to the Reserve Account Required Balance.
For purposes of calculating the Reserve Account Required Funding Date Deposit
for a Funding Date, the Aggregate Loan Balance shall be measured as of the first
day of the current Due Period (or, with respect to the Additional Timeshare
Loans conveyed on such Funding Date, the related Cut-off Date).
“Resort” means any of the timeshare resorts and resort interests related to
Timeshare Loans.
“Responsible Officer” shall mean (a) when used with respect to the Indenture
Trustee, any officer assigned to the Corporate Trust Office, including any
Managing Director, Vice President, Assistant Vice President, Secretary,
Assistant Secretary, Assistant Treasurer, any trust officer or any other officer
of the Indenture Trustee customarily performing functions similar to those
performed by any of the above designated officers, and also, with respect to a
particular matter, any other officer to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject; (b)
when used with respect to the Servicer, any officer responsible for the
administration or management of the Servicer’s servicing department; (c) when
used with respect to the Issuer, any officer of the Owner Trustee having direct
responsibility for administration of the Trust Agreement and, for so long as the
Administration Agreement is in effect, any officer of the Administrator, (d)
when used with respect to the Owner Trustee, any officer of the Owner Trustee
assigned to its corporate trust office having direct responsibility for
administration of the Trust

41


KL2 2878899.10

--------------------------------------------------------------------------------



Agreement; and (e) with respect to any other Person, the Chairman of the Board,
the President, a Vice President, the Treasurer, the Secretary or the manager of
such Person.
“Retained Asset” means any Nonfinancial Asset, including any Timeshare Interest,
that is obtained by the Issuer pursuant to Section 5.3(a)(vii) of the Indenture.
“Retained Asset Expenses” means, with respect to a Nonfinancial Asset, the
reasonable out-of-pocket expenses (exclusive of overhead expenses) incurred by
the Servicer in the exercise of its power and authority under Section
5.3(a)(vii) of the Indenture, including (i) any foreclosure and other
repossession expenses incurred with respect to such Nonfinancial Asset, (ii) (a)
if a Diamond Resorts Entity is the Servicer, the management, marketing, rental
and sales commissions and expenses incurred with respect to the management,
marketing, rental and sale of the related Nonfinancial Asset (calculated as to
sales as the Diamond Marketing and Sales Percentage of the total liquidation or
resale price of any Timeshare Interest (expressed as a dollar figure), and as to
management and rental as the actual management, marketing and rental commissions
and expenses), or (b) if a Diamond Resorts Entity is no longer the Servicer,
actual management, marketing, rental and sales commissions and expenses incurred
with respect to the management, marketing, rental and sale of the related
Nonfinancial Asset, and (iii) any other fees and expenses incurred by the
Servicer and reasonably applied or allocated in the ordinary course of business
with respect to the management, marketing, rental and sale of such Nonfinancial
Asset (including any assessed timeshare association fees).
“Retained Asset Proceeds” means, with respect to the rental, sale or other
income generating use of any Nonfinancial Asset, the amounts actually received
by the Issuer in connection with the management, marketing, rental or sale of
such Nonfinancial Asset, less Retained Asset Expenses.
“Right-to-Use Agreement” means with respect to a Right-to-Use Interest,
collectively: (i) the related Purchase Contract and (ii) the various other
documents and instruments that among other things (a) in consideration of the
payment of a purchase price, including payment of the related Obligor Note, if
any, grants the Obligor the license or right-to-use and occupy one or more Units
in one or more Resorts, (b) imposes certain obligations on the Obligor regarding
payment of the related Obligor Note, if any, the Obligor’s use or occupancy of
one or more Units in one or more Resorts, and the payment of a maintenance fee,
and (c) grants the holder thereof certain rights, including the rights to
payment of the related Obligor Note, if any, and to terminate the Right-to-Use
Agreement or revoke the Obligor’s rights under it, and thereafter to resell the
Right-to-Use Interest to another Person.
“Right-to-Use Interest” means a timeshare interest, other than a timeshare fee
simple interest in real estate, regarding one or more Units in one or more
Resorts, however denominated or defined in the applicable Right-to-Use Agreement
or other relevant document or instrument pursuant to which such timeshare
interest is created, together with all rights, benefits, privileges and
interests appurtenant thereto, including the right to use and occupy one or more
Units within one or more Resorts and the common areas and common furnishings
appurtenant to such Unit or Units for a specified period of time, on an annual
or a biennial basis, as more specifically described in the related Right-to-Use
Agreement. A Right-to-Use Interest shall include, without limitation, any Points
Based Timeshare Interest.

42


KL2 2878899.10

--------------------------------------------------------------------------------



“Right-to-Use Loan” means a Timeshare Loan that is secured by a Right-to-Use
Interest.
“Sale Agreement” means the Fifth Amended and Restated Sale Agreement, dated as
of January 30, 2015, by and between the Depositor and the Issuer, and
acknowledged and agreed to by DFHC, pursuant to which the Depositor sells
Timeshare Loans to the Issuer, as amended, restated or otherwise modified from
time to time in accordance with the terms thereof.
“Schedule of Timeshare Loans” means (a) the list of Timeshare Loans attached to
the Sale Agreement in electronic format as Exhibit A thereto, as amended from
time to time to reflect additional purchases, repurchases and substitutions
pursuant to the terms of the Sale Agreement and the Indenture and (b) the list
of Timeshare Loans attached to each Additional Timeshare Loan Supplement in
electronic format as Exhibit A thereto, which lists shall set forth the
following information with respect to each Timeshare Loan as of the related
Cut-Off Date in numbered columns:
1    Loan/Contract Number
2    Name of Obligor
3    Unit(s)/Week(s)/Points(s), as applicable
4    Interest Rate Per Annum
5    Date of Origination
6    Original Loan Balance
7    Maturity Date
8    Monthly Payment Amount
9    Original Term (in months)
10    Outstanding Loan Balance
11    Right to Use/Mortgage Loan
12    Name of Originator
13    Collection
“SEC” means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.
“Second A/R Notes” shall have the meaning specified in the Recitals of the
Indenture.
“Secured Parties” means the Noteholders and the Qualified Hedge Counterparty.
“Securities Act” means the Securities Act of 1933, as amended.
“Securitized Facilities” shall mean all term issuances, warehouse facilities and
other term securitization facilities for which DFS or an affiliate is servicer,
that are outstanding at any time between the Amendment Closing Date and the date
on which the Notes are paid in full.
“Securitized Portfolio” shall mean, as of any date, all timeshare loans
originated by a Collection Developer, DRC or an affiliate thereof that have been
transferred to a Securitized Facility. The Securitized Portfolio does not
include timeshare loans serviced by DFS or an affiliate for third parties.

43


KL2 2878899.10

--------------------------------------------------------------------------------



“Securitized Portfolio Performance Event” with respect to the Securitized
Portfolio, shall have occurred if, as of any date of determination, (a) the
average of the Delinquency Levels for the three immediately preceding Due
Periods is greater than 6.50% or (b) the average of the Default Levels for the
three immediately preceding Due Periods is greater than 0.90%.
“Seller” means Diamond Resorts Finance Holding Company, a Delaware corporation.
“Senior Secured Credit Facility” shall mean that certain $470 million senior
secured credit facility, evidenced by that certain credit agreement, dated as of
May 9, 2014, as amended by that certain First Amendment dated as of December 22,
2014, by and among, DRC, as borrower, Parent, Credit Suisse AG, acting as
administrative agent and collateral agent, and the lenders party thereto.
“Servicer” initially means DFS and its permitted successors and assigns, as
provided in the Indenture, and in the event that DFS is replaced by the
Successor Servicer, any reference in the Transaction Documents, including these
Standard Definitions, to the “Servicer” shall also apply to such Successor
Servicer.
“Servicer Secured Parties” shall have the meaning specified in Section 3.2(e) of
the Indenture.
“Servicer Event of Default” shall mean the occurrence of any of the following:
(ad)any (i) failure by the Servicer to make any required payment, transfer or
deposit when due as required by the Indenture and the continuance of such
default for a period of two Business Days or (ii) failure by the Servicer to
make any required payment, transfer or deposit when due as required by the
Indenture more than two times; or
(ae)any failure by the Servicer to observe or perform in any material respect
any other covenant or agreement in the Indenture, the Note Funding Agreement or
any other Transaction Document and such failure is not remedied within 30 days
after the earlier of (i) the Servicer first acquiring knowledge thereof and (ii)
the Indenture Trustee, the Administrative Agent or any Purchaser giving written
notice thereof to the Servicer; provided, however, that if such default or
breach is in respect of a covenant that cannot be cured, there shall be no grace
period whatsoever; or
(af)any representation or warranty made by the Servicer in the Indenture, the
Note Funding Agreement or any other Transaction Document shall prove to be
incorrect in any material and adverse respect as of the time when the same shall
have been made, and such breach is not remedied within 30 days (or, if the
Servicer shall have provided evidence satisfactory to the Administrative Agent
at its sole discretion (i) that such breach cannot be cured in the 30-day
period, (ii) that such breach can be cured within an additional 30-day period
and (iii) that it is diligently pursuing a cure, then 60 days) after the earlier
of (x) the Servicer first acquiring knowledge thereof and (y) the Indenture
Trustee, the Administrative Agent or any Purchaser giving written notice thereof
to the Servicer; provided, however, that if such breach is in respect of a
representation or warranty that cannot be cured, there shall be no grace period
whatsoever; or
(ag)the entry by a court having competent jurisdiction in respect of the
Servicer of (i) a decree or order for relief in respect of the Servicer in an
involuntary case or proceeding under any applicable federal or state bankruptcy,
insolvency, reorganization, or other similar law or (ii) a decree

44


KL2 2878899.10

--------------------------------------------------------------------------------



or order adjudging the Servicer as a bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment, or
composition of or in respect of the Servicer under any applicable federal or
state law, or appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator, or other similar official of the Servicer, or of any substantial
part of its property, or ordering the winding up or liquidation of its affairs,
and the continuance of any such decree or order for relief or any such other
decree or order unstayed and in effect for a period of 30 consecutive days; or
(ah)the commencement by the Servicer of a voluntary case or proceeding under any
applicable federal or state bankruptcy, insolvency, reorganization, or other
similar law or of any other case or proceeding to be adjudicated as a bankrupt
or insolvent, or the consent by either to the entry of a decree or order for
relief in respect of the Servicer in an involuntary case or proceeding under any
applicable federal or state bankruptcy, insolvency, reorganization, or other
similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal or state law, or
the consent by it to the filing of such petition or to the appointment of or
taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator, or similar official of the Servicer or of any substantial part of
its property, or the making by it of an assignment for the benefit of creditors,
or the Servicer’s failure to pay its debts generally as they become due, or the
taking of corporate action by the Servicer in furtherance of any such action; or
(ai)the Financial Covenants are not satisfied; or
(aj)any failure by the Servicer to provide any required report within five
Business Days of when such report is required to be delivered pursuant to the
Indenture or other Transaction Document.
“Servicing Fee” means for any Payment Date, the product of (i) one-twelfth of
1.50% and (ii) the Aggregate Loan Balance as of the first day of the related Due
Period and, as additional compensation, any late fees, non-sufficient fund fees,
Processing Charges and administrative fees.
“Servicing Officer” means those officers of the Servicer involved in, or
responsible for, the administration and servicing of the Timeshare Loans, as
identified on the list of Servicing Officers furnished by the Servicer to the
Indenture Trustee, the Administrative Agent and the Noteholders from time to
time.
“Servicing Standard” shall have the meaning specified in Section 5.1 of the
Indenture.
“Settlement Period” shall have the meaning specified in Section 2.1(f)(i) of the
Note Funding Agreement.
“Similar Law” shall mean any federal, state, local or non-U.S. law that is
substantially similar to Title I of ERISA or Section 4975 of the Code.
“Single Asset Financing” shall mean a financing pursuant to which (a) any
Financed Asset is owned by a Single Asset Financing Subsidiary and (b) such
Single Asset Financing Subsidiary conveys or otherwise transfers to any other
person or grants a security interest to any other person in, such Financed
Asset, and any other assets in respect of which security interests are
customarily granted in connection with such transactions.

45


KL2 2878899.10

--------------------------------------------------------------------------------



“Single Asset Financing Subsidiary” shall mean a Subsidiary that is a newly
formed, wholly owned, bankruptcy-remote, special purpose Subsidiary of Diamond
Resorts Corporation (a) that engages in no activities other than in connection
with the ownership and financing of the Financed Asset and all rights
(contractual or other) and other assets relating thereto, and any business or
activities incidental or related to such Financed Asset, (b) that is designated
by a Financial Officer of Parent (as provided below) as a Single Asset Financing
Subsidiary and (c) of which no portion of its Indebtedness or any other
obligations (contingent or otherwise) (i) is Guaranteed by, recourse to or
otherwise obligates Parent, Holdings, Diamond Resorts Corporation or any other
Subsidiary (other than Standard Securitization Undertakings) or (ii) subjects
any property or asset of Parent, Holdings or any other Subsidiary, directly or
indirectly, contingently or otherwise, to the satisfaction thereof. A Financial
Officer of Parent shall deliver a certificate to the Administrative Agent and
the Purchasers designating such Subsidiary as a Single Asset Financing
Subsidiary and certifying that to the best of such officer’s knowledge and
belief after consulting with counsel, (x) such designation complies with the
foregoing conditions and (y) immediately after giving effect to such
designation, no Default shall have occurred and be continuing.
“Standard and Poor’s” and “S&P” each mean Standard & Poor’s Ratings Services, a
Standard & Poor’s Financial Services LLC business.
“Standard Securitization Undertakings” mean representations, warranties,
covenants and indemnities entered into at any time by Parent, Holdings, Diamond
Resorts Corporation or any other Subsidiary (other than a Receivables Subsidiary
or a Single Asset Financing Subsidiary) that are reasonably customary in
securitization transactions involving receivables similar to Diamond Timeshare
Receivables or financings similar to Single Asset Financings.
“Stated Maturity” means the Commitment Expiration Date.
“Structured Hedge Agreements” shall mean any financial futures contract, option,
forward contract, warrant, swap, swaption, collar, floor, cap and other
agreement, instrument and derivative and other transactions of a similar nature
(whether currency linked, rate linked, index linked, insurance risk linked,
credit risk linked or otherwise) entered into by a Conduit related to its
purchase of interests in the Notes with the consent of the Administrative Agent.
“Subsidiary” means any subsidiary of Parent, including without limitation
Holdings and Diamond Resorts Corporation.
“Subsidiary Loan Owner” shall mean any of the DHC Subsidiary Loan Owners or the
Diamond Resorts Subsidiary Loan Owners.
“Substitution Shortfall Amount” means with respect to a substitution of a
Timeshare Loan, an amount equal to the excess, if any, of: (i) the Loan Balance
of the Timeshare Loan being replaced as of the related Transfer Date, together
with all accrued and unpaid interest on such Timeshare Loan at the related
coupon rate to but not including the due date in the related Due Period over
(ii) the Loan Balance of the Qualified Substitute Timeshare Loan as of the
related Transfer Date. If on any Transfer Date, one or more Qualified Substitute
Timeshare Loans are substituted for one or

46


KL2 2878899.10

--------------------------------------------------------------------------------



more Timeshare Loans, the Substitution Shortfall Amount shall be determined as
provided in the preceding sentence on an aggregate basis.
“Successor Servicer” means the Back-Up Servicer and its permitted successors and
assigns, as provided in the Indenture, upon succeeding to the responsibilities
and obligations of the Servicer in accordance with Section 5.16 of the
Indenture.
“Support Facility” means any liquidity or credit support agreement with a
Conduit which relates to the Note Funding Agreement (including any agreement to
purchase an assignment or participation in such Conduit’s interest in the
Notes).
“Support Party” shall mean any bank or other financial institution extending or
having a commitment to extend funds to or for the account of a Conduit
(including any agreement to purchase an assignment or participation in such
Conduit’s interest in the Notes) under a Support Facility. Each Alternate
Purchaser for a Conduit shall be deemed a Support Party for such Conduit.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions.
“Tape(s)” shall have the meaning specified in Section 5.16(b) of the Indenture.
“Taxes” shall have the meaning specified in Section 6.3 of the Note Funding
Agreement.
“Third A/R Notes” shall have the meaning specified in the Recitals of the
Indenture.
“Timeshare Documents” shall have the meaning specified in Section 4.2(w)(ii) of
the Note Funding Agreement.
“Timeshare Interest” means a Timeshare Property or a Right-to-Use Interest, and
Timeshare Interest or “Timeshare Interests,” when used in the Transaction
Documents, means, as applicable, any Timeshare Interest that is subject to a
Timeshare Loan, or all Timeshare Properties and Right-to-Use Interests that are
subject to the Timeshare Loans, listed on the Schedule of Timeshare Loans, as
the same may be amended from time to time.
“Timeshare Laws” means the provisions of any applicable laws, statutes or
regulations and all amendments, modifications or replacements thereof and
successors thereto, and all regulations and guidelines promulgated thereunder or
with respect thereto, now or hereafter enacted.
“Timeshare Loans” means all of the Mortgage Loans and Right-to-Use Loans
acquired by or Granted to the Issuer, including the Additional Timeshare Loans
and Qualified Substitute Timeshare Loans. “Timeshare Loan” means any one of the
same.

47


KL2 2878899.10

--------------------------------------------------------------------------------



“Timeshare Loan Acquisition Price” means, on any date of determination with
respect to any Timeshare Loan, an amount equal to the Loan Balance of such
Timeshare Loan plus accrued interest thereon, which may be paid in a combination
of cash and equity in the transferee.
“Timeshare Loan Documents” means, with respect to a Timeshare Loan and each
Obligor, the related (i) Timeshare Loan Files and (ii) Timeshare Loan Servicing
Files.
“Timeshare Loan File” means, with respect to any purchaser of a Timeshare
Interest for which the Obligor is a party to a Timeshare Loan, the following
documents executed by such purchaser or delivered in connection with such
Timeshare Loan:
(ak)the original Obligor Note bearing all intervening endorsements showing a
complete chain of endorsements from the originator of such Timeshare Loan to the
Last Endorsee, endorsed by the Last Endorsee, without recourse, in the following
form: “Pay to the order of __________________ , without recourse” and signed in
the name of the Last Endorsee by an authorized officer;
(al)if such Timeshare Loan is a Mortgage Loan, the original Mortgage or deed of
trust containing the original signatures of all persons named as the maker, the
mortgagor or trustor with evidence of recording indicated; provided, however,
that no such original Mortgage shall be required if included among the
applicable Timeshare Loan File is a certified copy of the recorded Mortgage and
an original or a copy of the title insurance policy (or other evidence of title
insurance, including title commitment or binder);
(am)if such Timeshare Loan is a Mortgage Loan, an original individual or bulk
assignment of Mortgage in blank and signed in the name of the Last Endorsee by
an authorized officer;
(an)if such Timeshare Loan is a Mortgage Loan, the originals of all intervening
assignments (or a copy certified to the Custodian) of the Mortgage (if
applicable) showing a complete chain of assignments from the originator of such
Mortgage Loan to the Last Endorsee;
(ao)if such Timeshare Loan is a Mortgage Loan, an original or a copy of any
assumption or modification of the Obligor Note or Mortgage with evidence of
recording thereon or an original or a copy of the title insurance policy with
respect to such Mortgage;
(ap)if such Timeshare Loan is a Mortgage Loan, an original or a copy of an
individual or bulk title insurance policy or master blanket title insurance
policy covering such Mortgage Loan when applicable (or a commitment for title
insurance or an opinion of counsel with respect to title to and liens
encumbering the Timeshare Property);
(aq)the original power of attorney (or a certified copy), if applicable;
(ar)the original or a copy of the Purchase Contract that relates to each Obligor
Note, including any addenda thereto;
(as)if such Timeshare Loan is a Right-to-Use Loan: (i) the related Right-to-Use
Agreement, including any addenda thereto, assumption or modification thereof
and, if and only if a purchase money Obligor Note was executed by the purchaser
of the Right-to-Use Interest, the documents required by Subsections (a) and (e)
of this definition and (ii) if a Points Based Timeshare Interest (A) the
original or a copy of the Purchase Contract, however denominated, pursuant to
which the applicable Points Based Timeshare Interest was originally sold by the
seller thereof, whether or not an Originator (provided that if the seller of
such Points Based Timeshare Interest is not an Originator, such Purchase
Contract has been assigned to a transferor), including any addenda

48


KL2 2878899.10

--------------------------------------------------------------------------------



thereto, (B) an original or a copy of any assumption or modification of such
Purchase Contract (if applicable), and (C) if and only if a purchase money
Obligor Note was executed by the purchaser of such Points Based Timeshare
Interest, the documents required by Subsections (a) and (e) of this definition,
to the extent applicable; and
(at)the original truth-in-lending disclosure statement (or a copy) that relates
to each Timeshare Loan.
“Timeshare Loan Servicing File” means, with respect to each Timeshare Loan and
each Obligor a copy of the related Timeshare Loan File and all other papers and
computerized records customarily maintained by the Servicer in servicing
timeshare loans comparable to the Timeshare Loans.
“Timeshare Property” means a timeshare fee simple interest in real estate
regarding a Unit, however denominated or defined in the applicable condominium
or timeshare declaration, pursuant to which such fee simple interest in real
estate is created, together with all rights, benefits, privileges and interests
appurtenant thereto, including the common areas and common furnishings
appurtenant to such Unit, and the rights granted to the Issuer (as assignee)
which secure the related Mortgage Loan.
“Total Commitment Amount” means the sum of all Commitments.
“Total Funded Debt” means, at any time, the total consolidated Indebtedness of
Parent and the Subsidiaries at such time (excluding (a) Indebtedness of the type
described in clauses (c), (f), (g) and (k) of the definition of such term, (b)
Indebtedness of the type described in clause (i) of the definition of such term,
except to the extent of any unreimbursed drawings thereunder, (c) Indebtedness
outstanding under a Receivables Securitization, and (d) Indebtedness of any
Unrestricted Subsidiary). It is understood that, when calculating Total Funded
Debt, the total consolidated Indebtedness of Parent and the Subsidiaries shall
not be reduced by the amount of cash or cash equivalents held by or for the
benefit of Parent or its consolidated Subsidiaries.
“Trailing Documents” shall have the meaning specified in Section 1.1(c) of the
Custodial Agreement.
“Transaction Documents” means the Indenture, the Purchase Agreement, the Sale
Agreement, the Undertaking Agreement, the Note Funding Agreement, the Custodial
Agreement, the Fee Letter, each Contribution and Assignment Agreement, each
Distribution and Assignment Agreement and all other agreements, documents or
instruments delivered in connection with the transactions contemplated thereby.
“Transfer” shall have the meaning specified in Section 8.1(c) of the Note
Funding Agreement.
“Transferee” shall have the meaning specified in Section 8.1(c) of the Note
Funding Agreement.
“Transfer Agreements” shall mean the Contribution and Assignment Agreement and
each Distribution and Assignment Agreement.

49


KL2 2878899.10

--------------------------------------------------------------------------------



“Transfer Date” means (i) with respect to a Qualified Substitute Timeshare Loan,
the date on which the Issuer acquires such Qualified Substitute Timeshare Loan
from the Depositor and pledges such Qualified Substitute Timeshare Loan to the
Indenture Trustee to be included as part of the Trust Estate and (ii) with
respect to an Additional Timeshare Loan, the date on which the Issuer acquires
such Additional Timeshare Loan to the Indenture Trustee to be included as part
of the Trust Estate.
“Transfer Supplement” shall have the meaning specified in Section 8.1(g) of the
Note Funding Agreement.
“Transition Expenses” means any documented costs and expenses (other than
general overhead expenses) incurred by the Back-up Servicer should it become the
successor Servicer as a direct consequence of the termination or resignation of
the initial Servicer and the transition of the duties and obligations of the
initial Servicer to the successor Servicer.
“Treasury Regulations” means the regulations, included proposed or temporary
regulations, promulgated under the Code. References herein to specific
provisions of proposed or temporary regulations shall include analogous
provisions of final Treasury Regulations or other successor Treasury
Regulations.
“Trust Accounts” means collectively, the Collection Account, the Reserve Account
and such other accounts established by the Indenture Trustee pursuant to the
Indenture.
“Trust Estate” shall have the meaning specified in the Granting Clause of the
Indenture.
“Trust Receipt” shall have the form of Exhibit A to the Custodial Agreement.
“Underwriting Guidelines” means the purchase money credit criteria and
underwriting guidelines attached as Exhibit D to the Sale Agreement.
“Uniform Commercial Code” means the Uniform Commercial Code as from time to time
in affect.
“Undertaking Agreement” means the Fifth Amended and Restated Undertaking
Agreement, dated as of January 30, 2015, by the Performance Guarantors in favor
of the Issuer and the Indenture Trustee, as amended, restated or otherwise
modified from time to time in accordance with the terms thereof.
“Unit” means a residential unit or dwelling at a Resort.
“Unrestricted Subsidiary” shall mean (i) FLRX Inc. and its subsidiaries, and
such other subsidiaries as may be designated as such from time to time pursuant
to the terms of the Senior Secured Credit Facility, and (ii) any other
Unrestricted Subsidiary designated in writing by the Administrative Agent with
the consent of the Required Purchasers.
“Upgraded Timeshare Loan” shall mean a new Timeshare Loan entered into by an
Obligor to finance the purchase of a new or additional Timeshare Interest
pursuant to the upgrade marketing

50


KL2 2878899.10

--------------------------------------------------------------------------------



program of any of the Diamond Resorts Entities, and where (i) the Obligor
re-conveys or reassigns the Obligor’s existing Timeshare Interest for a new
Timeshare Interest and the Obligor’s existing Timeshare Loan is discharged and
(ii) the Obligor purchases an additional Timeshare Interest, enters into the new
Timeshare Loan to finance the remaining balance of the Obligor’s existing
Timeshare Loan and the purchase price of the additional Timeshare Interest and
the Obligor’s existing Timeshare Loan is discharged.
“Usage Fee Rate” means 2.75% per annum.
“USAP” shall have the meaning specified in Section 5.5(c) of the Indenture.
“Warehouse Portfolio” shall mean, as any date of determination, all Timeshare
Loans owned by the Issuer.
“Warehouse Portfolio Performance Event” with respect to the Warehouse Portfolio,
shall have occurred if, as of any date of determination, (a) the average of the
Delinquency Levels for the three immediately preceding Due Periods is greater
than 6.50%, or (b) the average of the Default Levels for the three immediately
preceding Due Periods is greater than 0.45%.
“WARN” means the Worker Adjustment and Retraining Notification Act.
“Weighted Average Timeshare Loan Coupon” means the weighted average Interest
Rate Per Annum (based on the Loan Balances of the Borrowing Base Loans).





51


KL2 2878899.10